Case:19-18459-MER Doc#:175-3 Filed:01/16/20     Entered:01/16/20 15:36:13 Page1 of 43



                                   EXHIBIT C

                           Form Asset Purchase Agreement
Case:19-18459-MER Doc#:175-3 Filed:01/16/20                       Entered:01/16/20 15:36:13 Page2 of 43


                                                    105 Revere Drive, Suite C | Northbrook, IL 60062
                                                    Ph: 224-927-5300 | Fax: 224-927-5311
                                                    sales@pplgroupllc.com | www.pplgroupllc.com


                                      STALKING HORSE
                                ASSET PURCHASE AGREEMENT
Thi AGREEMENT Ag eemen           made and en e ed in         hi ___
                                                                15th day of January, 2020, by and between
FRICTIONLESS WORLD LLC, with an office and place of business at 1100 West 120th Avenue, Suite 600,
Westminister, CO 80234 and incorporated in the State of Colorado he einaf e efe ed a Owner and PPL
ACQUISITION GROUP X LLC, with an office and place of business at 105 Revere Drive, Suite C, Northbrook, Illinois
and GREAT AMERICAN GLOBAL PARTNERS, LLC with an office and place of business at 26635 Agoura Road, Suite
215, Calabasas, CA 91302 (hereinafter jointly referred to as Auctioneer each a Party and c llec i el he
 Parties
                                                 WITNESSETH:
        Whereas, the Owner shall sell to Auctioneer the assets wall-to-wall, floor-to-ceiling fence-to-fence,
boundary-to-boundary of FRICTIONLESS WORLD LLC located at 1100 West 120th Avenue, Suite 600, Westminister,
CO Premises including but not limited to approximately $4.8 million at cost of finished goods inventories,
fini hed g d c m nen and in en             a      Inventory a f he de c ibed n he a ached E hibi A-1, as
well as machinery and equipment and miscellaneous contents of the building as inspected by Peter Wyke on
October 8, 2019 and further described on Exhibit A- M&E and ge he i h he In en               he Goods . The
Goods are expressly limited to the property specifically identified in Exhibits A-1 and A-2.

       Whereas, Owner intends to hold a cour a              ed e bid ce   Bid Process and he eb
Auctioneer shall be considered the Stalking Horse Bidder and shall be awarded certain protections and
compensation in consideration for its bid submitted herein;
        Now, therefore, in consideration of the mutual covenants and agreements contained herein, the parties
hereto do hereby agree as follows:
         1. Purchase Price: Auctioneer shall provide to the Owner the sum of $800,000.00, for the Goods, or such
            other price as Auctioneer may bid through the Bid Process ( Purchase Price In return for
            A c i nee $800,000.00 offer, Auctioneer will require $50,000.00 in overbid protection and a
            $50,000.00 breakup fee Break-up Fee . Auctioneer shall earn and be paid a Break-up Fee equal to
                        in he e en an he a            bmi a bid in e ce    f A c i nee ini ial      cha e ice
            Once earned, such Break-up Fee shall be paid or used to offset the purchase price, whether or not
            Auctioneer is deemed the high bidder. The next minimum bid from any other potential bidders must
            be at least $900,000.00. Auctioneer requests the right to use the breakup fee to credit bid should
            Auctioneer choose to do so.
         2. Payments: The Purchase Price shall be paid as follows:
                a. Auctioneer will pay a Deposit equal to 10% of Purchase Price ($80,000.00 Deposit on or
                    before January 24, 2020 into an Escrow account of Three-Twenty-One Capital Partners.
                b. In the event Auctioneer is not deemed the Successful Bidder, or in the event of a breach of
                    the terms of the Agreement, Auctioneer shall immediately be reimbursed its Deposit.
                c. Auctioneer shall pay the balance at the Closing and upon such other conditions in this
                    Agreement being satisfied, including Auctioneer being deemed the Successful Bidder in the
                    Bid Process.


Frictionless World LLC Stalking Horse APA           Page 1 of 6
Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page3 of 43


                                                       105 Revere Drive, Suite C | Northbrook, IL 60062
                                                       Ph: 224-927-5300 | Fax: 224-927-5311
                                                       sales@pplgroupllc.com | www.pplgroupllc.com

                d. The balance shall be calculated as follows:
                           i. Purchase Price
                          ii. (less) Deposit
         3. Closing:
                a. The Closing Closing shall occur within 72 hours of entry of an order by the Bankruptcy
                     Court approving the sale and concluding that Auctioneer is the high bidder he Sale Order
                     At Closing, Auctioneer shall pay the Purchase Price, subject to the reinspection adjustment, if
                     an e f h in a ag a h b bel               U n O ne        ecei     f he P cha e P ice A c i nee
                     shall own the Goods free and clear of all liens, claims and interests. In addition, at Closing,
                     Owner shall deliver to Auctioneer certificates of title for all titled vehicles sold to Auctioneer.
                     Upon Closing, Owner shall provide Auctioneer access for the Premises for the Sale described
                     in Section 4 below.
                b. Upon reinspection, the Purchase Price shall be subject to adjustments as follows:
                           i. Inventory
                                   1. Should the Inventory vary from Exhibit A-1 by less than 5% of the Cost Value
                                       of the Inventory, then the Purchase Price shall be adjusted for any shortages
                                       as follows:
                                            a. 50% of cost credit for finished goods (i.e. complete power tool units
                                                such as mowers, log splitter, generators, augers, etc.)
                                            b. 50% of the cost credit for finished goods components (i.e. pumps,
                                                motors, etc.)
                                            c. 15% of cost credit for parts and accessories (i.e. blades, batteries,
                                                replacement parts, etc.)
                                   2. Should the Inventory vary from Exhibit A-1 by more than 5% of the Cost Value
                                       of the Inventory and Auctioneer does not, in its sole discretion, consider the
                                       above stated adjustment schedule to be adequate, the Parties shall negotiate
                                       in good faith towards a mutually agreeable Purchase Price adjustment. If the
                                       Parties cannot agree upon a Purchase Price adjustment, Auctioneer shall
                                       have the right to terminate the Agreement and receive a full reimbursement
                                       of any monies paid.
                          ii. M&E
                                   1. Should the M&E vary from the Exhibit A-2, the Parties shall negotiate in good
                                       faith toward a mutually agreeable Purchase Price adjustment. If the Parties
                                       cannot agree upon a Purchase Price adjustment, Auctioneer shall have the
                                       right to terminate the Agreement and receive a full reimbursement of any
                                       monies paid.
                         iii. The Purchase Price adjustment provisions of this Agreement are provided to ensure
                              a mechanism for adjustment in the event of unanticipated discrepancies in the Goods.
         4. Sales. Auctioneer will conduct a liquidation and a webcast and/or online auction(s) of the Goods
              hich ill be held a he O ne             emi e Sales       In c nj nc i n i h he Sale he A c i nee
            shall:
                a. U e A c i nee c n ac inf ma i n in all ad e i ing f the Sales. Should Owner receive
                     any inquiries regarding the Sales or Goods, Owner shall immediately refer such inquiries to
                     Auctioneer;



Frictionless World LLC Stalking Horse APA              Page 2 of 6
Case:19-18459-MER Doc#:175-3 Filed:01/16/20                         Entered:01/16/20 15:36:13 Page4 of 43


                                                      105 Revere Drive, Suite C | Northbrook, IL 60062
                                                      Ph: 224-927-5300 | Fax: 224-927-5311
                                                      sales@pplgroupllc.com | www.pplgroupllc.com

                 b. Auctioneer shall have the absolute right to determine all of the terms of the Sales and Owner
                     shall cooperate with the Auctioneer in all respect
         5. Use of Premises.
                 a. Auctioneer shall be granted an exclusive, unrestricted and unencumbered license to use the
                     O ne       emi e        e a e f and c nd c he Sales free of cost (including all rent, utilities,
                     trash removal and security) commencing upon the Closing and ending 10 weeks thereafter
                       he Agreement Term
                 b. During the term of this Agreement, the Owner shall not sell or release the Premises without
                     written consent from Auctioneer, which consent shall not be unreasonably withheld,
                     conditioned or delayed.
                 c. If Owner leases the Premises, within 10 days of the date hereof, Owner shall provide
                     Auctioneer with written authorization from landlord that Auctioneer will have a license to use
                     such property to hold the Sales and remove sold items in accordance with this Agreement, in
                     a form satisfactory to Auctioneer. If Owner does not deliver such authorization, Auctioneer
                     may terminate this Agreement and receive a full refund of the Deposit and any monies paid.
                 d. A representative of Owner will remain on the Premises to ensure entrance to Premises during
                     normal work hours and ensure utilities disconnected from any Goods to be removed or
                     provide Auctioneer with keys and/or access code to Premises.
                 e. Auctioneer shall have access to 2-3 warehouse personnel and 1 salesperson from Frictionless
                     World LLC for 4- eek a A c i nee e en e
         6. Owner Representations. Owner hereby makes the following representation, warranties and
            covenants:
                 a. The Owner represents and warrants that it has good and marketable title to the Goods to be
                     sold hereunder and that they shall be conveyed free and clear of all claims, liens, mortgages,
                     pledges, encumbrances or personal property taxes of any kind and that it has no information
                     which would lead a reasonable person to believe that it would be unable, for any reason, to
                     convey good title, free and clear of liens and encumbrances to a purchaser of the Goods. The
                     Owner shall defend, indemnify and hold harmless Auctioneer from and against any costs and
                     expenses, which result from a claim made by any person, entity, governmental body, firm or
                     corporation claiming to have an interest in or claim against the Goods. For any titled vehicles,
                     the Owner will provide Auctioneer with clear title, along with copies of clear titles.
                 b. The Owner represents and warrants that all M&E is in operational condition or in the same
                     condition as it was when originally inspected;
                 c. In preparation for Sales, Owner will assist Auctioneer with identifying machinery equipment
                     parts, components, books, and manuals that go with M&E so we can maximize the return;
                 d. Owner is solely responsible for identifying, labeling, and segregating any property not owned
                     by Owner and therefore excluded from the Goods. Owner hereby agrees to indemnify
                     Auctioneer against any and all claims from third parties claiming ownership of property.
         7. Taxing Authorities. Owner shall timely notify all taxing authorities in the jurisdictions that impose
            taxes on Owner or where Owner has a duty to file tax returns of the transactions contemplated by
            this Agreement in the form and manner required by such taxing authorities, if the failure to make such
            notification      ecei e an a ailable a clea ance ce ifica e a Ta Clea ance Ce ifica e c ld
            subject the Purchaser to any taxes of Owner. If any taxing authority asserts that Owner is liable for
            any tax, Owner shall promptly pay any and all such amounts and shall provide evidence to the
            Purchaser that such liabilities have been paid in full or otherwise satisfied.


Frictionless World LLC Stalking Horse APA             Page 3 of 6
Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page5 of 43


                                                       105 Revere Drive, Suite C | Northbrook, IL 60062
                                                       Ph: 224-927-5300 | Fax: 224-927-5311
                                                       sales@pplgroupllc.com | www.pplgroupllc.com

         8. Use of Name. Purchaser may use the name, logo, and location of FRICTIONLESS WORLD LLC
             in any advertising and brochures advertising the Sales, consistent with trade practices in the
             liquidation business. In addition, Owner grants to Purchaser an unrestricted and non-exclusive right
                   e O ne c         me li f          he Sale and hall        ide ch li in an elec nic f ma a
             Closing.
         9. Hazardous Substances. Owner hereby acknowledges and agrees that Purchaser is not buying any
             hazardous substances, nor can Purchaser sell or remove nor will it be responsible for the removal of
             any hazardous or toxic material, hazardous or toxic waste or any equipment or supplies believed to
             contain hazardous or toxic material or hazardous or toxic waste. It is expressly understood that
             Purchaser is purchasing assets only and is neither conducting any business nor operating any
             equipment other than for inspection purposes. Owner hereby expressly agrees to indemnify and hold
             P cha e ha mle f m and again an and all claim ela ing                              e l ing f m O ne
             operation of its business, including but not limited to any liability for the production, storage, removal
             of handling or any hazardous or toxic material.
         10. Insurance. Purchaser represents and warrants that it maintains and will continue to maintain liability
             and workers compensation insurance. Purchaser will provide Owner with proof of said coverage.
             Owner represents and warrants that it maintains and will continue to maintain both Liability Insurance
             coverage and Property Insurance coverage on the Goods until Balance has been paid and Purchaser
             is in receipt of bill of sale. Owner will provide Purchaser proof of said coverages by providing
             Purchaser with Acord 27 evidence of Property Coverage and Acord 25 certificate of Liability Insurance
             and ill li P cha e a an addi i nal in ed and l                  a ee n aid licie P f f O ne
             insurance is required prior to payment of Deposit to Owner.
         11. Abandonment. Purchaser shall use commercially reasonable efforts to sell all of the Goods. In the
             event any portion of the Goods are not sold or otherwise removed, Purchaser may abandon any of
             the Goods at the Premises at no additional cost to Purchaser. Purchaser is not responsible for the
             removal of any Goods from the Premises.
         12. Court Approval. No term in this Agreement shall be effective until entry of an approval order by the
             Bankruptcy Court.
         13. Termination P cha e           ffe         an     hi Ag eemen hall emain in f ce and alid n il
             pm Central Prevailing Time on January 15, 2020 or a later date mutually agreed to by the Parties in
                i ing Termination Date If hi Ag eemen i not submitted to the Bankruptcy Court for approval
             by the Termination Date, the offer and all terms hereof are rescinded and void.
         14. Sale Execution. Owner acknowledges and agrees that Purchaser has the right to sub-contract the
             e ec i n f he Sale         PPL G        LLC      a fi m f P cha e ch ice a e Sec i n he e f PPL
             Group LLC is an Illinois limited liability company, located at 105 Revere Drive, Suite C, Northbrook, IL
             60062 with a phone number of 224-927-5320. Applicable Illinois licenses is Auction Firm No.
             444.000322.
         15. Counterparts. This Agreement may be executed in two or more counterparts, each of which shall be
             deemed an original, but all of which shall constitute the same agreement. The execution of a
             counterpart of the signature page to this Agreement shall be deemed the execution of a counterpart
             of this Agreement. The delivery of this Agreement may be made by email or fax, and such signatures
             shall be treated as original signatures for all applicable purposes.
         16. Ch ice f La A         ne Fee . This Agreement and all disputes hereunder shall be governed by and
             construed in accordance with the laws of the State of Colorado, without regard to any conflict of laws



Frictionless World LLC Stalking Horse APA              Page 4 of 6
Case:19-18459-MER Doc#:175-3 Filed:01/16/20                           Entered:01/16/20 15:36:13 Page6 of 43


                                                         105 Revere Drive, Suite C | Northbrook, IL 60062
                                                         Ph: 224-927-5300 | Fax: 224-927-5311
                                                         sales@pplgroupllc.com | www.pplgroupllc.com

               provisions. The prevailing Party shall have the right to collect from the other Party its reasonable costs
               and a     ne fee inc ed in enf cing hi Ag eemen
         17.   Notices. All notices shall be given in writing and shall be deemed to have been fully given if delivered
               personally or sent by overnight courier, fax, or email (receipt confirmed) to the recipients listed on
               the signature page hereto.
         18.   Binding Effect and Severability. This Agreement shall be binding upon and inure to the benefit of the
               Parties and their respective heirs, executors, personal representatives, successors and assigns. If any
               provision of this Agreement, or any portion thereof, is held to be invalid and unenforceable, then the
               remainder of this Agreement shall nevertheless remain in full force and effect.
         19.   Duly Authorized Signatories. This Agreement may only be executed by duly authorized individuals of
               Owner and Purchaser. Owner to provide Purchaser with (i) Corporate Resolution approving the
               execution of this Agreement, (ii) Operating Agreement of Owner stating that the individual executing
               this Agreement has such authority, or (iii) similar documentation stating the same in a form
               satisfactory to Purchaser.
         20.   Entire Agreement. Except as it may be modified by the motion seeking approval of this Agreement or
               any Bankruptcy Court approval order, this Agreement represents the entire agreement among the
               Parties regarding the subject matter hereof and supersedes all prior, written or oral agreements or
               understandings among the Parties regarding this matter. Owner and Purchaser shall initial all pages
               of this Agreement.

                                                 Signature Page Follows




Frictionless World LLC Stalking Horse APA               Page 5 of 6
Case:19-18459-MER Doc#:175-3 Filed:01/16/20   Entered:01/16/20 15:36:13 Page7 of 43
Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page8 of 43
                                                      EXHIBIT A-1

107318     WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES    1,493   $   26.81   $39,558.47
102440     HARROW TEETH,1/2? THREAD 5/8 & 7/8W x 8L             PARTS & ACCESSORIES   12,051   $    0.72    $8,698.72
100181     FSTNR, M12 FLAT WASHER                               PARTS & ACCESSORIES   74,266   $    0.11    $8,177.92
107299     8IN ICE AUGER WITH EXTENSION AND BLADE               PARTS & ACCESSORIES      256   $   24.67    $6,372.10
104856     REAR PARALLEL ARM PIVOT TUBE                         PARTS & ACCESSORIES    5,490   $    0.92    $5,061.72
100128     HEX NUT, NYLOCK, M8 x 1.25, G8.8                     PARTS & ACCESSORIES   49,446   $    0.08    $4,013.33
107133     PUMP, 2 STAGE, 15 GPM                                PARTS & ACCESSORIES    1,557   $   50.45   $78,556.22
100062     WHEEL / TIRE ASSEMBLY                                PARTS & ACCESSORIES    4,053   $   17.79   $71,832.81
102433     HARROW TEETH, NO HEAD, 3/4IN W X 8IN L               PARTS & ACCESSORIES    5,019   $    0.71    $3,564.55
108282     VALVE, 3800PSI, ADJ DETENT, 30T/37T                  PARTS & ACCESSORIES    1,642   $   30.95   $51,035.92
102172     SWIVEL HITCH PIN,1/2? DIA.PIN X5-3/4? L              PARTS & ACCESSORIES    4,902   $    0.66    $3,278.30
100022     HEX NUT, M12X1.75, G8.8                              PARTS & ACCESSORIES   37,895   $    0.08    $3,246.08
104445     DHT PROF. GRADE STRING TRIMMER LINE                  PARTS & ACCESSORIES    3,391   $    0.93    $3,153.63
102442     HARROW TEETH,DMND,7/16?THD,5/8INWX8.5IN              PARTS & ACCESSORIES    4,719   $    0.60    $2,874.24
106365     27T LOG SPLITTER HANG TAG                            PARTS & ACCESSORIES    7,228   $    0.36    $2,602.08
106366     35T LOG SPLITTER HANG TAG                            PARTS & ACCESSORIES    3,400   $    0.72    $2,448.00
100293     DECAL, 27 TON, LUG, LEFT                             PARTS & ACCESSORIES    7,156   $    0.29    $2,074.11
106028     RK RL DR - AG 96W SHAFT ASSY HEAT TREAT              PARTS & ACCESSORIES    2,924   $   16.97   $50,344.95
100292     DECAL, 27 TON, LUG, RIGHT                            PARTS & ACCESSORIES    7,153   $    0.29    $2,071.09
102531     HINGE STRAP, 8IN X 3-1/8IN DIA. HOLE                 PARTS & ACCESSORIES    2,171   $    0.88    $1,907.36
106484     BATTERY,120V 2.0AH, TROPHY STRIKE                    PARTS & ACCESSORIES      317   $   90.36   $28,745.96
102536     HINGE CLAMP, 3/4? X 1-3/4? X 3/4? DIA.               PARTS & ACCESSORIES    1,897   $    0.99    $1,895.44
106029     RK RL DR SPLIT 96W SHAFT ASSY HEAT TREAT             PARTS & ACCESSORIES    1,420   $   18.13   $26,161.99
106372     AW46 HYDRAULIC OIL, 1 GAL                            PARTS & ACCESSORIES    5,802   $    4.56   $26,052.78
100506     DHT LOG SPLITTER COVER                               PARTS & ACCESSORIES    1,188   $   18.55   $22,032.30
106030     RK RL DR 102W SHAFT ASSY HEAT TREAT                  PARTS & ACCESSORIES      969   $   22.13   $21,970.15
100308     3/4 IN X 12 IN SPIKES                                PARTS & ACCESSORIES   18,750   $    1.11   $20,847.61
101639     18IN ROUGH CUT WHEEL                                 PARTS & ACCESSORIES    1,020   $   21.38   $20,729.03
102530     HINGE STRAP, 6IN X 2-1/4IN DIA. HOLE                 PARTS & ACCESSORIES    2,761   $    0.65    $1,803.00
102389     LONG DISTANCE-11LD, 2-15/16IN HEIGHT                 PARTS & ACCESSORIES    1,678   $    0.99    $1,656.14
101532     PRESS WHEEL PVT MNT TUBE                             PARTS & ACCESSORIES    2,000   $    0.82    $1,637.89
102545     HINGE BOLT, MALE, 1/2? X 4?                          PARTS & ACCESSORIES    2,317   $    0.62    $1,473.40
100472     ASSY, WHEEL, TIRE, 4.80X12IN                         PARTS & ACCESSORIES      946   $   21.27   $20,104.28
100291     FORGE, HARROW SPIKE, 3/4 IN X 10 IN, HEA             PARTS & ACCESSORIES   19,800   $    1.01   $19,786.83
108281     VALVE, 3600PSI, ADJ DETENT, 35T                      PARTS & ACCESSORIES      629   $   31.00   $19,572.34
100105     SUCTION FILTER                                       PARTS & ACCESSORIES    4,467   $    4.10   $18,395.01
107160     LOWES DHT 25 TON HANG TAG                            PARTS & ACCESSORIES    1,972   $    0.67    $1,459.28
102256     LOCK HITCH PIN, 1-1/2IN DIA. PIN X 8IN               PARTS & ACCESSORIES    1,961   $    9.04   $17,736.06
102573     ROPE WIRE STRETCHER                                  PARTS & ACCESSORIES      854   $   18.04   $15,402.60
102273     HITCH PIN, 5/8IN DIA. PIN X 6IN USABLE               PARTS & ACCESSORIES    1,553   $    0.92    $1,427.80
102218     RED HEAD HITCH PIN 1/2IN X 6 5/8IN                   PARTS & ACCESSORIES    1,389   $    0.90    $1,262.00
101052     DECAL, DANGER KEEP HANDS AWAY                        PARTS & ACCESSORIES    6,009   $    0.21    $1,239.51
109242     8" REPLACEMENT BLADES,CLAM                           PARTS & ACCESSORIES    2,257   $    6.64   $14,960.44
106154     WLDMNT, 35T LS ENGINE GUARD                          PARTS & ACCESSORIES    2,315   $    6.03   $13,923.16
101732     ASSY, WIRING HARNESS, ROUGH CUT MOWER                PARTS & ACCESSORIES      541   $   25.66   $13,904.57
102382     KENTUCKY-4K, 3-3/4IN HEIGHT                          PARTS & ACCESSORIES    1,536   $    0.80    $1,236.03
100023     LOCK WASHER, M12                                     PARTS & ACCESSORIES   50,598   $    0.02    $1,222.51
100499     6 INCH HD AUGER                                      PARTS & ACCESSORIES      561   $   24.43   $13,653.08
100117     FILTER BASE                                          PARTS & ACCESSORIES    4,276   $    3.12   $13,262.24
102559     GATE HINGE FOR 2" OD ROUND TUBE                      PARTS & ACCESSORIES    2,776   $    4.72   $13,114.79
101609     BATTERY, 12V 17AH                                    PARTS & ACCESSORIES      434   $   29.78   $12,911.50
106364     22T LOG SPLITTER HANG TAG                            PARTS & ACCESSORIES    3,750   $    0.31    $1,162.50
102364     CYLINDER PIN, 1IN DIA. X 2-3/4IN L                   PARTS & ACCESSORIES    1,937   $    0.59    $1,145.21
100129     HEX BOLT, M8x1.25x45MM G8.8                          PARTS & ACCESSORIES   12,215   $    0.08    $1,119.77
102370     CYLINDER PIN, 1IN DIA. X 4-1/16IN L                  PARTS & ACCESSORIES    1,913   $    0.58    $1,109.54
102503     SCREW CLEVIS, 5/16? DIA.                             PARTS & ACCESSORIES    1,240   $    0.87    $1,084.67
102349     LYNCH PIN, CHAIN7/16IN DIA.X 1-1/2N L                PARTS & ACCESSORIES    3,011   $    0.36    $1,078.75
102160     HITCH PIN, 1IN DIA. PIN X 6-3/8IN L                  PARTS & ACCESSORIES    1,342   $    0.79    $1,060.18
102366     CYLINDER PIN, 1IN DIA. X 3-9/16IN L                  PARTS & ACCESSORIES    1,917   $    0.55    $1,054.02
100200     FSTNR, HEX BOLT, M12X1.75X110MM, G8.8                PARTS & ACCESSORIES    2,663   $    0.38    $1,053.95
102355     LYNCH PIN, CHAIN,1/4IN DIA.X 12-1/4IN                PARTS & ACCESSORIES    2,967   $    0.35    $1,045.95
102135     ROLL PIN, 7/8? DIA. PIN X 6? L                       PARTS & ACCESSORIES    1,205   $    0.86    $1,039.39
102369     CYLINDER PIN, 1IN DIA. X 3-15/16IN L                 PARTS & ACCESSORIES    1,994   $    0.52    $1,036.88
102247     LOCK HITCH PIN,3/8IN DIA. PIN X 2-3/8IN              PARTS & ACCESSORIES    1,970   $    0.52    $1,019.47
102513     UTILITY CLEVIS, 1/4? DIA.                            PARTS & ACCESSORIES    1,999   $    0.51    $1,012.88
102427     HAY HOOK BLACK WITH WOOD HANDLE                      PARTS & ACCESSORIES    1,098   $    0.91    $1,009.08
102286     BENT PIN, 5/8IN DIA. PIN X 3IN USABLE                PARTS & ACCESSORIES    2,711   $    0.37    $1,001.07
102435     3/4X11IN SPIKE TOOTH                                 PARTS & ACCESSORIES    1,013   $    0.98      $990.28
102246     LOCK HITCH PIN,3/8IN DIA. PIN X 1-1/2IN              PARTS & ACCESSORIES    1,995   $    0.50      $989.90
102272     HITCH PIN, 5/8IN DIA. PIN X 4IN USABLE               PARTS & ACCESSORIES      937   $    0.98      $988.38
102436     HARROW TEETH, HEAD, 3/4IN W X 12IN L                 PARTS & ACCESSORIES      977   $    0.99      $971.76
102301     UNIV CLEVIS PIN, 5/8IN DIA. PIN X 3IN                PARTS & ACCESSORIES    2,801   $    0.35      $971.06
102371     CYLINDER PIN, 1-1/8IN DIA. X 2-3/8IN L               PARTS & ACCESSORIES    1,997   $    0.49      $971.04
102162     BLK HITCH PIN, 1/2? DIA. PIN X 5-1/4? L              PARTS & ACCESSORIES    1,887   $    0.51      $955.75
102804     LINK, CHAIN #120, 1-1/2IN PITCH, 2 QTY               PARTS & ACCESSORIES      600   $    1.58      $948.23


                                                      Page 1 of 34
 Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page9 of 43
                                                              EXHIBIT A-1

107318             WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
102476             LOCK PIN, ROUND, 5/16? DIA. X 1-3/8?                 PARTS & ACCESSORIES         7,387   $     0.13      $932.96
104946             DECAL, BRAND, SIDE, BRUSH MOWER                      PARTS & ACCESSORIES         1,228   $     0.73      $921.00
STENS - 430-6940   IGNITION KEY ROUGH CUT                               PARTS & ACCESSORIES           997   $     0.89      $917.24
102166             BLK HITCH PIN, 3/4? DIA. PIN X 7-1/4? L              PARTS & ACCESSORIES         1,176   $     0.74      $902.54
102245             LOCK HITCH PIN,5/16IN DIA. PIN X 2-1/2IN             PARTS & ACCESSORIES         1,988   $     0.45      $902.40
102548             HINGE BOLT WITH EYE, 1/2? X 4?                       PARTS & ACCESSORIES         1,020   $     0.87      $892.35
102116             5/8IN DIA. PIN X3-7/8IN L X 5/8IN NF THD             PARTS & ACCESSORIES         1,741   $     0.51      $889.04
102803             LINK, CHAIN #100, 1-1/4IN PITCH, 2 QTY               PARTS & ACCESSORIES         1,000   $     0.89      $886.74
102244             LOCK HITCH PIN,5/16IN DIA. PIN X 2-1/4IN             PARTS & ACCESSORIES         1,993   $     0.44      $883.66
109431             ENGINE,19HP B&S ,VERT ELECTRIC START                 FINISHED GOODS COMPONENTS     300   $   293.79   $88,136.83
106282             LOG SPLITTER BOX, BOTTOM, REV C                      PARTS & ACCESSORIES         3,817   $     3.25   $12,407.94
102825             JACK, SQUARE DIRECT WELD, SIDEWIND                   PARTS & ACCESSORIES           489   $    24.97   $12,209.17
102556             SPRING GATE WHEEL                                    PARTS & ACCESSORIES           873   $    13.88   $12,116.44
102255             LOCK HITCH PIN, 1-1/4IN DIA. PIN X 7IN               PARTS & ACCESSORIES         1,886   $     6.41   $12,080.26
106152             LOG SPLITTER BOX, TOP, REV C                         PARTS & ACCESSORIES         3,591   $     3.25   $11,673.44
100473             ASSY, HUB, 5 ON 4.5IN STUD                           PARTS & ACCESSORIES           992   $    11.69   $11,592.48
101593             DHT REPLACEMENT SWING BLADE, BRUSH MOWER             PARTS & ACCESSORIES         1,660   $     6.18   $10,646.20
102254             LOCK HITCH PIN, 1-1/8IN DIA. PIN X 7IN               PARTS & ACCESSORIES         1,890   $     5.62   $10,615.24
100102             ASSY, HYDRAULIC TANK, SMALL                          PARTS & ACCESSORIES           281   $    37.19   $10,187.33
100084             ASSY, MANUAL CANISTER                                PARTS & ACCESSORIES         3,849   $     2.60   $10,055.41
102325             DETENT PIN, 5/16IN DIA. X 2-1/32IN L                 PARTS & ACCESSORIES         1,005   $     0.87      $883.55
102115             5/8IN DIA. PIN X3-7/8IN L X 5/8IN NF THD             PARTS & ACCESSORIES         1,722   $     0.51      $879.22
102365             CYLINDER PIN, 1IN DIA. X 2-15/16IN L                 PARTS & ACCESSORIES         1,721   $     0.50      $867.02
109270             CLAM RETAIL DISPLAY STAND                            PARTS & ACCESSORIES           496   $    19.85    $9,844.74
100136             HYD HOSE 1/2 IN X 59 IN                              PARTS & ACCESSORIES         1,538   $     6.25    $9,714.61
108318             HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE              PARTS & ACCESSORIES         1,498   $     6.38    $9,680.31
102571             WIRE STRETCHER WITH RATCHET CONTROL                  PARTS & ACCESSORIES         1,015   $     8.52    $9,115.52
100487             ASSY, TANK, SMALL, W DECALS, 27 TON                  PARTS & ACCESSORIES           184   $    42.25    $7,774.00
100169             20 OZ OIL KIT FOR 22 & 27 TON LOG                    PARTS & ACCESSORIES           206   $    36.75    $7,570.50
102381             KENTUCKY-3K, 4-1/4IN HEIGHT                          PARTS & ACCESSORIES           980   $     0.88      $857.99
102568             CAST T-POST PULLER                                   PARTS & ACCESSORIES         1,938   $     3.58    $6,934.81
102252             LOCK HITCH PIN, 7/8IN DIA. PIN X 6IN                 PARTS & ACCESSORIES         1,573   $     4.29    $6,740.31
102232             RED HITCH PIN, 1.5? DIA.PIN X 13-5/8? L              PARTS & ACCESSORIES         1,001   $     6.17    $6,177.03
102083             DRAWBAR,CAT 3                                        PARTS & ACCESSORIES           166   $    36.90    $6,125.64
102187             CHAIN HITCH PIN, 1/2? DIA.PIN X 7-3/4? L             PARTS & ACCESSORIES         1,138   $     0.74      $846.00
102375             1-3/4? , 1-7/8? & 2?DIA SRTOKE CNTRL                 PARTS & ACCESSORIES           386   $    15.41    $5,946.83
106495             REDBACK 120V BATTERY, 2AH                            PARTS & ACCESSORIES           118   $    22.99    $5,849.83
109235             10" AUGER W/EXTENSION, CLAM                          PARTS & ACCESSORIES           126   $    44.69    $5,631.49
108161             ASSY, AUGER WITH EXTENSION, 10IN ICE, TS             PARTS & ACCESSORIES           146   $    38.41    $5,607.80
102253             LOCK HITCH PIN, 1IN DIA. PIN X 6IN                   PARTS & ACCESSORIES         1,148   $     4.70    $5,399.56
102824             5,000 LB. JACK, TUBULAR MOUNT SIDEWIND               PARTS & ACCESSORIES           365   $    14.25    $5,202.73
102174             SWIVEL HITCH PIN,5/8? DIA.PIN X 5.75? L              PARTS & ACCESSORIES         1,156   $     0.73      $841.95
102822             JACK, TUBULAR MOUNT, SIDEWIND                        PARTS & ACCESSORIES           390   $    13.28    $5,165.11
101667             ASSY, THROTTLE CONTROL                               PARTS & ACCESSORIES           391   $    11.99    $5,051.47
102552             2-WAY GATE LATCH, LOCKABLE                           PARTS & ACCESSORIES         1,070   $     4.09    $4,971.87
102560             GATE CLOSER, ADJUSTABLE                              PARTS & ACCESSORIES           694   $     7.08    $4,943.20
100379             ASSY, TONGUE, W JACK, SM BEAM                        PARTS & ACCESSORIES           213   $    23.10    $4,871.76
102251             LOCK HITCH PIN, 7/8IN DIA. PIN X 4-1/2IN             PARTS & ACCESSORIES         1,116   $     4.36    $4,868.35
102168             BLK HITCH PIN, 7/8? DIA. PIN X 7-1/4? L              PARTS & ACCESSORIES         1,038   $     0.81      $840.78
102485             LOCK PIN, SQUARE, 3/8? DIA. X 2-1/4?                 PARTS & ACCESSORIES         3,728   $     0.22      $834.47
102098             STABILIZER PIN W HARDWARE, 3-1/8IN L                 PARTS & ACCESSORIES         1,996   $     0.41      $823.38
102808             JACK, WHEELED, SIDEWIND, 10IN, 1K LB                 PARTS & ACCESSORIES           300   $    16.06    $4,818.00
104786             ASSY, HAND BRAKE, STUMP GRINDER, DHT                 PARTS & ACCESSORIES           485   $     9.90    $4,801.23
102484             LOCK PIN, ROUND, 3/8? DIA. X 2-1/2?                  PARTS & ACCESSORIES         4,206   $     0.19      $814.51
102553             1-WAY GATE LATCH, LOCKABLE                           PARTS & ACCESSORIES         2,109   $     2.27    $4,793.72
102437             3/4X14IN SPIKE TOOTH                                 PARTS & ACCESSORIES         3,717   $     1.28    $4,757.76
102088             CAT 1 LIFT ARM, 7/8? PIN HOLES                       PARTS & ACCESSORIES           339   $    13.84    $4,690.06
101969             ASSY, HYDRAULIC TANK, LARGE                          PARTS & ACCESSORIES           125   $    39.91    $4,626.99
102444             HARROW TEETH, 5/8IN WX10IN L                         PARTS & ACCESSORIES           967   $     0.84      $809.88
102558             GATE HINGE-ROUND TUBE 1-5/8 TO 1-3/4 OD              PARTS & ACCESSORIES         1,857   $     2.44    $4,528.14
102060             ARM BALL, 1-1/8IN DIA. PIN HOLE X2IN OD              PARTS & ACCESSORIES         4,136   $     1.09    $4,498.37
102823             JACK FLANGE (WELD) MOUNT SIDEWIND                    PARTS & ACCESSORIES           284   $    15.80    $4,490.74
103875             LEVELER PIVOT BUSHING ROUGHCUT                       PARTS & ACCESSORIES         2,586   $     1.73    $4,483.47
100034             3500 PSI VALVE ADJ DETENT OPEN                       PARTS & ACCESSORIES           141   $    28.59    $4,458.25
102432             HARROW TEETH, HEAD, 5/8IN W X 14IN L                 PARTS & ACCESSORIES           954   $     0.85      $807.67
102561             GATE CLOSER                                          PARTS & ACCESSORIES           839   $     5.21    $4,372.70
106509             BATTERY CHARGER, 120V 1.0A, REDBACK                  PARTS & ACCESSORIES           263   $    16.58    $4,370.32
101637             ASSY, POP PIN                                        PARTS & ACCESSORIES         1,006   $     4.07    $4,315.74
101789             VALVE, 3500PSI, ADJ DETENT, CLOSED                   PARTS & ACCESSORIES           162   $    26.57    $4,304.34
100019             ASSY, STRIPPER PLATE RT                              PARTS & ACCESSORIES         1,577   $     2.53    $4,233.90
107158             BEARING, 62MM OD 40MM ID, BRUSH MOWER                PARTS & ACCESSORIES         2,111   $     1.89    $3,989.79
107116             LOWES 30 TON DECAL - RIGHT                           PARTS & ACCESSORIES         1,707   $     0.45      $798.98
108042             11.5HP BRIGGS & STRATTON, 44" ROUGH CUT              FINISHED GOODS COMPONENTS     279   $   315.79   $87,903.17
100116             DHT DHT 10 MICRON HYDRAULIC OIL FILTER               PARTS & ACCESSORIES         2,209   $     1.80    $3,976.20


                                                              Page 2 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                              Entered:01/16/20 15:36:13 Page10 of
                                       43
                                                           EXHIBIT A-1

107318          WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES          1,493   $    26.81    $39,558.47
109146          120V 2AH BATTERY, CLAM                               PARTS & ACCESSORIES             47   $    85.19     $3,960.69
102271          HITCH PIN, 1/2IN DIA. PIN X 4IN USABLE               PARTS & ACCESSORIES          1,322   $     0.60       $792.28
102354          LYNCH PIN, CHAIN, 5/16IN DIA.X 13-3/8                PARTS & ACCESSORIES          2,989   $     0.26       $789.84
102243          LOCK HITCH PIN,1/4IN DIA. PIN X 2-1/8IN              PARTS & ACCESSORIES          1,950   $     0.40       $782.48
107284          ROUGH CUT DECAL 20HP LONCIN, 608CC                   PARTS & ACCESSORIES            850   $     0.92       $782.00
DECAL BATTERY   ALPHA BATTERY DECAL                                  PARTS & ACCESSORIES            500   $     1.56       $780.00
102801          LINK, CHAIN #80-2, 1IN PITCH, 2 QTY                  PARTS & ACCESSORIES          1,000   $     0.78       $778.60
102167          BLK HITCH PIN, 7/8? DIA. PIN X 5-1/4? L              PARTS & ACCESSORIES          1,049   $     0.74       $776.26
102117          7/8IN DIA. PIN X 4-1/2IN L                           PARTS & ACCESSORIES            949   $     0.82       $775.94
106031          AG RL DR 102W SHAFT ASSY HEAT TREAT                  PARTS & ACCESSORIES            255   $    14.89     $3,816.84
102015          FORGED TOP LINK, 1.25IN X19.5INX 1.375IN             PARTS & ACCESSORIES            157   $    23.82     $3,751.89
100137          HYD HOSE 1/2 IN X 41 IN                              PARTS & ACCESSORIES            519   $     7.15     $3,721.74
106050          REDBACK 40V LI-ION BATTERY 2.0AH                     PARTS & ACCESSORIES            112   $    33.04     $3,700.42
100063          BEARING COVER, 4.80X8 WHEEL                          PARTS & ACCESSORIES          7,645   $     0.47     $3,626.64
100020          ASSY, STRIPPER PLATE LT                              PARTS & ACCESSORIES          1,570   $     2.18     $3,612.13
102846          HEAVY DUTY RATCHET JACK, PRIMER                      PARTS & ACCESSORIES            163   $    22.03     $3,570.89
102373          7/8? & 1-1/16? DIA STROKE CONTROL                    PARTS & ACCESSORIES            491   $     7.23     $3,568.31
102045          BALL SOCKET, BLK, 1-1/8IN DIA. PIN                   PARTS & ACCESSORIES          1,021   $     3.45     $3,547.45
102230          RED HITCH PIN 1-1/4" DIA.PIN X 12" L                 PARTS & ACCESSORIES            762   $     4.62     $3,516.90
102367          CYLINDER PIN, 1IN DIA. X 3-11/16IN L                 PARTS & ACCESSORIES          1,536   $     0.51       $775.69
DECAL CHARGER   ALPHA CHARGER DECAL                                  PARTS & ACCESSORIES            500   $     1.54       $770.00
100620          AUGER TIP, HEAVY DUTY                                PARTS & ACCESSORIES            665   $     5.20     $3,458.43
100121          KOHLER SH265 ENGINE, 25T/30T SPLITTER                FINISHED GOODS COMPONENTS      533   $   131.04    $71,578.46
102806          LINK, CHAIN #A2050, 1-1/4IN PITCH, 3 QTY             PARTS & ACCESSORIES          2,750   $     0.28       $767.90
106078          S/N, PRODUCT, LOWES 22T PALLET                       PARTS & ACCESSORIES          7,817   $     0.10       $766.07
102014          FORGED TOP LINK, 1IN X 16IN X 1-1/4IN                PARTS & ACCESSORIES            173   $    19.81     $3,429.17
102242          LOCK HITCH PIN,1/4IN DIA. PIN X 1-3/4IN              PARTS & ACCESSORIES          1,976   $     0.38       $750.94
100486          FSTNR, HEX BOLT, 5/16-24X1, Z5                       PARTS & ACCESSORIES         12,070   $     0.06       $743.53
102814          FLANGE MOUNT, SIDEWIND                               PARTS & ACCESSORIES            302   $    11.22     $3,387.45
109249          AUGER ADAPTER, 20MM/18MM HAND AUGER                  PARTS & ACCESSORIES            500   $     6.74     $3,369.58
106817          DHT 3IN CHIPPER/SHREDDER                             FINISHED GOODS INVENTORY       829   $   311.49   $253,175.89
104769          DHT HOSE KIT 3IN FOR SEMI-TRASH PUMP                 PARTS & ACCESSORIES             96   $    35.00     $3,360.00
100448          OIL FILTER, GENERIC NO LOGO                          PARTS & ACCESSORIES          1,861   $     1.80     $3,347.92
107134          HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE                FINISHED GOODS COMPONENTS      706   $    53.45    $37,341.35
102372          CYLINDER PIN, 1-1/4IN DIA. X 4-1/16IN L              PARTS & ACCESSORIES            940   $     0.78       $733.20
102148          TOP LINK PIN 3/4IN DIA.X 4.5IN L                     PARTS & ACCESSORIES          1,579   $     0.46       $729.89
102094          CAT 1 LIFT ARM LEVELING ASSEMBLY                     PARTS & ACCESSORIES            511   $     6.45     $3,295.63
100214          DECAL, REFLECTIVE TAPE, RED, WHITE                   PARTS & ACCESSORIES          1,300   $     0.56       $728.00
102430          HARROW TOOTH, HEAD, 5/8IN W X 10IN L                 PARTS & ACCESSORIES          1,059   $     0.68       $718.43
102526          T-HANDLE CLEVIS PIN, 5/8? DIA. X 3-1/8?              PARTS & ACCESSORIES            736   $     0.97       $713.32
102431          HARROW TEETH,HEAD, 5/8IN W X 12IN L                  PARTS & ACCESSORIES          1,050   $     0.68       $708.75
100126          HEX BOLT, M8 x 1.25 x 30MM, G8.8                     PARTS & ACCESSORIES         11,292   $     0.06       $696.92
102118          5/8IN DIA. PIN X 5IN L                               PARTS & ACCESSORIES            886   $     0.78       $695.04
109339          VINSETTA 25 TON BRAND DECAL                          PARTS & ACCESSORIES            476   $     1.46       $694.96
102802          LINK, CHAIN #80-H, 1IN PITCH, 2 QTY                  PARTS & ACCESSORIES          1,500   $     0.46       $688.75
106357          S/N, PRODUCT, LOWES 27T PALLET                       PARTS & ACCESSORIES          7,028   $     0.10       $688.74
102231          RED HITCH PIN, 1.5? DIA.PIN X 11.5? L                PARTS & ACCESSORIES            840   $     3.91     $3,285.38
103249          RANCHEX DELUXE WHEEL SPINNER                         PARTS & ACCESSORIES          1,121   $     2.84     $3,183.64
102554          GATE ANCHOR                                          PARTS & ACCESSORIES            978   $     3.25     $3,177.98
102762          ROLLER CHAIN #120,10 FEET X1-1/2IN PITCH             PARTS & ACCESSORIES             89   $    34.32     $3,054.21
109340          VINSETTA 30 TON BRAND DECAL                          PARTS & ACCESSORIES            470   $     1.46       $686.20
102289          BENT PIN, 3/4IN DIA. PIN X 3.5IN USABLE              PARTS & ACCESSORIES          1,090   $     0.62       $675.80
6204-303        DELTA SYSTEMS, SWITCH                                PARTS & ACCESSORIES            644   $     4.68     $3,020.36
107163          LOWES DECAL-ATTENTION-START ENGINE                   PARTS & ACCESSORIES          6,750   $     0.10       $648.18
102799          LINK, CHAIN #60-H, 3/4IN PITCH, 3 QTY                PARTS & ACCESSORIES          3,000   $     0.22       $645.78
102099          STABILIZER PIN,3-1/8IN L(1-1/4IN USABLE)             PARTS & ACCESSORIES          1,997   $     0.32       $645.70
102347          LYNCH PIN, 7/16IN DIA. PIN X 1-3/4IN L               PARTS & ACCESSORIES          7,500   $     0.09       $645.53
102539          HINGE CLAMP, 5/8? X 2? X 5/8? DIA.                   PARTS & ACCESSORIES            709   $     0.91       $645.19
102249          LOCK HITCH PIN, 3/4IN DIA. PIN X 4-1/4IN             PARTS & ACCESSORIES            758   $     3.98     $3,013.27
104502          DHT 6500W STORM READY GENERATOR                      FINISHED GOODS INVENTORY       269   $   356.59    $95,922.90
102515          UTILITY CLEVIS, 3/8? DIA.                            PARTS & ACCESSORIES            698   $     0.92       $644.65
102319          DETENT PIN, 1/4IN DIA. X 1-7/16IN L                  PARTS & ACCESSORIES          1,830   $     0.35       $644.49
102113          STABILIZER BRACKET ASSEMBLY                          PARTS & ACCESSORIES          1,353   $     2.15     $2,906.17
101636          WHEEL BUSHING ROUGHCUT W/FLANGE                      PARTS & ACCESSORIES          1,847   $     1.52     $2,818.35
106804          WLDMNT, 30T BEAM                                     PARTS & ACCESSORIES             37   $    73.47     $2,813.03
102807          LINK, CHAIN #A2060, 1-1/4IN PITCH, 3 QTY             PARTS & ACCESSORIES          1,800   $     0.36       $644.36
101607          SOLENOID, 12V, BRUSH MOWER                           PARTS & ACCESSORIES            867   $     3.29     $2,782.12
102227          RED HITCH PIN, 1? DIA. PIN X 12-5/8? L               PARTS & ACCESSORIES            739   $     3.48     $2,668.88
102214          BLUE HITCH PIN, 1? DIA. PIN X 10? L                  PARTS & ACCESSORIES            622   $     4.17     $2,622.05
101597          CLUTCH, ELECTRIC, 15 HP, BRUSH MOWER                 FINISHED GOODS COMPONENTS      557   $    52.82    $30,015.24
108067          BELT, GATES, B50, 44IN BRUSH MOWER                   PARTS & ACCESSORIES            334   $     7.61     $2,612.70
102551          2-WAY GATE LATCH LOCKABLE WITH PADLOCK               PARTS & ACCESSORIES          1,016   $     2.54     $2,581.41
102812          JACK FLANGE (WELD) MOUNT SIDEWIND                    PARTS & ACCESSORIES            223   $    11.35     $2,531.05
109241          10" REPLACEMENT BLADES, CLAM                         PARTS & ACCESSORIES            290   $     8.66     $2,512.50


                                                           Page 3 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page11 of
                                       43
                                                       EXHIBIT A-1

107318      WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES         1,493   $      26.81   $39,558.47
6900-37M    DELTA SYSTEMS, SWITCH                                PARTS & ACCESSORIES           644   $       3.85    $2,485.84
109341      VINSETTA 35 TON BRAND DECAL                          PARTS & ACCESSORIES           440   $       1.46      $642.40
101571      DHT 15IN FRONT TINE TILLER                           FINISHED GOODS INVENTORY      517   $     189.87   $93,294.13
102387      LONG DISTANCE-9LD, 1-5/16IN HEIGHT                   PARTS & ACCESSORIES         1,377   $       0.47      $641.47
102805      LINK, CHAIN #A2040, 1-1/4IN PITCH, 4 QTY             PARTS & ACCESSORIES         3,000   $       0.21      $640.70
102082      DRAWBAR, CAT 2, 13 HOLES                             PARTS & ACCESSORIES           113   $      21.41    $2,419.62
102761      ROLLER CHAIN #100, 10 FEET X 1-1/4IN PCH             PARTS & ACCESSORIES           100   $      24.02    $2,401.58
106145      DHT REAR TINE TILLER, FORWARD/REVERSE                FINISHED GOODS INVENTORY      329   $     276.32   $90,313.13
108246      LOG SPLITTER, 30T, B&S, BLACK DIAMOND                FINISHED GOODS INVENTORY      141   $     600.28   $83,816.40
106299      1IN VALVE, LOG SPLITTER                              PARTS & ACCESSORIES           100   $      23.91    $2,391.00
102006      FORGED TOP LINK, 3/4IN X11.25INX 1-1/8IN             PARTS & ACCESSORIES           262   $       8.97    $2,366.38
107456      KEVLAR BELT, 6744, 3L440K, TRIMMER                   PARTS & ACCESSORIES           349   $       6.78    $2,366.22
108064      ENGINE, KS590, 19HP KOHLER                           FINISHED GOODS COMPONENTS      73   $     346.28   $26,378.62
108250      LOG SPLITTER, 3PT, BLACK DIAMOND                     FINISHED GOODS INVENTORY      224   $     345.94   $77,056.12
101259      WLDMNT, WEDGE, OPP                                   PARTS & ACCESSORIES           164   $      13.82    $2,343.40
102488      LOCK PIN, SQUARE, 3/8? DIA. X 3-7/16?                PARTS & ACCESSORIES         2,608   $       0.24      $637.07
102012      FORGED TOP LINK, 1IN X 16IN X 1-1/4IN                PARTS & ACCESSORIES           157   $      14.84    $2,335.80
104950      DHT 79CC VIBRATORY PLATE COMPACTOR                   FINISHED GOODS INVENTORY      296   $     231.69   $68,855.47
106020      ENGINE GUARD                                         PARTS & ACCESSORIES           445   $       4.87    $2,299.94
102005      FORGED TOP LINK, 3/4IN X 24IN X 1-1/8IN              PARTS & ACCESSORIES           207   $      10.81    $2,295.39
104609      DHT 800W GAS POWERED INVERTER GENERATOR              FINISHED GOODS INVENTORY      342   $     178.04   $60,864.25
102114      PAIR UNIVERSAL STABILIZER CHAINS CAT 1               PARTS & ACCESSORIES           149   $      15.40    $2,293.91
102816      JACK FLANGE (WELD) MOUNT TOPWIND                     PARTS & ACCESSORIES           206   $      10.95    $2,248.14
98502       REPLACEMENT BLADE, C2 MINI CULTIVATOR                PARTS & ACCESSORIES           119   $      18.67    $2,221.73
102220      RED HITCH PIN, 5/8? DIA. PIN X 9? L                  PARTS & ACCESSORIES           643   $       0.99      $636.84
102165      BLK HITCH PIN, 3/4? DIA. PIN X 5-1/2? L              PARTS & ACCESSORIES           881   $       0.72      $632.90
102465      YOKE PIN ASSY                                        PARTS & ACCESSORIES         1,998   $       0.32      $632.73
102072      REDUCER BUSHING,CAT 2 ARM PINS, 2.75IN               PARTS & ACCESSORIES         1,802   $       0.35      $630.87
102229      RED HITCH PIN, 1-1/4? DIA.PIN X 11.5? L              PARTS & ACCESSORIES           838   $       2.64    $2,212.32
102390      LONG DISTANCE-12LD, 3-9/16IN HEIGHT                  PARTS & ACCESSORIES         1,784   $       1.22    $2,173.58
108000      DHT 44IN ROUGH CUT MOWER, 11.5HP B&S                 FINISHED GOODS INVENTORY       50   $   1,136.73   $56,874.73
104612      DHT 3200W GAS POWERED INVERTER GENERATOR             FINISHED GOODS INVENTORY      131   $     432.62   $56,673.16
102147      TOP LINK PIN, 5/8IN DIA. X 4-7/16IN L                PARTS & ACCESSORIES         1,601   $       0.39      $625.44
102783      LINK, CHAIN #80-2, 1IN PITCH, 2 QTY                  PARTS & ACCESSORIES         1,500   $       0.42      $624.68
102101      STABILIZER PIN, 2-5/8IN L (1/2IN USABLE)             PARTS & ACCESSORIES         1,999   $       0.31      $623.68
107082      LOWES 30 TON DECAL - LEFT                            PARTS & ACCESSORIES         1,297   $       0.47      $622.55
102818      JACK FLANGE (WELD) MOUNT TOPWIND                     PARTS & ACCESSORIES           162   $      13.24    $2,147.72
102100      STABILIZER PIN, 2-5/8IN L (1/2IN USABLE)             PARTS & ACCESSORIES         1,994   $       0.31      $622.13
106079      S/N, PACKAGE, LOWES 22T PALLET                       PARTS & ACCESSORIES         7,816   $       0.08      $617.46
102345      LYNCH PIN, CHAIN,7/16IN DIA. PIN X 2IN L             PARTS & ACCESSORIES         2,558   $       0.24      $617.20
102343      LYNCH PIN,CHAIN3/16IN DIA.X1-5/8IN L                 PARTS & ACCESSORIES         2,600   $       0.24      $615.34
102240      LOCK HITCH PIN, 1? DIA. PIN X 7-1/2? L               PARTS & ACCESSORIES         1,000   $       2.14    $2,142.68
102077      DRAWBAR, CAT 0                                       PARTS & ACCESSORIES           444   $       4.81    $2,133.88
102385      KENTUCKY-7K, 1-5/8IN HEIGHT                          PARTS & ACCESSORIES         1,468   $       0.42      $614.39
102171      SWIVEL HITCH PIN,3/8? DIA.PIN X4-3/4? L              PARTS & ACCESSORIES         1,615   $       0.38      $613.83
102434      HARROW TEETH, NO HEAD, 3/4IN W X 9IN L               PARTS & ACCESSORIES         1,002   $       0.61      $611.22
102383      KENTUCKY-5K, 3-1/8IN HEIGHT                          PARTS & ACCESSORIES           875   $       0.68      $598.74
102384      KENTUCKY-6K, 2-5/8IN HEIGHT                          PARTS & ACCESSORIES           979   $       0.61      $592.28
101100      DHT 2IN SEMI-TRASH PUMP, W/O HOSE KIT                FINISHED GOODS COMPONENTS     190   $     125.56   $23,884.05
102269      FRG HITCH PIN, 1-3/8IN DIA.X11-27/32IN L             PARTS & ACCESSORIES           284   $       7.38    $2,111.44
106710      ASSY, 6IN HAND ICE AUGER, TS                         PARTS & ACCESSORIES            72   $      29.15    $2,099.12
100619      AUGER CUTTING TOOTH, HEAVY DUTY                      PARTS & ACCESSORIES         1,446   $       1.43    $2,068.67
102819      JACK TUBULAR MOUNT TOPWIND                           PARTS & ACCESSORIES           162   $      12.70    $2,060.35
102441      HARROW TEETH,DMND,7/16?THD,5/8INWX8IN L              PARTS & ACCESSORIES         1,121   $       0.53      $588.53
102146      DRAW PIN, 7/8IN DIA. PIN X 5-1/4IN L                 PARTS & ACCESSORIES           651   $       0.90      $588.32
106809      ASSY, POST POUNDER SPRING LOADED RANCHEX             PARTS & ACCESSORIES           203   $      10.05    $2,040.56
102351      LYNCH PIN, 3/8IN DIA. PIN X 2-1/8IN L                PARTS & ACCESSORIES         5,448   $       0.11      $586.09
102800      LINK, CHAIN #80, 1IN PITCH, 2 QTY                    PARTS & ACCESSORIES         1,500   $       0.38      $576.63
100163      DHT HARDWARE KIT, LOG SPLITTER                       PARTS & ACCESSORIES           206   $       9.87    $2,033.22
108487      TROLLING MOTOR, 36LB THRUST, TS                      PARTS & ACCESSORIES            44   $      46.10    $2,028.32
102188      CHAIN HITCH PIN, 5/8? DIA.PIN X 5-3/4? L             PARTS & ACCESSORIES         1,741   $       1.07    $2,005.60
102305      TWIST PIN, 3/16IN WIRE DIA. X 4-3/32IN L             PARTS & ACCESSORIES         5,988   $       0.10      $574.16
102746      ROLLER CHAIN #41, 50 FEET X 1/2IN PITCH              PARTS & ACCESSORIES            90   $      22.02    $1,981.65
100500      9 INCH HD AUGER                                      PARTS & ACCESSORIES            62   $      31.79    $1,973.93
102480      LOCK PIN, SQUARE, 5/16? DIA. X 3-1/2?                PARTS & ACCESSORIES         2,949   $       0.19      $571.09
102864      ADAPTER FOR NON COMPLIANT CATEGORY 1                 PARTS & ACCESSORIES           201   $       9.23    $1,945.55
102300      UNIV CLEVIS PIN, 1/2IN DIA. PIN X 3IN                PARTS & ACCESSORIES         1,991   $       0.29      $567.53
108193      6IN AUGER KIT W/O DRILL ADAPTOR, TS                  PARTS & ACCESSORIES            75   $      25.91    $1,943.43
103350      DHT 10IN MINI CULTIVATOR                             FINISHED GOODS INVENTORY      469   $     115.44   $55,510.76
102514      UTILITY CLEVIS, 5/16? DIA.                           PARTS & ACCESSORIES           803   $       0.70      $564.23
102186      CHAIN HITCH PIN, .5? DIA.PIN X 5-3/4? L              PARTS & ACCESSORIES           738   $       0.76      $562.40
102532      HINGE STRAP, 10IN X 3-1/4IN DIA. HOLE                PARTS & ACCESSORIES           585   $       0.96      $558.68
102288      BENT PIN, 5/8IN DIA. PIN X 5IN USABLE                PARTS & ACCESSORIES         1,241   $       0.45      $558.45
102502      SCREW CLEVIS, 1/4? DIA.                              PARTS & ACCESSORIES         1,000   $       0.56      $555.59


                                                       Page 4 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page12 of
                                       43
                                                       EXHIBIT A-1

107318      WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES         1,493   $      26.81   $39,558.47
102622      SPROCKET, #50 CHAIN, 96 TEETH                        PARTS & ACCESSORIES            91   $      21.33    $1,941.26
102828      SIDEWIND HANDLE ASSEMBLY, 5,000 LB                   PARTS & ACCESSORIES           300   $       6.45    $1,935.48
102108      ADJUSTABLE STABILIZER ARM,28-1/2? TO 36?             PARTS & ACCESSORIES           279   $       6.88    $1,919.59
102228      RED HITCH PIN, 1-1/8? DIA.PIN X 11.5? L              PARTS & ACCESSORIES           725   $       2.64    $1,910.54
106358      S/N, PACKAGE, LOWES 27T PALLET                       PARTS & ACCESSORIES         7,027   $       0.08      $555.13
102748      ROLLER CHAIN #40, 50 FEET X 1/2IN PITCH              PARTS & ACCESSORIES            98   $      19.36    $1,897.75
102164      BLK HITCH PIN, 5/8? DIA. PIN X 7-1/4? L              PARTS & ACCESSORIES           858   $       0.65      $555.01
102013      FORGED TOP LINK, 1IN X 20IN X 1-1/4IN                PARTS & ACCESSORIES           117   $      15.89    $1,889.39
103880      DHT 30IN 2-STAGE SNOW BLOWER WITH TRACKS             FINISHED GOODS INVENTORY       49   $     810.64   $39,747.69
102368      CYLINDER PIN, 1IN DIA. X 3-15/16IN L                 PARTS & ACCESSORIES           976   $       0.56      $545.81
102796      LINK, CHAIN #50-H, 5/8IN PITCH, 4 QTY                PARTS & ACCESSORIES         3,000   $       0.18      $544.59
100171      DHT 22T HOR/VERT LOG SPLITTER                        FINISHED GOODS INVENTORY       54   $     593.78   $32,395.55
103879      DHT 30IN 2-STAGE SNOW BLOWER, WHEELS                 FINISHED GOODS INVENTORY       46   $     666.59   $31,094.94
101021      24 INCH HD AUGER                                     FINISHED GOODS INVENTORY      123   $     184.55   $22,338.92
102855      CATEGORY 2/3 QUICK HITCH                             FINISHED GOODS INVENTORY      162   $     111.47   $18,057.81
103350R     DHT 10IN MINI CULTIVATOR, REFURB                     FINISHED GOODS INVENTORY      158   $     106.87   $16,918.19
102394      SPORT BELL, ROUND WITH BOTTLE OPENER                 PARTS & ACCESSORIES           924   $       2.03    $1,877.90
102412      SHAFT SET COLLAR, 1-3/4? BORE                        PARTS & ACCESSORIES           554   $       0.98      $542.92
102743      ROLLER CHAIN #35, 50 FEET X 3/8IN PITCH              PARTS & ACCESSORIES            94   $      19.87    $1,867.46
102149      TOP LINK PIN, 3/4IN DIA. PIN X 5-1/2IN L             PARTS & ACCESSORIES           946   $       0.57      $539.41
102353      LYNCH PIN, 7/16IN DIA. PIN X 2-5/16IN L              PARTS & ACCESSORIES         3,812   $       0.14      $538.46
102290      BENT PIN, 3/4IN DIA. PIN X 4.5IN USABLE              PARTS & ACCESSORIES           912   $       0.59      $538.08
102766      ROLLER CHAIN A2050,50 FEETX1-1/4IN PITCH             PARTS & ACCESSORIES           124   $      15.02    $1,862.85
102564      12 LBS POST POUNDER RANCHEX                          PARTS & ACCESSORIES           259   $       7.19    $1,861.35
101418      WLDMNT, WEDGE, 9 INCH, 35 TON                        PARTS & ACCESSORIES           143   $      12.86    $1,839.23
102487      LOCK PIN, SQUARE, 3/8? DIA. X 3"                     PARTS & ACCESSORIES         2,239   $       0.24      $529.94
102298      UNIV CLEVIS PIN, 7/16IN DIA. PIN X 2.5IN             PARTS & ACCESSORIES         2,480   $       0.21      $526.13
101849      DECAL, 46IN BRUSH MOWER, RIGHT                       PARTS & ACCESSORIES         1,020   $       1.82    $1,832.52
102817      JACK TUBULAR MOUNT TOPWIND                           PARTS & ACCESSORIES           161   $      11.30    $1,818.15
102386      LONG DISTANCE-8LD, 1-5/8IN HEIGHT                    PARTS & ACCESSORIES         1,400   $       0.37      $523.04
102458      PTO ADPTR,1-3/4?X6"M,1.75?X20FX7.5?L                 PARTS & ACCESSORIES            99   $      18.27    $1,808.95
100220      DECAL, WEB, BRANDING, DIRTY HANDS                    PARTS & ACCESSORIES         1,325   $       1.33    $1,788.76
100342      DHT 28T HOR/VERT LOG SPLITTER                        FINISHED GOODS INVENTORY       21   $     800.80   $16,809.85
106717      DHT 46IN ROUGH CUT MOWER, 19HP KOHLER                FINISHED GOODS INVENTORY       12   $   1,307.62   $15,688.16
104001      DHT 196CC VIBRATORY PLATE COMPACTOR                  FINISHED GOODS INVENTORY       46   $     300.75   $13,881.97
102350      LYNCH PIN,5/16IN DIA. PIN X 2-1/8IN L                PARTS & ACCESSORIES         7,932   $       0.07      $522.57
101417      35 TON BEAM WITHOUT STRIPPER PLATES                  FINISHED GOODS COMPONENTS     184   $      96.53   $17,538.01
107962      HONDA ENGINE, GX270-QA2, 37TON SPLITTER              FINISHED GOODS COMPONENTS      38   $     389.54   $14,782.59
107135      WLDMNT, BEAM, INTEGRATED 25T                         FINISHED GOODS COMPONENTS     149   $      95.68   $14,755.00
102248      LOCK HITCH PIN, 5/8IN DIA. PIN X 4-1/4IN             PARTS & ACCESSORIES           464   $       3.85    $1,787.36
101487      DHT 21IN 2-STAGE SNOW BLOWER                         FINISHED GOODS INVENTORY       39   $     320.00   $12,494.29
102425      HAY HOOK, RED, 11IN LENGTH                           PARTS & ACCESSORIES           534   $       0.94      $522.19
108286      ENGINE, GX390-QNE2, ES, HONDA                        FINISHED GOODS COMPONENTS      24   $     590.38   $14,169.17
104768      DHT HOSE KIT 2IN FOR SEMI-TRASH PUMP                 PARTS & ACCESSORIES            89   $      20.00    $1,780.00
101848      DECAL, 46IN BRUSH MOWER, LEFT                        PARTS & ACCESSORIES         1,020   $       1.77    $1,772.40
102754      ROLLER CHAIN #-60, 50 FEET X 3/4IN PITCH             PARTS & ACCESSORIES            45   $      39.21    $1,764.45
100209      DECAL, INDICATOR, LOG LENGTH                         PARTS & ACCESSORIES         1,028   $       0.37      $521.54
102297      UNIV CLEVIS PIN, .5IN DIA. PIN X 2.5IN               PARTS & ACCESSORIES         1,949   $       0.27      $521.05
102789      LINK, CHAIN #A2060, 1-1/4IN PITCH, 3 QTY             PARTS & ACCESSORIES         2,999   $       0.17      $516.47
102283      BENT PIN, 1/2IN DIA. PIN X 3IN USABLE                PARTS & ACCESSORIES         1,798   $       0.28      $513.01
102287      BENT PIN, 5/8IN DIA. PIN X 4IN USABLE                PARTS & ACCESSORIES         1,245   $       0.41      $510.45
102348      LYNCH PIN, 7/16IN DIA. PIN X 2-1/8IN L               PARTS & ACCESSORIES         3,410   $       0.15      $507.79
104916      WLDMNT, LS METAL PALLET                              PARTS & ACCESSORIES           290   $       6.01    $1,739.75
102330      DETENT PIN, 3/8IN DIA. X 2-5/8IN L                   PARTS & ACCESSORIES         1,789   $       0.28      $505.17
102393      SPORTS BELL, RED GRIP                                PARTS & ACCESSORIES         1,027   $       1.69    $1,734.97
102215      BLUE HITCH PIN, 1-1/8? DIA. PIN X 10? L              PARTS & ACCESSORIES           363   $       4.77    $1,734.16
102391      LONG DISTANCE-14LD, 4-5/16IN HEIGHT                  PARTS & ACCESSORIES         1,088   $       1.58    $1,717.50
102026      TOP LINK BALL SOCKET SD, BO, 5/8 X 1                 PARTS & ACCESSORIES           509   $       0.98      $501.73
102841      WELD-ON TUBE MOUNT 5/8?, JACK                        PARTS & ACCESSORIES           544   $       0.91      $495.04
102438      HARROW TEETH, DIAMOND, HEAD,3/4INWX8IN L             PARTS & ACCESSORIES           977   $       0.51      $494.78
107096      BELT, 3L275, FWD/RVS REAR TINE TILLER                PARTS & ACCESSORIES           581   $       2.92    $1,694.08
102011      FORGED TOP LINK, 1IN X 15.75IN X 1-1/4IN             PARTS & ACCESSORIES           121   $      13.85    $1,691.05
108283      VALVE, 4000PSI ADJ DETENT, BLACK DIAMOND             PARTS & ACCESSORIES            64   $      26.38    $1,688.32
102084      SWINGING DRAWBAR                                     PARTS & ACCESSORIES           143   $      11.67    $1,669.32
102852      FRONT MOUNT QUICK HITCH                              FINISHED GOODS INVENTORY      143   $      86.39   $12,438.83
102540      BOLT HOOK, 1/2? X 6?                                 PARTS & ACCESSORIES         1,568   $       1.06    $1,669.03
102041      BALL SOCKET BLK 7/8&1-1/8 X 1-3/4IN                  PARTS & ACCESSORIES           656   $       2.51    $1,648.07
102291      BENT PIN, 3/4IN DIA. PIN X 5IN USABLE                PARTS & ACCESSORIES           788   $       0.62      $488.56
102085      DRAWBAR LOCK                                         PARTS & ACCESSORIES           608   $       2.68    $1,635.50
102827      SIDEWIND HANDLE ASSEMBLY, 2,000 LB                   PARTS & ACCESSORIES           300   $       5.42    $1,626.16
102274      HITCH PIN, 3/4IN DIA.PIN X 4.25IN USABLE             PARTS & ACCESSORIES           508   $       0.94      $477.51
102411      SHAFT SET COLLAR, 1-1/2? BORE                        PARTS & ACCESSORIES           525   $       0.89      $468.81
102797      LINK, CHAIN #60, 3/4IN PITCH, 3 QTY                  PARTS & ACCESSORIES         2,693   $       0.17      $463.05
102159      HITCH PIN, 7/8IN DIA. PIN X 6-3/8IN L                PARTS & ACCESSORIES           712   $       0.65      $462.80


                                                       Page 5 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page13 of
                                       43
                                                       EXHIBIT A-1

107318      WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
102798      LINK, CHAIN #60-2, 3/4IN PITCH, 3 QTY                PARTS & ACCESSORIES         1,300   $     0.36      $462.57
101928      ROUGH CUT FUEL TANK W/ CARB ASSY                     FINISHED GOODS COMPONENTS     142   $    90.45   $12,847.52
106715      BUCKET CHISEL                                        PARTS & ACCESSORIES           151   $    10.70    $1,618.48
102723      PULLEY, 12IN DIA., C STYLE V-BELT                    PARTS & ACCESSORIES           295   $     5.36    $1,580.03
102857      CATEGORY 3 QUICK HITCH, 1-7/16" PINS                 FINISHED GOODS INVENTORY       97   $   113.04   $10,964.60
101101      DHT 3IN SEMI-TRASH PUMP, W/O HOSE KIT                FINISHED GOODS COMPONENTS      83   $   137.51   $11,425.53
107119      8IN ICE AUGER BLADE REPLACEMENT, RETAIL              PARTS & ACCESSORIES           238   $     6.64    $1,571.04
102024      TOP LINK REPAIR END 1.25X7.25X1.25IN LH              PARTS & ACCESSORIES           133   $    11.66    $1,567.51
102428      HAY HOOK, LEATHER HANDLE, 16IN L                     PARTS & ACCESSORIES           498   $     3.14    $1,565.38
100138      HOSE CLAMP, 15/16 IN TO 1-1/4 IN                     PARTS & ACCESSORIES         2,710   $     0.56    $1,564.73
100867      GEARBOX                                              FINISHED GOODS COMPONENTS      79   $   105.92    $8,367.68
102537      HINGE CLAMP, 3/4? X 2? X 3/4? DIA.                   PARTS & ACCESSORIES         1,362   $     1.10    $1,555.53
101136      ENGINE, KOHLER XT675, 3/4IN SHAFT                    FINISHED GOODS COMPONENTS      95   $    87.72    $8,333.40
102195      CHAIN HITCH PIN,1.25IN DIA.PINX7.75IN L              PARTS & ACCESSORIES           424   $     3.63    $1,542.63
100501      12 INCH HD AUGER                                     FINISHED GOODS INVENTORY      225   $    41.94    $9,853.38
104947      DECAL, WARNING, BRUSH MOWER                          PARTS & ACCESSORIES           989   $     0.50      $454.94
102294      UNIV CLEVIS PIN, 3/8IN DIA. PIN X 2IN                PARTS & ACCESSORIES         2,806   $     0.16      $454.43
102342      LYNCH PIN, 3/16IN DIA. PIN X 1-5/8IN L               PARTS & ACCESSORIES         6,010   $     0.08      $453.85
102163      BLK HITCH PIN, 5/8? DIA. PIN X 5-1/4? L              PARTS & ACCESSORIES         1,134   $     0.40      $453.60
102525      T-HANDLE CLEVIS PIN, 1/2? DIA. X 2-1/4?              PARTS & ACCESSORIES           525   $     0.86      $453.48
102151      1IN DIA. PIN X 5-1/4IN L                             PARTS & ACCESSORIES           501   $     0.90      $451.82
102299      UNIV CLEVIS PIN, 7/16IN DIA. PIN X 3IN               PARTS & ACCESSORIES         1,927   $     0.23      $447.79
102025      TOP LINK REPAIR END 1.25X7.25X1.25IN RH              PARTS & ACCESSORIES           130   $    11.63    $1,530.40
102170      BLK HITCH PIN,1-1/8? DIA.PIN X 7.25? L               PARTS & ACCESSORIES           981   $     1.56    $1,530.36
102492      STRAIGHT CLEVIS, 7/8? DIA. X 4-1/4? L                PARTS & ACCESSORIES           294   $     5.12    $1,506.57
102053      ARM END,BENT, 4IN X 1-18IN DIA. HOLE                 PARTS & ACCESSORIES           315   $     4.75    $1,506.56
101092      DHT 6500W GAS POWERED GENERATOR                      FINISHED GOODS INVENTORY       27   $   299.00    $8,077.13
108212      10IN ICE AUGER REPLACEMENT BLADE, RETAIL             PARTS & ACCESSORIES           175   $     8.59    $1,503.60
102815      JACK, TUBULAR MOUNT, SIDEWIND                        PARTS & ACCESSORIES           123   $    12.18    $1,498.59
102225      RED HITCH PIN, 1? DIA. PIN X 7-3/4? L                PARTS & ACCESSORIES           868   $     1.66    $1,497.49
107965      HONDA ENGINE, GX200-QX2, 27TON SPLITTER              FINISHED GOODS COMPONENTS      32   $   245.69    $8,029.28
102008      FORGED TOP LINK, 3/4&1X20X1-1/8&1-1/4IN              PARTS & ACCESSORIES           128   $    11.31    $1,492.52
104278      GROMMET .875 SLOT DIA. BRUSH MOWER                   PARTS & ACCESSORIES         1,415   $     0.26      $438.65
102346      LYNCH PIN, 1/4IN DIA. PIN X 2-1/8IN L                PARTS & ACCESSORIES         7,980   $     0.05      $438.12
102457      PTO ADPTR, 20 TO 21,1-3/8?X21M,1-3/4?F               PARTS & ACCESSORIES            99   $    15.06    $1,491.90
102834      CASTER ASSY FOR JACKS TO 5,000 LBS.                  PARTS & ACCESSORIES           300   $     4.92    $1,476.00
102844      CASTER ASSEMBLY, RETROFIT 5,000LB JACKS              PARTS & ACCESSORIES           300   $     4.92    $1,476.00
102001      FORGED TOP LINK, 5/8IN X 7-5/8IN X 3/4IN             PARTS & ACCESSORIES           398   $     3.71    $1,475.41
102105      STAY CHAIN ASSEMBLY                                  PARTS & ACCESSORIES           603   $     2.44    $1,471.32
106054      REDBACK 40V BATTERY CHARGER 5A                       PARTS & ACCESSORIES            66   $    22.26    $1,469.19
102079      DRAWBAR, CAT 1, 1IN THICK                            PARTS & ACCESSORIES           148   $     9.04    $1,463.93
107689      TUBE, BUSHING, 25MM ID, 30MM OD, 20MM W              PARTS & ACCESSORIES         1,008   $     1.32    $1,459.72
102566      30 LBS POST POUNDER RANCHEX                          PARTS & ACCESSORIES            78   $    17.94    $1,456.09
100481-77   MOTOR AND SWITCH BOX ASSY                            PARTS & ACCESSORIES            26   $    56.00    $1,456.00
102152      1IN DIA. PIN X 4-3/4IN L                             PARTS & ACCESSORIES           535   $     0.82      $437.21
102396      HYDRAULIC RESERVOIR, 5-GALLON CAPACITY               PARTS & ACCESSORIES           116   $    12.47    $1,446.74
102358      STEERING WHEEL SPINNER BLACK                         PARTS & ACCESSORIES           248   $     1.75      $434.85
102483      LOCK PIN, ROUND, 3/8? DIA. X 1-3/4?                  PARTS & ACCESSORIES         2,396   $     0.18      $434.69
102785      LINK, CHAIN #100, 1-1/4IN PITCH, 2 QTY               PARTS & ACCESSORIES           999   $     0.43      $430.43
101842      GEARBOX, FRONT TINE                                  PARTS & ACCESSORIES            31   $    46.50    $1,441.50
102078      DRAWBAR, CAT0/1                                      PARTS & ACCESSORIES           184   $     7.81    $1,436.20
108721      CRAFTSMAN STRING TRIMMER LINE, 16PC                  PARTS & ACCESSORIES           929   $     1.52    $1,414.96
100919      HANDLE BAR                                           PARTS & ACCESSORIES           200   $     7.05    $1,410.00
102858      SKID STEER MOUNT W/O ATTACHMENTS                     PARTS & ACCESSORIES            45   $    31.32    $1,409.40
102813      JACK TUBULAR MOUNT TOPWIND                           PARTS & ACCESSORIES           124   $    11.28    $1,398.72
102758      ROLLER CHAIN #80, 50 FEET X 1IN PITCH                PARTS & ACCESSORIES            21   $    66.60    $1,398.60
102295      UNIV CLEVIS PIN, 7/16IN DIA. PIN X 2IN               PARTS & ACCESSORIES         2,454   $     0.17      $428.88
100878      TINE RIGHT                                           PARTS & ACCESSORIES           238   $     5.79    $1,378.02
102073      ADAPTER BUSHING CAT 1 QUICK HITCH                    PARTS & ACCESSORIES           604   $     2.28    $1,375.48
102352      LYNCH PIN, 7/16IN DIA. PIN X 2-5/16IN L              PARTS & ACCESSORIES         3,012   $     0.14      $428.12
100742      CALL BEFORE YOU DIG DECAL                            PARTS & ACCESSORIES           250   $     1.71      $427.50
102000      FORGED TOP LINK, 5/8IN X 9-1/2IN X 3/4IN             PARTS & ACCESSORIES           335   $     4.09    $1,373.35
100877      TINE LEFT                                            PARTS & ACCESSORIES           237   $     5.79    $1,372.23
102327      DETENT PIN, 5/16IN DIA. X 3-1/32IN L                 PARTS & ACCESSORIES         1,063   $     1.29    $1,367.22
102620      SPROCKET, #50 CHAIN, 50 TEETH                        PARTS & ACCESSORIES           146   $     9.30    $1,358.44
102508      SCREW CLEVIS, 3/4? DIA.                              PARTS & ACCESSORIES           294   $     4.62    $1,356.92
102380      KENTUCKY-2K, 4-7/8IN HEIGHT                          PARTS & ACCESSORIES         1,182   $     1.14    $1,353.61
102497      TWISTED CLEVIS, 7/8" DIA. X 5" L                     PARTS & ACCESSORIES           269   $     5.01    $1,346.95
102535      HINGE STRAP, 16IN X 4-1/4IN DIA. HOLE                PARTS & ACCESSORIES           820   $     1.64    $1,344.13
108387      HANG TAG, HONDA 27T BLACK DIAMOND                    PARTS & ACCESSORIES         1,279   $     1.05    $1,342.95
102512      SCREW CLEVIS, 1-1/4? DIA.                            PARTS & ACCESSORIES            92   $    14.60    $1,342.79
102426      HAY HOOK, RED, 17IN LENGTH                           PARTS & ACCESSORIES         1,221   $     1.09    $1,331.71
102494      STRAIGHT CLEVIS, 1" DIA. X5-5/16L                    PARTS & ACCESSORIES           144   $     9.23    $1,328.55
102211      BLUE HITCH PIN, 7/8? DIA. PIN X 7-1/4? L             PARTS & ACCESSORIES           491   $     2.71    $1,328.33


                                                       Page 6 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                Entered:01/16/20 15:36:13 Page14 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
102865            32? LEFT HAND TONGUE                                 PARTS & ACCESSORIES            50   $    26.50    $1,325.00
102856            CATEGORY 3 NARROW QUICK HITCH                        FINISHED GOODS INVENTORY       71   $   108.33    $7,691.46
109113            VINSETTA 44IN BRUSH MOWER BRAND DECAL, L             PARTS & ACCESSORIES           250   $     1.71      $427.50
107963            ENGINE, GX390-QA2, HONDA                             FINISHED GOODS COMPONENTS      14   $   422.66    $5,917.31
102866            32? RIGHT HAND TONGUE                                PARTS & ACCESSORIES            50   $    26.50    $1,325.00
106511            BATTERY CHARGER, 120V 1A, TROPHY STRIKE              PARTS & ACCESSORIES            75   $    17.62    $1,321.35
101104            TINE SHIELD TOP                                      PARTS & ACCESSORIES           185   $     7.01    $1,296.85
102236            LOCK HITCH PIN, 5/8? DIA. PIN X 5-1/2? L             PARTS & ACCESSORIES         1,232   $     1.04    $1,290.27
102491            STRAIGHT CLEVIS, 7/8? DIA. X 3-1/4? L                PARTS & ACCESSORIES           273   $     4.69    $1,281.46
102811            JACK TUBULAR MOUNT TOPWIND                           PARTS & ACCESSORIES           132   $     9.67    $1,276.91
102219            RED HITCH PIN, 5/8? DIA. PIN X 7? L                  PARTS & ACCESSORIES         1,210   $     1.02    $1,269.09
102137            ROLL PIN, 1-1/8? DIA. PIN X 6-1/2? L                 PARTS & ACCESSORIES           646   $     1.95    $1,267.80
106713            ASSY, ICE CHISEL, 2 PC, TS                           PARTS & ACCESSORIES            70   $    17.89    $1,267.73
100219            CYLINDER, HYD, 5IN, F 1/2NPT                         PARTS & ACCESSORIES            15   $    84.27    $1,264.74
102226            RED HITCH PIN, 1? DIA. PIN X 10? L                   PARTS & ACCESSORIES           642   $     1.96    $1,260.86
102759            ROLLER CHAIN #80-2, 10 FEET X 1IN PITCH              PARTS & ACCESSORIES            47   $    26.65    $1,252.55
100065            TONGUE & STAND ASSEMBLY                              PARTS & ACCESSORIES            49   $    25.47    $1,247.90
102833            CASTER ASSEM RETROFIT FOR 5000LBS JACKS              PARTS & ACCESSORIES           300   $     4.14    $1,241.39
102645            SPROCKET, #60 CHAIN, 54 TEETH                        PARTS & ACCESSORIES            99   $    12.52    $1,239.23
102843            SIDEWIND GEAR KIT, 5K LB. SIDEWIND JACKS             PARTS & ACCESSORIES           300   $     4.13    $1,238.37
104448            AUGER TIP, COMPACT                                   PARTS & ACCESSORIES           382   $     3.24    $1,238.20
109244            15" AUGER EXTENSION, CLAM                            PARTS & ACCESSORIES           224   $     5.50    $1,232.19
108080            MUFFLER, CATALYTIC COMBUSTION, ROUGH CUT             PARTS & ACCESSORIES            34   $    35.29    $1,227.84
102765            ROLLER CHAIN A2050,10 FEETX1-1/4IN PITCH             PARTS & ACCESSORIES            49   $    24.92    $1,221.08
104945            DECAL, CONTROL PANEL, BRUSH MOWER                    PARTS & ACCESSORIES         1,400   $     1.05    $1,218.00
102751            ROLLER CHAIN #50-2,10 FEET X 5/8IN PITCH             PARTS & ACCESSORIES            97   $    12.43    $1,205.78
100135            TUBE, SUCTION LINE, WIRE REINFORCED,                 PARTS & ACCESSORIES           854   $     1.40    $1,202.42
102378            KENTUCKY-0K, 6-1/2IN HEIGHT                          PARTS & ACCESSORIES           622   $     1.92    $1,194.50
102040            BALL SOCKET SD P 7/8 X 1-3/8IN                       PARTS & ACCESSORIES           686   $     1.73    $1,193.46
102417            HITCH BALL, CHROME, VESC CLASS III                   PARTS & ACCESSORIES           315   $     3.77    $1,186.73
102451            PTO ADPTR,20 TO 6,LOCK,1-3/8?X6M, 1-3/4L             PARTS & ACCESSORIES            99   $    11.93    $1,181.25
109114            VINSETTA 44IN BRUSH MOWER BRAND DECAL, R             PARTS & ACCESSORIES           250   $     1.71      $427.50
102809            JACK, A-FRAME, TOPWIND                               PARTS & ACCESSORIES           137   $     8.54    $1,169.70
102510            SCREW CLEVIS, 1? DIA.                                PARTS & ACCESSORIES           141   $     8.21    $1,157.12
106169            ASSY, RATCHET JACK, 13.5-16IN STROKE                 PARTS & ACCESSORIES           100   $    11.54    $1,153.52
102145            DRAW PIN, 7/8IN DIA. PIN X 9-1/4IN L                 PARTS & ACCESSORIES           568   $     2.01    $1,150.33
100885            TRANS PULLEY                                         PARTS & ACCESSORIES           240   $     4.75    $1,140.00
108708            ICE AUGER ADAPTER                                    PARTS & ACCESSORIES           688   $     1.65    $1,135.20
102543            BOLT HOOK, 3/4? X 10?FOR14?&16?STRAP                 PARTS & ACCESSORIES           692   $     1.64    $1,131.42
109262            AUGER ADAPTER, 20mm/22mm PLATE to AUGER              PARTS & ACCESSORIES           500   $     2.25    $1,123.19
109264            AUGER ADAPTER, 20mm/22mm STRIKE MASTER               PARTS & ACCESSORIES           500   $     2.25    $1,123.19
102501            CLEVIS, GENERAL, 3/4? DIA. X 6-3/16? L               PARTS & ACCESSORIES           217   $     5.17    $1,121.25
101717            DRAG BAR                                             PARTS & ACCESSORIES           184   $     6.09    $1,120.56
108317            STANDARD BEAM, BLACK DIAMOND, 3PT                    PARTS & ACCESSORIES            15   $    74.50    $1,117.50
102496            TWISTED CLEVIS, 3/4? DIA. X 3-1/2? L                 PARTS & ACCESSORIES           271   $     4.12    $1,116.66
102621            SPROCKET, #50 CHAIN, 60 TEETH                        PARTS & ACCESSORIES            80   $    13.59    $1,086.85
102169            BLK HITCH PIN, 1? DIA. PIN X 7-1/4? L                PARTS & ACCESSORIES           924   $     1.17    $1,076.82
102534            HINGE STRAP, 14IN X 4-1/4IN DIA. HOLE                PARTS & ACCESSORIES           605   $     1.74    $1,052.70
108683            BELT, 4L320K, ADJ. FRONT TINE TILLER                 PARTS & ACCESSORIES           176   $     5.97    $1,050.72
102043            BALL SOCKET, BLK, 1-1/8IN DIA. PIN                   PARTS & ACCESSORIES           714   $     1.45    $1,040.88
106709            ASSY, FOLDING CHAIR, TS                              PARTS & ACCESSORIES            90   $    11.51    $1,035.45
101602            BELT, GATES, HIGH POWER B52                          PARTS & ACCESSORIES           140   $     7.29    $1,033.77
102538            HINGE CLAMP, 5/8? X 1-3/4? X 5/8? DIA.               PARTS & ACCESSORIES         1,010   $     1.01    $1,029.20
102107            STABILIZER ARM, MASSEY-FERGUSON                      PARTS & ACCESSORIES           197   $     5.22    $1,027.92
NGP-30080200000   120V CHAINSAW, BAR                                   PARTS & ACCESSORIES            69   $    14.81    $1,026.58
101854            ASSY, SPINDLE, TRIMMER                               PARTS & ACCESSORIES            80   $    12.78    $1,022.40
102493            STRAIGHT CLEVIS, 15/16? DIA. X4-5/8? L               PARTS & ACCESSORIES           149   $     6.85    $1,020.51
102027            TOP LINK BALL SOCKET SD, BO, 3/4 X 1-5/8             PARTS & ACCESSORIES           953   $     1.07    $1,017.96
102448            REDUCER,1-1/8?X6M,1-3/8?X6FX 5-1/8?L                 PARTS & ACCESSORIES           199   $     5.07    $1,008.29
102020            TOP LINK REPAIR END 1 X 5.5 X 1-1/4IN LH             PARTS & ACCESSORIES           215   $     4.68    $1,007.78
102750            ROLLER CHAIN #50, 50 FEET X 5/8IN PITCH              PARTS & ACCESSORIES            37   $    27.15    $1,004.55
102764            ROLLER CHAIN #A2040, 50 FEET X 1IN                   PARTS & ACCESSORIES            49   $    20.44    $1,001.42
108388            HANG TAG, 37T HONDA BLACK DIAMOND                    PARTS & ACCESSORIES           953   $     1.05    $1,001.34
102209            BLUE HITCH PIN, 3/4? DIA. PIN X 7? L                 PARTS & ACCESSORIES           465   $     2.14      $996.82
102234            RED HITCH PIN, 2? DIA. PIN X 8-1/2? L                PARTS & ACCESSORIES            86   $    11.55      $993.37
102192            CHAIN HITCH PIN, 7/8? DIA.PIN X 7-3/4? L             PARTS & ACCESSORIES           658   $     1.51      $993.35
102095            STABILIZER PIN, 3-1/4IN L (1/2IN USABLE)             PARTS & ACCESSORIES           540   $     0.79      $425.82
102546            HINGE BOLT, MALE, 5/8 X 5?                           PARTS & ACCESSORIES           709   $     0.53      $422.91
107201            DECAL, WARNING, BALL HITCH, FRENCH                   PARTS & ACCESSORIES         1,241   $     0.33      $421.94
109377            PKG, LABEL, TRIMMER BLADE CRAFTSMAN                  PARTS & ACCESSORIES         2,000   $     0.21      $420.00
102175            SWIVEL HITCH PIN,5/8? DIA.PIN X 7.75? L              PARTS & ACCESSORIES           516   $     0.81      $416.31
102158            HITCH PIN, 3/4IN DIA. PIN X 6-3/8IN L                PARTS & ACCESSORIES           827   $     0.50      $413.50
102312            R CLIP, 5/16IN WIRE DIA. X 5-15/16IN L               PARTS & ACCESSORIES         1,709   $     0.24      $411.67
102071            REDUCER BUSHING,CAT 2 ARM PINS, 2.5IN                PARTS & ACCESSORIES           934   $     0.44      $410.96


                                                             Page 7 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                          Entered:01/16/20 15:36:13 Page15 of
                                       43
                                                       EXHIBIT A-1

107318      WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES    1,493   $   26.81   $39,558.47
102326      DETENT PIN, 5/16IN DIA. X 2-17/32IN L                PARTS & ACCESSORIES      457   $    0.90      $410.46
109115      VINSETTA 44IN BRUSH MOWER DECAL 3IN X 15             PARTS & ACCESSORIES      500   $    0.82      $410.00
102189      CHAIN HITCH PIN, 5/8? DIA.PIN X 7-3/4? L             PARTS & ACCESSORIES      421   $    0.97      $409.66
102154      1IN DIA. PIN X 7-1/16IN L                            PARTS & ACCESSORIES      822   $    1.20      $984.05
102549      HINGE BOLT WITH EYE, 5/8 X 5?                        PARTS & ACCESSORIES      928   $    1.06      $983.68
102499      TWISTED CLEVIS, 15/16? DIA. X4-1/4? L                PARTS & ACCESSORIES      136   $    7.20      $979.46
102270      FRG HITCH PIN, 1-1/2IN DIA.X12-23/32IN L             PARTS & ACCESSORIES       90   $   10.88      $979.24
102449      INCREASER,1-3/8?X6MALE,1-1/8?X6FX5-1/2?L             PARTS & ACCESSORIES      199   $    4.88      $970.48
106477      BLADES, 52CC ICE AUGER, TROPHY STRIKE                PARTS & ACCESSORIES      192   $    5.05      $969.16
102106      STABILIZER ARM, 7/8? PIN HOLES                       PARTS & ACCESSORIES      197   $    4.90      $964.33
102810      JACK, FLANGE WELD MOUNT, TOPWIND                     PARTS & ACCESSORIES       99   $    9.69      $959.32
102002      FORGED TOP LINK, 3/4IN X13.25INX 1-1/8IN             PARTS & ACCESSORIES      102   $    9.34      $953.78
106714      TROPHY STRIKE 20" ICE SKIMMER                        PARTS & ACCESSORIES      319   $    2.96      $949.02
104882      6" EARTH AUGER - SINGLE FLIGHT                       PARTS & ACCESSORIES       58   $   16.25      $942.50
102223      RED HITCH PIN, 7/8? DIA. PIN X 7-1/4? L              PARTS & ACCESSORIES      702   $    1.34      $940.83
102241      LOCK HITCH PIN,1/2IN DIA. PIN X 3-1/2IN              PARTS & ACCESSORIES      474   $    0.86      $405.38
102439      HRW TOOTH, DMND,NO HEAD,5/8INWX8INL                  PARTS & ACCESSORIES      923   $    0.44      $401.51
102418      HITCH BALL, CHROME, VESC CLASS IV                    PARTS & ACCESSORIES      146   $    6.44      $940.55
102212      BLUE HITCH PIN, 7/8? DIA. PIN X 9-1/2? L             PARTS & ACCESSORIES      309   $    3.03      $937.10
100204      DECAL - DANGER, PINCH POINT                          PARTS & ACCESSORIES    1,974   $    0.19      $399.36
102791      LINK, CHAIN #35-2, 3/8IN PITCH, 4 QTY                PARTS & ACCESSORIES    2,000   $    0.20      $399.33
107085      LOWES DHT 30 TON SERIAL DECAL VINYL                  PARTS & ACCESSORIES      500   $    0.78      $390.00
107086      LOWES DHT 30 TON SERIAL DECAL PAPER                  PARTS & ACCESSORIES      500   $    0.78      $390.00
107179      15 GPM PUMP DECAL                                    PARTS & ACCESSORIES    4,313   $    0.09      $388.04
102786      LINK, CHAIN #120, 1-1/2IN PITCH, 2 QTY               PARTS & ACCESSORIES      500   $    0.77      $387.28
104950-46   SHOCK ABSORBER, BOTH PLATE COMPACTORS                PARTS & ACCESSORIES      260   $    1.49      $387.26
102313      R CLIP, 5/16IN WIRE DIA. X 4-1/8IN L                 PARTS & ACCESSORIES    1,679   $    0.23      $386.42
109432      KIT, ENGINE GUARD, BRIGGS 540CC                      PARTS & ACCESSORIES      300   $    3.12      $935.17
102415      HITCH BALL, CHROME, VESC CLASS I                     PARTS & ACCESSORIES      300   $    3.11      $932.08
102392      SPORTS BELL, BLACK, 6-3/4IN HEIGHT                   PARTS & ACCESSORIES      440   $    2.11      $928.13
102111      STABILIZER ARM, 7/8"HOLES 31-9/16?CNTR               PARTS & ACCESSORIES      196   $    4.74      $928.10
102455      EXTENDER, 1-3/8?X6M, 1-3/8?X6FX 6-1/2?L              PARTS & ACCESSORIES       99   $    9.37      $927.99
102639      SPROCKET, #60 CHAIN, 28 TEETH                        PARTS & ACCESSORIES      198   $    4.68      $927.39
102204      GREY HITCH PIN, 1-1/4? DIA. PIN X 10? L              PARTS & ACCESSORIES      161   $    5.76      $926.59
102821      JACK, FLANGE WELD MOUNT, SIDEWIND                    PARTS & ACCESSORIES       67   $   14.01      $925.50
102850      CAT 1 QUICK HITCH (ECONOMY) RED                      PARTS & ACCESSORIES       16   $   57.73      $923.70
102617      SPROCKET, #50 CHAIN, 36 TEETH                        PARTS & ACCESSORIES      192   $    4.81      $922.75
102416      HITCH BALL, CHROME, VESC CLASS II                    PARTS & ACCESSORIES      278   $    3.30      $918.72
102782      LINK, CHAIN #80, 1IN PITCH, 2 QTY                    PARTS & ACCESSORIES    2,000   $    0.19      $378.31
102096      STABILIZER PIN, 2-5/8IN L (3/8IN USABLE)             PARTS & ACCESSORIES      900   $    0.42      $378.00
102478      LOCK PIN, ROUND, 5/16? DIA. X 2-1/2?                 PARTS & ACCESSORIES    1,948   $    0.19      $377.25
102395      STAKE POCKET, POWDER COAT FINISH                     PARTS & ACCESSORIES      499   $    0.74      $369.54
102097      STABILIZER PIN, 2-5/8IN L (3/8IN USABLE)             PARTS & ACCESSORIES      998   $    0.37      $369.26
100132      R-CLIP, 1/8IN, FITS 1/2IN TO 3/4IN                   PARTS & ACCESSORIES   10,329   $    0.03      $358.48
102388      LONG DISTANCE-10LD, 2-13/16IN HEIGHT                 PARTS & ACCESSORIES      515   $    0.70      $358.20
109385      VINSETTA STUMP GRINDER BRAND DECAL                   PARTS & ACCESSORIES      250   $    1.43      $357.50
109391      VINSETTA WALK BEHIND LEAF BLOWER DECAL               PARTS & ACCESSORIES      250   $    1.43      $357.50
102486      LOCK PIN, SQUARE, 3/8? DIA. X 2.5?                   PARTS & ACCESSORIES    2,109   $    0.17      $357.18
108444      WHEEL, 14IN, DHT STUMP GRINDER                       PARTS & ACCESSORIES       42   $   21.87      $918.54
102110      R STABILIZER ARM, 7/8? PIN HOLES                     PARTS & ACCESSORIES      184   $    4.99      $917.59
106069      REDBACK 40V LI-ION CHAIN SAW - 12IN                  PARTS & ACCESSORIES       13   $   70.00      $910.00
102213      BLUE HITCH PIN, 1? DIA. PIN X 7-3/4? L               PARTS & ACCESSORIES      293   $    3.09      $905.54
102021      TOP LINK REPAIR END 1 X 5.5 X 1-1/4IN RH             PARTS & ACCESSORIES      192   $    4.69      $905.29
102504      SCREW CLEVIS, 3/8? DIA.                              PARTS & ACCESSORIES      740   $    1.22      $904.44
102753      ROLLER CHAIN #60, 10 FEET X 3/4IN PITCH              PARTS & ACCESSORIES      100   $    8.86      $885.53
102453      PTO ADPTR,21 TO 6,1-3/8?X6MALE, 1-3/8?L              PARTS & ACCESSORIES       96   $    9.21      $883.99
100212      DECAL - WARNING, CYLINDER                            PARTS & ACCESSORIES    1,159   $    0.30      $355.88
102028      TOP LINK BALL SOCKET SD, P, 3/4 X 1-5/8              PARTS & ACCESSORIES      829   $    1.07      $883.32
102456      EXTENDER, 21 SPLN,1-3/8?X21M,1-3/8?X21F              PARTS & ACCESSORIES       94   $    9.37      $881.12
102142      ROLL PIN, 1-7/16IN DIA. PIN X 7-3/4IN L              PARTS & ACCESSORIES      288   $    3.05      $877.90
102835      FLANGE MOUNT L-BRACKET, JACKS TO 5K LBS              PARTS & ACCESSORIES      300   $    2.91      $872.51
102509      SCREW CLEVIS, 7/8? DIA.                              PARTS & ACCESSORIES      149   $    5.84      $869.97
102447      PTO ADAPTER,21 TO 6, 1-3/8?X6M,1-1/8?X6F             PARTS & ACCESSORIES      127   $    6.83      $866.91
102527      T-HANDLE CLEVIS PIN, 3/4? DIA. X 3-1/4?              PARTS & ACCESSORIES      659   $    1.31      $863.85
102507      SCREW CLEVIS, 5/8? DIA.                              PARTS & ACCESSORIES      298   $    2.88      $857.19
102454      PTO ADPTR,6 TO 21 SPLINE, 1-3/8?X21MALE              PARTS & ACCESSORIES       91   $    9.42      $856.90
102052      ARM END,BENT, 4IN X 7/8IN DIA. HOLE                  PARTS & ACCESSORIES      273   $    3.08      $847.41
102475      LOCK PIN, SQUARE, 1/4IN DIA. X 2-1/2IN               PARTS & ACCESSORIES    2,778   $    0.13      $355.15
109112      VINSETTA 44IN BURSH MOWER WARNING DECAL              PARTS & ACCESSORIES      250   $    1.42      $355.00
102284      BENT PIN, 1/2IN DIA. PIN X 4IN USABLE                PARTS & ACCESSORIES    1,192   $    0.29      $345.68
107894      VINSETTA CONTACT US FIRST DECAL                      PARTS & ACCESSORIES    1,904   $    0.18      $342.72
102477      LOCK PIN, ROUND, 5/16? DIA. X 1-3/4?                 PARTS & ACCESSORIES    2,895   $    0.12      $342.61
102482      LOCK PIN, ROUND, 3/8? DIA. X 1-1/2?                  PARTS & ACCESSORIES    1,973   $    0.17      $339.62
102102      STABILIZER PIN,3-1/8IN L(11/16IN USABLE)             PARTS & ACCESSORIES      990   $    0.34      $339.48


                                                       Page 8 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                            Entered:01/16/20 15:36:13 Page16 of
                                       43
                                                         EXHIBIT A-1

107318        WLDMNT, UNIVERSAL METAL PALLET                       PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
100150        BEAM LOCK BRACKET                                    PARTS & ACCESSORIES     253   $    3.20      $846.81
102490        STRAIGHT CLEVIS, 3/4? DIA. X 3-3/4? L                PARTS & ACCESSORIES     224   $    3.77      $844.91
102719        PULLEY, 16IN DIA., A OR B STYLE V-BELT               PARTS & ACCESSORIES     147   $    5.73      $841.67
102157        HITCH PIN, 5/8IN DIA. PIN X 6-3/8IN L                PARTS & ACCESSORIES     893   $    0.38      $339.34
102235        LOCK HITCH PIN, .5? DIA.PIN X 5.5? L                 PARTS & ACCESSORIES     429   $    0.79      $337.74
100809        Flat Washer, 5/16x1-1/2"                             PARTS & ACCESSORIES   1,079   $    0.26      $336.63
102124        7/8IN DIA. PIN X 4.5IN L X 5/8IN NF THD              PARTS & ACCESSORIES     393   $    0.85      $334.03
102285        BENT PIN, 1/2IN DIA. PIN X 5IN USABLE                PARTS & ACCESSORIES   1,073   $    0.31      $332.63
102452        EXTENDER,1-3/8?X6M, 1-1/8?X6F X5-1/8? L              PARTS & ACCESSORIES     149   $    5.60      $833.82
102302        UNIV CLEVIS PIN, 3/4IN DIA. PIN X 3IN                PARTS & ACCESSORIES     850   $    0.38      $323.00
100021        FSTNR, HEX BOLT, M12X1.75X35MM, G8.8                 PARTS & ACCESSORIES   2,744   $    0.12      $319.47
102296        UNIV CLEVIS PIN, 1/2IN DIA. PIN X 2IN                PARTS & ACCESSORIES   1,379   $    0.23      $315.45
102293        UNIV CLEVIS PIN, 5/16IN DIA. PIN X 2IN               PARTS & ACCESSORIES   2,927   $    0.11      $314.92
102780        LINK, CHAIN #60-2, 3/4IN PITCH, 3 QTY                PARTS & ACCESSORIES   1,750   $    0.18      $314.80
100445        FSTNR, FENDER WASHER, M6                             PARTS & ACCESSORIES   9,633   $    0.03      $312.60
100131        HITCH PIN                                            PARTS & ACCESSORIES     484   $    0.62      $302.19
102842        SIDEWIND GEAR KIT, 2K LB. SIDEWIND JACKS             PARTS & ACCESSORIES     300   $    2.75      $826.36
102450        INCREASER,1-3/8?X6M,1-1/8?X6FX3-1/4?L                PARTS & ACCESSORIES     199   $    4.14      $823.44
102471        LOCK PIN, ROUND, 3/8IN DIA. X 2-1/4IN                PARTS & ACCESSORIES   1,979   $    0.15      $298.08
102282        BENT PIN, 1/2IN DIA. PIN X 2.5IN USABLE              PARTS & ACCESSORIES   1,240   $    0.24      $297.60
102156        HITCH PIN, 1/2IN DIA. PIN X 6-3/8IN L                PARTS & ACCESSORIES     929   $    0.32      $297.28
102572        REPLACEMENT SPRING, RATCHET CONTROL                  PARTS & ACCESSORIES     990   $    0.30      $297.00
98500         Gear box                                             PARTS & ACCESSORIES      19   $   43.33      $823.27
102022        TOP LINK REPAIR END 1 X 6.5 X 1-1/4IN LH             PARTS & ACCESSORIES     185   $    4.39      $816.51
102595        SPROCKET, #40 CHAIN, 45 TEETH                        PARTS & ACCESSORIES     169   $    4.82      $815.35
102832        REMOVABLE FOOT, BASE REPAIR KIT, JACKS               PARTS & ACCESSORIES     299   $    2.72      $812.08
102616        SPROCKET, #50 CHAIN, 34 TEETH                        PARTS & ACCESSORIES     197   $    4.11      $808.98
104450        CUTTING TOOTH, 12" COMPACT AUGER                     PARTS & ACCESSORIES     304   $    0.94      $285.11
102318        DETENT PIN, 3/16IN DIA. X 2-3/8IN L                  PARTS & ACCESSORIES     829   $    0.34      $281.86
102405        SHAFT SET COLLAR, 7/8? BORE                          PARTS & ACCESSORIES     999   $    0.28      $279.72
100213        DECAL - COLORADO FLAG                                PARTS & ACCESSORIES   1,377   $    0.20      $279.53
102216        BLUE HITCH PIN, 1-1/4? DIA. PIN X 10? L              PARTS & ACCESSORIES     134   $    5.99      $803.20
102470        LOCK PIN, ROUND, 5/16IN DIA. X 2-1/4IN               PARTS & ACCESSORIES   1,910   $    0.14      $276.47
102109        L STABILIZER ARM, 7/8? PIN HOLES                     PARTS & ACCESSORIES     160   $    4.99      $798.83
102035        TOP LINK BALL SOCKET SD, P, 1 X 1-1/4IN              PARTS & ACCESSORIES     546   $    1.46      $798.80
102131        7/8IN DIA. PIN X 5.75IN L X1.13IN NF THD             PARTS & ACCESSORIES     404   $    1.97      $796.98
106481        BATTERY, 40V 4.0AH, TROPHY STRIKE                    PARTS & ACCESSORIES      14   $   56.78      $793.56
102744        ROLLER CHAIN #35-2,10 FEET X 3/8IN PITCH             PARTS & ACCESSORIES     100   $    7.93      $793.04
102498        TWISTED CLEVIS, 7/8? DIA. X 3-7/8? L                 PARTS & ACCESSORIES     140   $    5.65      $790.49
101749        DHT LOG CATCHER KIT - RETAIL BOX                     PARTS & ACCESSORIES      44   $   17.87      $786.28
102267        FRG HITCH PIN, 1-1/8IN DIA.X 11IN L                  PARTS & ACCESSORIES     169   $    4.65      $785.01
102528        T-HANDLE CLEVIS PIN, 7/8? DIA. X 3-3/4"              PARTS & ACCESSORIES     423   $    1.85      $782.99
104082        KIT, 2 PACK, AUGER CUTTING TEETH, HD                 PARTS & ACCESSORIES     187   $    4.17      $780.10
102767        ROLLER CHAIN A2060,10 FEETX1-1/2IN PITCH             PARTS & ACCESSORIES     100   $    7.80      $779.97
100906        WLDMT, ENGINE GUARD, TILLER                          PARTS & ACCESSORIES     250   $    3.10      $775.00
102755        ROLLER CHAIN #60-2,10 FEET X 3/4IN PITCH             PARTS & ACCESSORIES      49   $   15.70      $769.30
107505        DRIVE BELT, 3LXP825, 24IN SNOW BLOWER                PARTS & ACCESSORIES     108   $    7.11      $768.25
102769        ROLLER CHAIN BREAKER, #60 TO #100 CHAIN              PARTS & ACCESSORIES     140   $    5.48      $767.88
102619        SPROCKET, #50 CHAIN, 42 TEETH                        PARTS & ACCESSORIES     128   $    5.94      $760.00
102637        SPROCKET, #60 CHAIN, 24 TEETH                        PARTS & ACCESSORIES     203   $    3.74      $759.18
102722        PULLEY, 10IN DIA., C STYLE V-BELT                    PARTS & ACCESSORIES     208   $    3.63      $755.55
1.47609E+13   800W/1200W INVERTER, CARB ASSY                       PARTS & ACCESSORIES      89   $    8.47      $753.76
102032        TOP LINK BALL SOCKET SD, BO, 1 X 1-3/4IN             PARTS & ACCESSORIES     539   $    1.38      $746.04
102847        TURNBUCKLE IMPLEMENT JACK, RED                       PARTS & ACCESSORIES      72   $   10.33      $743.76
101203        BOOM, MODEL 90, PHD                                  PARTS & ACCESSORIES      20   $   36.71      $741.36
102183        SWIVEL HITCH PIN, 1.25? DIA.PIN X7.75? L             PARTS & ACCESSORIES     317   $    2.32      $736.61
100907        WHEEL LEFT                                           PARTS & ACCESSORIES     110   $    6.69      $735.90
102034        TOP LINK BALL SOCKET SD, BO, 1 X 1-1/4IN             PARTS & ACCESSORIES     494   $    1.46      $727.15
102615        SPROCKET, #50 CHAIN, 32 TEETH                        PARTS & ACCESSORIES     187   $    3.88      $724.90
106712        ASSY, ICE CHISEL, 1 PC, TS                           PARTS & ACCESSORIES      50   $   13.54      $721.43
102155        TOP LINK PIN, 1-1/4IN DIA. X 6-1/2IN L               PARTS & ACCESSORIES     375   $    1.91      $717.18
102795        LINK, CHAIN #50-2, 5/8IN PITCH, 4 QTY                PARTS & ACCESSORIES   1,000   $    0.28      $275.87
102820        JACK A-FRAME TOPWIND                                 PARTS & ACCESSORIES      79   $    9.07      $716.89
101503        HANG TAG, HYDRAULIC FLUID                            PARTS & ACCESSORIES     500   $    0.55      $275.00
102511        SCREW CLEVIS, 1-1/8? DIA.                            PARTS & ACCESSORIES      63   $   11.33      $713.73
102279        HITCH PIN, 1-1/8IN DIA. PIN X 7IN USABLE             PARTS & ACCESSORIES     248   $    2.81      $708.18
100110        VENT CAP ASSEMBLY                                    PARTS & ACCESSORIES     288   $    2.60      $706.03
102749        ROLLER CHAIN #50, 10 FEET X 5/8IN PITCH              PARTS & ACCESSORIES     116   $    6.07      $704.42
102517        UTILITY CLEVIS, 1/2? DIA.                            PARTS & ACCESSORIES     520   $    1.35      $703.79
106705        REAR TINE FORWARD MODEL CABLE                        PARTS & ACCESSORIES     274   $    2.56      $701.44
102280        HITCH PIN, 1-1/4IN DIA. PIN X 7IN USABLE             PARTS & ACCESSORIES     210   $    3.27      $698.24
102614        SPROCKET, #50 CHAIN, 30 TEETH                        PARTS & ACCESSORIES     196   $    3.54      $694.10
102112        UNIVERSAL STABILIZER BRACKET                         PARTS & ACCESSORIES     392   $    1.77      $692.39
106250        ASSY, DRIVE LINE, MODEL 110 PHD                      PARTS & ACCESSORIES      15   $   46.09      $691.37


                                                         Page 9 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                           Entered:01/16/20 15:36:13 Page17 of
                                       43
                                                       EXHIBIT A-1

107318      WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES    1,493   $   26.81   $39,558.47
102533      HINGE STRAP, 12IN X 3-3/4IN DIA. HOLE                 PARTS & ACCESSORIES      650   $    1.05      $680.49
108626      RUBBER PAVING PAD, SMALL PLATE COMPACTOR              PARTS & ACCESSORIES       97   $    6.98      $677.05
102636      SPROCKET, #60 CHAIN, 22 TEETH                         PARTS & ACCESSORIES      203   $    3.33      $676.08
100969      ASSY, TENSIONER PULLEY ARM                            PARTS & ACCESSORIES      232   $    2.90      $672.80
102794      LINK, CHAIN #50, 5/8IN PITCH, 4 QTY                   PARTS & ACCESSORIES    2,000   $    0.14      $273.23
101080      ASSY, TILLER FRAME DECALED, RT TILLER                 PARTS & ACCESSORIES       60   $   11.20      $672.00
102029      TOP LINK BALL SOCKET HD, BO, 3/4 X 1-5/8              PARTS & ACCESSORIES      542   $    1.24      $670.58
106331      BLADE CARRIER W/SPLINE BRUSH MOWER                    PARTS & ACCESSORIES       69   $    9.71      $669.99
102524      GRAB HOOK PIN                                         PARTS & ACCESSORIES      620   $    1.08      $668.47
102023      TOP LINK REPAIR END 1 X 6.5 X 1-1/4IN RH              PARTS & ACCESSORIES      149   $    4.42      $667.72
102777      LINK, CHAIN #50-2, 5/8IN PITCH, 4 QTY                 PARTS & ACCESSORIES    1,999   $    0.14      $273.09
102468      LOCK PIN, ROUND, 1/4IN DIA. X 1-3/4IN                 PARTS & ACCESSORIES    2,459   $    0.11      $270.66
102310      R CLIP, 3/16IN WIRE DIA. X 3-3/4IN L                  PARTS & ACCESSORIES    4,987   $    0.05      $270.29
102403      SHAFT SET COLLAR, 11/16? BORE                         PARTS & ACCESSORIES      996   $    0.27      $268.92
102410      SHAFT SET COLLAR, 1-3/8? BORE                         PARTS & ACCESSORIES      496   $    0.54      $267.84
102473      LOCK PIN, ROUND, 1/4IN DIA. X 2-1/4IN                 PARTS & ACCESSORIES    1,907   $    0.14      $266.71
100142      FLAT WASHER, 3/4 IN                                   PARTS & ACCESSORIES    2,744   $    0.09      $266.60
102075      ADAPTER BUSHING CAT 2 QUICK HITCH                     PARTS & ACCESSORIES      450   $    1.48      $667.70
102489      STRAIGHT CLEVIS, 5/8? DIA.X3-1/4?L                    PARTS & ACCESSORIES      279   $    2.38      $663.81
102593      SPROCKET, #40 CHAIN, 40 TEETH                         PARTS & ACCESSORIES      192   $    3.43      $655.97
102641      SPROCKET, #60 CHAIN, 32 TEETH                         PARTS & ACCESSORIES      100   $    6.56      $655.68
102529      T-HANDLE CLEVIS PIN, 1? DIA. X 4-1/4?                 PARTS & ACCESSORIES      291   $    2.23      $647.73
102544      BOLT HOOK, 3/4? X 12?                                 PARTS & ACCESSORIES      382   $    1.69      $647.42
102190      CHAIN HITCH PIN, 3/4? DIA.PIN X 5-3/4? L              PARTS & ACCESSORIES      614   $    1.04      $640.62
102376      1-3/8? TO 1-1/2? DIAMETER STROKE CNTRL                PARTS & ACCESSORIES      100   $    6.40      $640.00
102516      UTILITY CLEVIS, 7/16? DIA.                            PARTS & ACCESSORIES      593   $    1.08      $637.98
102049      LINK END, 2-3/8IN X 1IN DIA. HOLE                     PARTS & ACCESSORIES      275   $    2.30      $633.44
102030      TOP LINK BALL SOCKET HD, P, 3/4 X 1-5/8               PARTS & ACCESSORIES      511   $    1.24      $632.23
102520      MID LINK, 3/8? CHAIN SIZE                             PARTS & ACCESSORIES      373   $    1.69      $629.70
102757      ROLLER CHAIN #80, 10 FEET X 1IN PITCH                 PARTS & ACCESSORIES       40   $   15.64      $625.78
102717      PULLEY, 12IN DIA., A OR B STYLE V-BELT                PARTS & ACCESSORIES      199   $    3.14      $625.28
101728      HANDLE FACEPLATE                                      PARTS & ACCESSORIES      198   $    3.15      $623.70
102742      ROLLER CHAIN #35, 10 FEET X 3/8IN PITCH               PARTS & ACCESSORIES      157   $    3.97      $623.46
102016      TOP LINK REPAIR END 5/8 X 3.5 X 3/4IN RH              PARTS & ACCESSORIES      447   $    1.39      $622.81
100879      WHEEL RIGHT                                           PARTS & ACCESSORIES       88   $    7.07      $622.16
102047      BALL SOCKET, BLK, 1-7-16IN DIA. PIN                   PARTS & ACCESSORIES      159   $    3.88      $616.71
102635      SPROCKET, #60 CHAIN, 21 TEETH                         PARTS & ACCESSORIES      203   $    3.03      $615.90
102250      LOCK HITCH PIN, 3/4IN DIA. PIN X 6IN                  PARTS & ACCESSORIES      146   $    4.21      $614.67
102518      UTILITY CLEVIS, 5/8? DIA.                             PARTS & ACCESSORIES      293   $    2.08      $608.69
102359      STEERING WHEEL SPINNER BLUE                           PARTS & ACCESSORIES      336   $    1.80      $606.13
100208      DECAL - WARNING, TONGUE                               PARTS & ACCESSORIES    1,577   $    0.17      $266.34
101803      DECAL RANCHEX, CAT 1 QUICK HITCH                      PARTS & ACCESSORIES      500   $    0.53      $265.00
106036      DECAL, SERIAL, 20HP ROUGH CUT MOWER                   PARTS & ACCESSORIES    1,747   $    0.15      $262.05
106037      DECAL, CRATE SERIAL, 20HP ROUGH CUT                   PARTS & ACCESSORIES    1,747   $    0.15      $262.05
102033      TOP LINK BALL SOCKET SD, P, 1 X 1-3/4IN               PARTS & ACCESSORIES      426   $    1.39      $603.48
4LXP945     30IN SNOW BLOWERS, AUGER BELT 2018                    PARTS & ACCESSORIES       80   $    7.53      $601.77
102357      STEERING WHEEL SPINNER ALUMINUM                       PARTS & ACCESSORIES      385   $    1.56      $601.63
102278      HITCH PIN, 1IN DIA. PIN X 6-3/4IN USABLE              PARTS & ACCESSORIES      286   $    2.09      $600.23
106510      BATTERY CHARGER, 40V 2A, TROPHY STRIKE                PARTS & ACCESSORIES       40   $   14.98      $599.01
102521      MID LINK, 7/16? OR 1/2? CHAIN SIZE                    PARTS & ACCESSORIES      192   $    3.11      $596.64
102739      BUSHING FOR PULLEY, 3/8IN ID X 0.8IN L                PARTS & ACCESSORIES    1,000   $    0.26      $260.00
102069      REDUCER BUSHING,CAT 2 ARM PINS, 1-3/4IN               PARTS & ACCESSORIES      864   $    0.30      $257.74
106870      DECAL, CRATE SERIAL, 19HP ROUGH CUT                   PARTS & ACCESSORIES    1,716   $    0.15      $257.40
101038      PLATE, SPACER MOWBALL, TRIMMER                        PARTS & ACCESSORIES      391   $    0.65      $254.15
106359      S/N, PRODUCT, LOWES 35T PALLET                        PARTS & ACCESSORIES    2,592   $    0.10      $254.02
102792      LINK, CHAIN #41, 1/2IN PITCH, 4 QTY                   PARTS & ACCESSORIES    2,000   $    0.13      $252.21
102311      R CLIP, 1/4IN WIRE DIA. X 4IN L                       PARTS & ACCESSORIES    2,088   $    0.12      $249.67
102063      REDUCER BUSHING,CAT 1 LINK PINS,1-15/16"              PARTS & ACCESSORIES    1,195   $    0.21      $249.31
109393      VINSETTA SP 21IN MOWER DECAL                          PARTS & ACCESSORIES      250   $    0.99      $247.50
100085      FSTNR, HEX BOLT, M6X1.0X20MM, G8.8                    PARTS & ACCESSORIES   12,804   $    0.02      $247.06
102663      WELD-ON HUB, V-SERIES, 7/8IN BORE                     PARTS & ACCESSORIES      251   $    0.97      $243.47
102062      REDUCER BUSHING, CAT 0 LINK PINS, 1-5/8"              PARTS & ACCESSORIES    1,977   $    0.12      $242.47
102830      TOPWIND KNOB, ALL TOPWIND JACKS                       PARTS & ACCESSORIES      297   $    0.82      $242.22
102788      LINK, CHAIN #A2050, 1-1/4IN PITCH, 3 QTY              PARTS & ACCESSORIES    1,750   $    0.14      $240.73
102660      WELD-ON HUB, V-SERIES, 1/2IN BORE                     PARTS & ACCESSORIES      247   $    0.97      $239.59
102409      SHAFT SET COLLAR, 1-1/4? BORE                         PARTS & ACCESSORIES      497   $    0.48      $238.56
100736      DANGER SHEAR BOLT DECAL                               PARTS & ACCESSORIES      250   $    0.95      $237.50
106360      S/N, PACKAGE, LOWES 35T PALLET                        PARTS & ACCESSORIES    3,000   $    0.08      $237.00
100733      DANGER READ OWNER'S MANUAL DECAL                      PARTS & ACCESSORIES      250   $    0.94      $235.00
100735      DANGER TO PREVENT SERIOUS INJURY DECAL                PARTS & ACCESSORIES      250   $    0.94      $235.00
100739      DANGER GUARD MISSING D NOT OPERATE DECAL              PARTS & ACCESSORIES      250   $    0.94      $235.00
100740      DANGER ROTATING DRIVELINE DECAL                       PARTS & ACCESSORIES      250   $    0.94      $235.00
102662      WELD-ON HUB, V-SERIES, 3/4IN BORE                     PARTS & ACCESSORIES      239   $    0.97      $231.83
102784      LINK, CHAIN #80-H, 1IN PITCH, 2 QTY                   PARTS & ACCESSORIES    1,000   $    0.23      $231.19


                                                       Page 10 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                               Entered:01/16/20 15:36:13 Page18 of
                                       43
                                                           EXHIBIT A-1

107318          WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
100207          DECAL - NOTICE, TANK OIL LEVEL                        PARTS & ACCESSORIES   1,250   $    0.18      $231.03
102661          WELD-ON HUB, V-SERIES, 5/8IN BORE                     PARTS & ACCESSORIES     232   $    0.97      $225.04
106869          DECAL, SERIAL, 19HP ROUGH CUT                         PARTS & ACCESSORIES   1,495   $    0.15      $224.25
102087          CHECK CHAIN CLEVIS                                    PARTS & ACCESSORIES     933   $    0.24      $223.92
102329          DETENT PIN, 3/8IN DIA. X 2-1/8IN L                    PARTS & ACCESSORIES     234   $    0.95      $222.30
102474          LOCK PIN, SQUARE, 1/4IN DIA. X 2-1/4IN                PARTS & ACCESSORIES   1,886   $    0.12      $221.02
102066          REDUCER BUSHING,CAT 1 ARM PINS, 1-3/8IN               PARTS & ACCESSORIES   1,386   $    0.16      $220.51
100399          DECAL, WARNING, OPERATOR ZONE                         PARTS & ACCESSORIES   1,001   $    0.21      $219.42
102281          BENT PIN, 3/8IN DIA. PIN X 3IN USABLE                 PARTS & ACCESSORIES   1,090   $    0.20      $218.00
106778          VINSETTA SP 21IN MOWER, GASOLINE ONLY                 PARTS & ACCESSORIES     250   $    0.87      $217.50
106047          DECAL-CAUTION, HOT SURFACE                            PARTS & ACCESSORIES   1,303   $    0.16      $217.28
102562          BARBED WIRE CARRIER                                   PARTS & ACCESSORIES     293   $    0.73      $215.16
102707          PULLEY,4-1/2IN DIA., A OR B STYLE V-BELT              PARTS & ACCESSORIES     250   $    0.86      $215.00
102322          DETENT PIN, 1/4IN DIA. X 2-15/16IN L                  PARTS & ACCESSORIES     336   $    0.63      $212.83
102304          TWIST PIN, 5/32IN WIRE DIA. X 3-1/2IN L               PARTS & ACCESSORIES   3,988   $    0.05      $212.44
107161          LOWES DHT 30 TON HANG TAG                             PARTS & ACCESSORIES     238   $    0.89      $211.84
102467          ROLL PIN FOR OVER-RUNNING CLUTCHES                    PARTS & ACCESSORIES   1,999   $    0.11      $211.01
KC-14X4.60-6L   24IN SNOWBLOWER, LEFT WHEEL                           PARTS & ACCESSORIES      13   $   16.06      $207.59
107390          SERIAL DECAL - 30T LOG SPLITTER, HONDA                PARTS & ACCESSORIES     210   $    0.98      $206.06
107391          SERIAL DECAL, 30T LOG SPLITTER, HONDA                 PARTS & ACCESSORIES     210   $    0.98      $206.06
108022          DECAL, SERIAL, 44IN BRUSH MOWER                       PARTS & ACCESSORIES   1,349   $    0.15      $202.35
102634          SPROCKET, #60 CHAIN, 20 TEETH                         PARTS & ACCESSORIES     211   $    2.83      $596.37
102201          GREY HITCH PIN, 7/8? DIA. PIN X 9-1/2? L              PARTS & ACCESSORIES     199   $    2.99      $595.94
102086          CHECK CHAIN CLEVIS EYE BOLT                           PARTS & ACCESSORIES     246   $    0.82      $202.28
104901          PLATE, CUTTING EDGE 2, 12IN COMPCT AUGER              PARTS & ACCESSORIES     210   $    0.96      $201.10
102210          BLUE HITCH PIN, 3/4? DIA. PIN X 9-1/2? L              PARTS & ACCESSORIES     248   $    2.40      $595.88
102594          SPROCKET, #40 CHAIN, 42 TEETH                         PARTS & ACCESSORIES     146   $    4.05      $590.89
102233          RED HITCH PIN, 1-3/4? DIA. PIN X 8.5? L               PARTS & ACCESSORIES      60   $    9.83      $589.70
102161          HITCH PIN, 1-1/8IN DIA. PIN X 6-3/8IN L               PARTS & ACCESSORIES     447   $    1.32      $588.21
102640          SPROCKET, #60 CHAIN, 30 TEETH                         PARTS & ACCESSORIES     102   $    5.75      $586.56
106749          HANDLERAR ASSEMBLY, FWD/RVS TILLER                    PARTS & ACCESSORIES      46   $   12.59      $579.14
102500          TWISTED CLEVIS, 1? DIA. X 5? L                        PARTS & ACCESSORIES      56   $   10.26      $574.76
102199          GREY HITCH PIN, 3/4? DIA. PIN X 7? L                  PARTS & ACCESSORIES     273   $    2.09      $571.78
102258          FRG HITCH PIN, 1/2IN DIA.X 5-11/16IN L                PARTS & ACCESSORIES     476   $    1.19      $567.76
102787          LINK, CHAIN #A2040, 1-1/4IN PITCH, 4 QTY              PARTS & ACCESSORIES   2,000   $    0.10      $200.00
102793          LINK, CHAIN #40, 1/2IN PITCH, 4 QTY                   PARTS & ACCESSORIES   2,000   $    0.10      $200.00
102773          LINK, CHAIN #35-2, 3/8IN PITCH, 4 QTY                 PARTS & ACCESSORIES   1,997   $    0.10      $199.70
108021          DECAL, SERIAL, 44IN BRUSH MOWER                       PARTS & ACCESSORIES   1,322   $    0.15      $198.30
102831          SIDEWIND KNOB, ALL SIDEWIND JACKS                     PARTS & ACCESSORIES     300   $    0.66      $197.35
102623          SPROCKET, #60 CHAIN, 9 TEETH                          PARTS & ACCESSORIES     205   $    0.96      $196.58
109395          VINSETTA SP 21IN MOWER BRAND DECAL, R                 PARTS & ACCESSORIES     250   $    0.78      $195.00
102314          R CLIP, 3/32IN WIRE DIA. X 2-15/16IN L                PARTS & ACCESSORIES   5,986   $    0.03      $194.68
102408          SHAFT SET COLLAR, 15/16? BORE                         PARTS & ACCESSORIES     499   $    0.39      $194.61
102706          PULLEY, 4IN DIA., A OR B STYLE V-BELT                 PARTS & ACCESSORIES     249   $    0.78      $194.22
102576          SPROCKET, #40 CHAIN, 13 TEETH                         PARTS & ACCESSORIES     199   $    0.97      $192.79
102303          TWIST PIN, 1/8IN WIRE DIA. X 2-1/2IN L                PARTS & ACCESSORIES   5,969   $    0.03      $190.78
102321          DETENT PIN, 1/4IN DIA. X 2-7/16IN L                   PARTS & ACCESSORIES     347   $    0.55      $190.59
102309          R CLIP, 5/32IN WIRE DIA. X 2-15/16IN L                PARTS & ACCESSORIES   5,788   $    0.03      $189.88
102320          DETENT PIN, 1/4IN DIA. X 1-15/16IN L                  PARTS & ACCESSORIES     350   $    0.54      $187.80
102191          CHAIN HITCH PIN, 3/4? DIA.PIN X 7-3/4? L              PARTS & ACCESSORIES     481   $    1.18      $566.64
102065          REDCR BUSHING, CAT 2 LNK PINS, 1-15/16                PARTS & ACCESSORIES     889   $    0.21      $186.69
100042          FITTING, 45 DEG, M 3/4 NPT TO F 1/2                   PARTS & ACCESSORIES     406   $    1.46      $564.85
106484          BATTERY,120V 2.0AH, TROPHY STRIKE                     PARTS & ACCESSORIES       7   $   80.58      $564.04
109116          VINSETTA 44IN BRUSH MOWER SERIAL DECAL                PARTS & ACCESSORIES     250   $    0.74      $185.00
109352          VINSETTTA PHD 100, SERIAL DECAL                       PARTS & ACCESSORIES     250   $    0.74      $185.00
109389          VINSETTA STUMP GRINDER SERIAL DECAL                   PARTS & ACCESSORIES     250   $    0.74      $185.00
109392          VINSETTA WB LEAF BLOWER SERIAL DECAL                  PARTS & ACCESSORIES     250   $    0.74      $185.00
109396          VINSETTA SP 21IN MOWER SERIAL DECAL                   PARTS & ACCESSORIES     250   $    0.74      $185.00
102292          UNIV CLEVIS PIN, 1/4IN DIA. PIN X 2IN                 PARTS & ACCESSORIES   1,999   $    0.09      $184.18
107096-1        BELT, A27, FWD/RVS REAR TINE, ALTERNATE               PARTS & ACCESSORIES     309   $    0.60      $183.30
102122          7/8IN DIA.PIN X 6-1/2IN L X 7/8IN NF THD              PARTS & ACCESSORIES     236   $    0.75      $177.00
101053          DECAL, WARNING CHECK OIL, TRIMMER                     PARTS & ACCESSORIES     502   $    0.34      $170.16
102613          SPROCKET, #50 CHAIN, 28 TEETH                         PARTS & ACCESSORIES     181   $    3.11      $562.29
102017          TOP LINK REPAIR END 5/8 X 3.5 X 3/4IN LH              PARTS & ACCESSORIES     384   $    1.46      $559.69
102194          CHAIN HITCH PIN,1-1/8? DIA.PIN X7-3/4? L              PARTS & ACCESSORIES     265   $    2.10      $556.88
102007          FORGED TOP LINK, 3/4&1X16X1-1/8&1-1/4IN               PARTS & ACCESSORIES      50   $   11.10      $555.55
102633          SPROCKET, #60 CHAIN, 19 TEETH                         PARTS & ACCESSORIES     211   $    2.63      $554.29
102268          FRG HITCH PIN, 1-1/4IN DIA.X 11-1/8IN L               PARTS & ACCESSORIES     114   $    4.86      $553.82
100797          HEX BOLT, 5/16-24 X 1IN, G5                           PARTS & ACCESSORIES     360   $    1.29      $546.25
100393          LARGE PUMP MOUNT FOR 28 TON                           PARTS & ACCESSORIES     183   $    3.00      $541.97
102407          SHAFT SET COLLAR, 1-1/8? BORE                         PARTS & ACCESSORIES     499   $    0.34      $169.66
102123          7/8IN DIA.PIN X 5IN L X 5/8IN NF THD                  PARTS & ACCESSORIES     175   $    0.97      $169.45
101604          TUBE, IDLER ARM, BRUSH MOWER                          PARTS & ACCESSORIES     833   $    0.20      $169.36
102316          DETENT PIN, 3/16IN DIA. X 1-3/8IN L                   PARTS & ACCESSORIES     970   $    0.17      $164.90


                                                           Page 11 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                             Entered:01/16/20 15:36:13 Page19 of
                                       43
                                                         EXHIBIT A-1

107318        WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES    1,493   $   26.81   $39,558.47
108356        WARRANTY CARD, BLACK DIAMOND, LS                      PARTS & ACCESSORIES      653   $    0.26      $163.50
100737        NOTICE GEAR BOX DECAL                                 PARTS & ACCESSORIES      250   $    0.65      $162.50
102472        LOCK PIN, ROUND, 1/4IN DIA. X 1-3/8IN                 PARTS & ACCESSORIES    1,116   $    0.14      $161.43
108486        DECAL, PROP 65 CO AND REPRO, FRENCH                   PARTS & ACCESSORIES      895   $    0.18      $161.22
100741        NOTICE 540 RPM DECAL                                  PARTS & ACCESSORIES      250   $    0.64      $160.00
100902        TINE RIGHT                                            PARTS & ACCESSORIES      200   $    2.70      $540.00
104371        CLUTCH, STUMP GRINDER, 2,000RPM                       PARTS & ACCESSORIES        9   $   59.77      $537.94
102018        TOP LINK REPAIR END 3/4 X 6 X 1-1/8IN LH              PARTS & ACCESSORIES      176   $    3.00      $535.88
102153        1IN DIA. PIN X 6IN L                                  PARTS & ACCESSORIES      518   $    1.03      $534.38
102042        BALL SOCKET, BLK, 7/8 & 1-1/8IN DIA. PIN              PARTS & ACCESSORIES      194   $    2.74      $532.22
102398        SHAFT SET COLLAR, 5/16? BORE                          PARTS & ACCESSORIES      999   $    0.16      $159.84
102132        1-7/16IN DIA.PIN X6.5IN L X1.13IN NF THD              PARTS & ACCESSORIES      173   $    3.07      $530.57
KC26-01-02A   ASSEMBLY, SLIDE SHOE                                  PARTS & ACCESSORIES      181   $    0.88      $159.28
102778        LINK, CHAIN #50-H, 5/8IN PITCH, 4 QTY                 PARTS & ACCESSORIES    1,974   $    0.08      $157.92
100954        Hex Bolt, M12x50mm                                    PARTS & ACCESSORIES      581   $    0.27      $156.87
102848        HANDLE FOR RATCHET JACKS, PLATED                      PARTS & ACCESSORIES      237   $    0.66      $156.42
100127        LOCK WASHER, M8                                       PARTS & ACCESSORIES   12,329   $    0.01      $155.19
102575        SPROCKET, #40 CHAIN, 12 TEETH                         PARTS & ACCESSORIES      159   $    0.96      $151.96
102308        R CLIP, 1/8IN WIRE DIA. X 1-15/16IN L                 PARTS & ACCESSORIES    6,938   $    0.02      $150.43
102705        PULLEY,3-1/2IN DIA., A OR B STYLE V-BELT              PARTS & ACCESSORIES      250   $    0.60      $150.00
102781        LINK, CHAIN #60-H, 3/4IN PITCH, 3 QTY                 PARTS & ACCESSORIES    1,479   $    0.10      $147.90
109348        VINSETTA LOG SCALE                                    PARTS & ACCESSORIES      190   $    0.77      $146.30
102704        PULLEY,3IN DIA., A OR B STYLE V-BELT                  PARTS & ACCESSORIES      250   $    0.58      $145.00
107895        VINSETTA WHEELED STRING TRIMMER SERIAL D              PARTS & ACCESSORIES      250   $    0.58      $145.00
109353        VINSETTA 25 TON SERIAL DECAL                          PARTS & ACCESSORIES      250   $    0.58      $145.00
109354        VINSETTA 30 TON SERIAL DECAL                          PARTS & ACCESSORIES      250   $    0.58      $145.00
109355        VINSETTA 35 TON, GH395 SERIAL DECAL                   PARTS & ACCESSORIES      250   $    0.58      $145.00
102763        ROLLER CHAIN #A2040, 10 FEET X 1IN PITCH              PARTS & ACCESSORIES       54   $    9.79      $528.86
102829        TOPWIND HANDLE ASSEMBLY, 2K/5K LB                     PARTS & ACCESSORIES      300   $    1.74      $520.52
101656        WLDMNT, SWIVEL HITCH, BRUSH MOWER                     PARTS & ACCESSORIES       48   $   10.80      $518.59
102050        ARM END,STRT, 2.75IN X 7/8IN DIA. HOLE                PARTS & ACCESSORIES      198   $    2.60      $515.33
102134        1-7/16IN PIN X 5-7/8IN L X1-3/8IN NF THD              PARTS & ACCESSORIES      158   $    3.22      $509.35
102037        TOP LINK BALL SOCKET SD BO 1.25 X 1.75IN              PARTS & ACCESSORIES      187   $    2.71      $506.22
109356        VINSETTA 35 TON, GX270 SERIAL DECAL                   PARTS & ACCESSORIES      250   $    0.58      $145.00
102612        SPROCKET, #50 CHAIN, 26 TEETH                         PARTS & ACCESSORIES      185   $    2.73      $504.45
109398        VINSETTA 30T GX200 SERIAL DECAL                       PARTS & ACCESSORIES      250   $    0.58      $145.00
102618        SPROCKET, #50 CHAIN, 40 TEETH                         PARTS & ACCESSORIES       92   $    5.48      $504.18
102406        SHAFT SET COLLAR, 1? BORE                             PARTS & ACCESSORIES      499   $    0.29      $144.71
108102        GROMMET .406 DIA., 44IN ROUGH CUT ONLY                PARTS & ACCESSORIES    1,973   $    0.07      $143.49
100130        FLAT WASHER, M8                                       PARTS & ACCESSORIES    5,173   $    0.02      $143.24
102838        RETAINING RING, JACKS TO 5K LBS.                      PARTS & ACCESSORIES      300   $    0.48      $143.10
102126        DRAW PIN (LIFT ARM PIN) BLANK W/O NUT                 PARTS & ACCESSORIES      248   $    0.57      $141.36
102776        LINK, CHAIN #50, 5/8IN PITCH, 4 QTY                   PARTS & ACCESSORIES    2,000   $    0.07      $140.00
101145        SPRING, BELT IDLER, TRIMMER                           PARTS & ACCESSORIES      147   $    0.95      $139.65
102446        SLEEVE INCREASER,1-3/8?X6MALE,1-1/8?X6F               PARTS & ACCESSORIES      244   $    2.06      $502.64
104900        PLATE, CUTTING EDGE 2, 9IN COMPACT AUGER              PARTS & ACCESSORIES      171   $    0.81      $138.08
102547        HINGE BOLT, MALE, 3/4? X 6?                           PARTS & ACCESSORIES      167   $    0.82      $137.58
102404        SHAFT SET COLLAR, 3/4? BORE                           PARTS & ACCESSORIES      497   $    0.27      $134.19
100041        HEX BOLT, M12 X 1.75 X 75MM, F8.8                     PARTS & ACCESSORIES      540   $    0.24      $133.92
102479        LOCK PIN, SQUARE, 5/16? DIA. X 2-1/2?                 PARTS & ACCESSORIES      950   $    0.14      $132.87
102740        BUSHING FOR PULLEY, 1/2IN ID X 0.4IN L                PARTS & ACCESSORIES    1,000   $    0.13      $130.00
102081        DRAWBAR, CAT 2, 11 HOLES                              PARTS & ACCESSORIES       71   $    7.07      $502.20
100219        CYLINDER, HYD, 5IN, F 1/2NPT                          PARTS & ACCESSORIES        6   $   82.65      $495.88
100768        ASSY, HW KIT, 3PT                                     PARTS & ACCESSORIES       24   $   20.66      $495.84
102643        SPROCKET, #60 CHAIN, 40 TEETH                         PARTS & ACCESSORIES       50   $    9.91      $495.40
102752        ROLLER CHAIN #50-H,10 FEET X 5/8IN PITCH              PARTS & ACCESSORIES       75   $    6.60      $495.00
102203        GREY HITCH PIN, 1-1/8? DIA. PIN X 10? L               PARTS & ACCESSORIES      112   $    4.40      $493.23
102632        SPROCKET, #60 CHAIN, 18 TEETH                         PARTS & ACCESSORIES      202   $    2.43      $491.84
102136        ROLL PIN, 1-1/8? DIA. PIN X 4-3/4? L                  PARTS & ACCESSORIES      469   $    1.04      $487.87
102266        FRG HITCH PIN, 1IN DIA.X 10-17/32IN L                 PARTS & ACCESSORIES      154   $    3.16      $485.92
100217        CYLINDER, 4.5 IN, F 1/2NPT                            PARTS & ACCESSORIES        8   $   60.61      $484.84
102277        HITCH PIN, 7/8IN DIA. PIN X 6.5IN USABLE              PARTS & ACCESSORIES      300   $    1.60      $479.82
102630        SPROCKET, #60 CHAIN, 16 TEETH                         PARTS & ACCESSORIES      207   $    2.31      $479.07
102519        MID LINK, 1/4? OR 5/16? CHAIN SIZE                    PARTS & ACCESSORIES      375   $    1.27      $477.37
102339        DETENT PIN, 1/2IN DIA. X 3-9/32IN L                   PARTS & ACCESSORIES      163   $    2.93      $476.89
102315        R CLIP, 5/64IN WIRE DIA. X 1-3/4IN L                  PARTS & ACCESSORIES    5,988   $    0.02      $129.83
102070        REDUCER BUSHING,CAT 2 ARM PINS,3-3/4IN                PARTS & ACCESSORIES      204   $    0.63      $128.52
102307        R CLIP, 3/32IN WIRE DIA. X 1-5/8IN L                  PARTS & ACCESSORIES   11,918   $    0.01      $128.26
101221        WHEEL LYNCH PIN                                       PARTS & ACCESSORIES      371   $    0.34      $126.14
101058        DECAL, DIRTY HAND CONTACT                             PARTS & ACCESSORIES      700   $    0.18      $126.00
104081        CUTTING TOOTH, 6" COMPACT AUGER                       PARTS & ACCESSORIES      213   $    0.59      $124.79
101509        DECAL-LOWE'S SERVICE ADVANTAGE                        PARTS & ACCESSORIES      650   $    0.17      $123.46
100808        LOCK WASHER, 5/16                                     PARTS & ACCESSORIES      405   $    0.26      $122.91
100977        GREASE PLUG                                           PARTS & ACCESSORIES      490   $    0.25      $122.50


                                                         Page 12 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page20 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
102323            DETENT PIN, 1/4IN DIA. X 3-7/16IN L                   PARTS & ACCESSORIES     157   $    0.77      $120.89
102774            LINK, CHAIN #41, 1/2IN PITCH, 4 QTY                   PARTS & ACCESSORIES   1,996   $    0.06      $119.76
102397            SHAFT SET COLLAR, 1/4? BORE                           PARTS & ACCESSORIES     996   $    0.12      $119.52
102064            REDUCER BUSHING, CAT 1 LINK PINS, 1-5/8"              PARTS & ACCESSORIES     784   $    0.15      $117.60
100295            DECAL, 35 TON, LUG, LEFT                              PARTS & ACCESSORIES     199   $    0.59      $117.41
102779            LINK, CHAIN #60, 3/4IN PITCH, 3 QTY                   PARTS & ACCESSORIES   1,467   $    0.08      $117.36
102469            LOCK PIN, SQUARE, 5/16IN DIA. X 2-1/4IN               PARTS & ACCESSORIES     975   $    0.12      $115.39
100953            Hex Bolt, M12x25mm                                    PARTS & ACCESSORIES     573   $    0.20      $114.60
100970            Tube, Pulley Spacer                                   PARTS & ACCESSORIES     200   $    0.55      $110.00
107196            DECAL, WARNING CYLINDER, FRENCH                       PARTS & ACCESSORIES     233   $    0.43      $100.47
102772            LINK, CHAIN #35, 3/8IN PITCH, 4 QTY                   PARTS & ACCESSORIES   2,000   $    0.05      $100.00
102775            LINK, CHAIN #40, 1/2IN PITCH, 4 QTY                   PARTS & ACCESSORIES   2,000   $    0.05      $100.00
102567            T-POST PULLER FOR REMOVAL OF STUDDED                  PARTS & ACCESSORIES       8   $   12.09       $96.75
104950-62         WHEEL, FOR BOTH PLATE COMPACTORS                      PARTS & ACCESSORIES      98   $    0.98       $95.99
100143            COTTER PIN, 1/8 IN. X 1-1/2 IN                        PARTS & ACCESSORIES   7,562   $    0.01       $94.67
102103            UPPER STAY STRAP FOR CATEGORY 1,                      PARTS & ACCESSORIES     197   $    2.41      $475.68
102133            1-7/16IN PIN X 5-3/4IN L X1.13IN NF THD               PARTS & ACCESSORIES     157   $    3.02      $474.23
102180            SWIVEL HITCH PIN,1? DIA. PIN X 5-3/4? L               PARTS & ACCESSORIES     347   $    1.36      $473.39
102721            PULLEY, 8IN DIA., C STYLE V-BELT                      PARTS & ACCESSORIES     174   $    2.72      $472.58
101715            TINE SHIELD LEFT                                      PARTS & ACCESSORIES     200   $    2.36      $472.00
101716            TINE SHIELD RIGHT                                     PARTS & ACCESSORIES     200   $    2.36      $472.00
102644            SPROCKET, #60 CHAIN, 42 TEETH                         PARTS & ACCESSORIES      45   $   10.48      $471.72
102379            KENTUCKY-1K, 6IN HEIGHT                               PARTS & ACCESSORIES     295   $    1.60      $471.39
NGP-70130930000   120V MOWER BLADE                                      PARTS & ACCESSORIES      75   $    6.28      $471.00
102631            SPROCKET, #60 CHAIN, 17 TEETH                         PARTS & ACCESSORIES     203   $    2.31      $469.14
100470            Decal Kit, Sm Beam, 28T                               PARTS & ACCESSORIES     110   $    4.24      $466.40
108288            EXTENSION, ELECTRIC ICE AUGER, RETAIL                 PARTS & ACCESSORIES      85   $    5.46      $463.70
CQ203-R-28        200MM DRILL BLADES, 52CC EARTH AUGER                  PARTS & ACCESSORIES      99   $    0.95       $94.05
100294            DECAL, 35 TON, LUG, RIGHT                             PARTS & ACCESSORIES     155   $    0.59       $91.45
102506            SCREW CLEVIS, 1/2? DIA.                               PARTS & ACCESSORIES     299   $    1.54      $461.90
104884            10" EARTH AUGER - SINGLE FLIGHT                       PARTS & ACCESSORIES      39   $   11.80      $460.20
101049            PLSTC, NOSE COVER, TRIMMER                            PARTS & ACCESSORIES     202   $    2.23      $458.47
102182            SWIVEL HITCH PIN,1.13" DIA.PIN X7.75? L               PARTS & ACCESSORIES     228   $    2.01      $458.34
100087            BEAM PIVOT BRACKET                                    PARTS & ACCESSORIES     210   $    2.38      $452.17
100201            DECAL KIT, SM BEAM, 27T                               PARTS & ACCESSORIES     102   $    4.40      $448.80
102337            DETENT PIN, 1/2IN DIA. X 2-9/32IN L                   PARTS & ACCESSORIES     222   $    2.02      $448.26
102607            SPROCKET, #50 CHAIN, 19 TEETH                         PARTS & ACCESSORIES     221   $    2.02      $446.20
102699            WELD-ON HUB, X-SERIES, 6 SPLINE, 1-1/8IN              PARTS & ACCESSORIES     202   $    2.21      $446.10
102400            SHAFT SET COLLAR, 7/16? BORE                          PARTS & ACCESSORIES     497   $    0.18       $89.46
100069            RETAINING RING, EXTERNAL, 63MM SHAFT 1                PARTS & ACCESSORIES     621   $    0.14       $89.01
102859            7/8in MOUNTING PIN FOR CAT 1 QUICK HITCH              PARTS & ACCESSORIES     119   $    0.73       $88.98
100035            WLDMNT, WEDGE, SMALL BEAM                             PARTS & ACCESSORIES      38   $   10.59      $445.95
102036            TOP LINK BALL SOCKET HD, BO, 1 X 1-3/4IN              PARTS & ACCESSORIES     179   $    2.47      $441.56
102716            PULLEY, 11IN DIA., A OR B STYLE V-BELT                PARTS & ACCESSORIES     200   $    2.20      $440.40
102611            SPROCKET, #50 CHAIN, 24 TEETH                         PARTS & ACCESSORIES     189   $    2.33      $440.36
102565            16 LBS POST POUNDER RANCHEX                           PARTS & ACCESSORIES      39   $   11.10      $440.32
14 094 23-S       CLEANER BASE                                          PARTS & ACCESSORIES      45   $    9.74      $438.39
102713            PULLEY, 8IN DIA., A OR B STYLE V-BELT                 PARTS & ACCESSORIES     291   $    1.50      $436.67
101336            DHT LARGE LOG TABLE, FLAT UPTURNED LIP                PARTS & ACCESSORIES      13   $   33.42      $434.49
102592            SPROCKET, #40 CHAIN, 36 TEETH                         PARTS & ACCESSORIES     165   $    2.62      $432.30
102344            LYNCH PIN,7/16IN DIA. PIN X 2IN L                     PARTS & ACCESSORIES     888   $    0.10       $87.75
102399            SHAFT SET COLLAR, 3/8? BORE                           PARTS & ACCESSORIES     499   $    0.17       $84.83
102638            SPROCKET, #60 CHAIN, 26 TEETH                         PARTS & ACCESSORIES     101   $    4.28      $431.91
102239            LOCK HITCH PIN, 7/8? DIA. PIN X 7-1/2? L              PARTS & ACCESSORIES     229   $    1.87      $428.95
102697            WELD-ON HUB, X-SERIES, HEX BORE, 1IN                  PARTS & ACCESSORIES     189   $    2.27      $428.10
106569            J-FLAIL, CHIPPER SHREDDER                             PARTS & ACCESSORIES     133   $    0.63       $84.06
100344            DECAL, 28 TON, LUG, LEFT                              PARTS & ACCESSORIES     344   $    0.24       $83.49
KC26-01-02        21IN/24IN SNOWBLOWER, SLIDE SHOES 2018                PARTS & ACCESSORIES     143   $    0.58       $82.94
102698            WELD-ON HUB, X-SERIES, HEX BORE,1-1/8IN               PARTS & ACCESSORIES     186   $    2.27      $422.09
102715            PULLEY, 10IN DIA., A OR B STYLE V-BELT                PARTS & ACCESSORIES     200   $    2.10      $420.00
100045            4IN CYLINDER                                          PARTS & ACCESSORIES       7   $   59.87      $418.96
104449            CUTTING TOOTH, 9" COMPCT AUGER                        PARTS & ACCESSORIES     101   $    0.80       $80.47
102141            DRAW PIN, 1-7/16IN DIA. PIN X 6IN L                   PARTS & ACCESSORIES     176   $    2.38      $418.73
102610            SPROCKET, #50 CHAIN, 22 TEETH                         PARTS & ACCESSORIES     198   $    2.11      $418.26
100837            Hex Bolt, M8x1.25x60mm G8.8                           PARTS & ACCESSORIES   1,000   $    0.08       $80.00
102505            SCREW CLEVIS, 7/16? DIA.                              PARTS & ACCESSORIES     281   $    1.49      $417.79
102696            WELD-ON HUB, X-SERIES, HEX BORE, 7/8IN                PARTS & ACCESSORIES     183   $    2.28      $416.42
107133            PUMP, 2 STAGE, 15 GPM                                 PARTS & ACCESSORIES       7   $   59.13      $413.89
108020            DECAL, BRAND SIDE, 44IN BRUSH MOWER                   PARTS & ACCESSORIES     343   $    1.08      $411.60
98513             Chain assemble                                        PARTS & ACCESSORIES      10   $   41.00      $410.00
4.62405E+11       800W/1200W INVERTER, FUEL CAP ASSY                    PARTS & ACCESSORIES      94   $    0.83       $78.40
100805            Hex Bolt, 3/8-16x2, G5                                PARTS & ACCESSORIES   1,091   $    0.07       $76.37
108128            ELECTRICAL, PIN/SOCKET CONNECTOR, FEMALE              PARTS & ACCESSORIES   1,288   $    0.07       $75.99
102771            REPLACEMENT TIP ASSY, 102769 BREAKER                  PARTS & ACCESSORIES     100   $    0.72       $71.61


                                                             Page 13 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page21 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
102652            IDLER SPROCKET #50 17 TEETH X 1/2IN BORE              PARTS & ACCESSORIES     100   $    4.08      $407.64
102653            IDLER SPROCKET #50 17 TEETH X 5/8IN BORE              PARTS & ACCESSORIES     100   $    4.08      $407.64
102658            IDLER SPROCKET #60 15 TEETH X 1/2IN BORE              PARTS & ACCESSORIES     100   $    4.08      $407.64
DECAL BLOWER      ALPHA BLOWER DECAL                                    PARTS & ACCESSORIES     250   $    1.63      $407.50
102693            WELD-ON HUB, X-SERIES, 1-3/8IN BORE                   PARTS & ACCESSORIES     225   $    1.80      $404.45
102221            RED HITCH PIN, 3/4? DIA. PIN X 7? L                   PARTS & ACCESSORIES     341   $    1.18      $402.77
102360            STEERING WHEEL SPINNER RED                            PARTS & ACCESSORIES     229   $    1.75      $400.05
101150            PLSTC, SAFETY GUARD, TRIMMER                          PARTS & ACCESSORIES      85   $    4.69      $398.65
102596            SPROCKET, #40 CHAIN, 48 TEETH                         PARTS & ACCESSORIES      81   $    4.91      $397.30
102046            BALL SOCKET, 1-1/8IN DIA. PIN                         PARTS & ACCESSORIES     127   $    3.13      $397.24
102657            IDLER SPROCKET #60 13 TEETH X 5/8IN BORE              PARTS & ACCESSORIES     100   $    3.97      $396.63
102263            FRG HITCH PIN, 7/8IN DIA.X 7-3/4IN L                  PARTS & ACCESSORIES     181   $    2.19      $395.82
102324            DETENT PIN, 5/16IN DIA. X 1-17/32IN L                 PARTS & ACCESSORIES     136   $    0.52       $70.72
102642            SPROCKET, #60 CHAIN, 36 TEETH                         PARTS & ACCESSORIES      51   $    7.76      $395.54
106123            CABLES, FWD/RVS TILLER                                PARTS & ACCESSORIES      44   $    8.92      $392.48
102659            IDLER SPROCKET #60 15 TEETH X 5/8IN BORE              PARTS & ACCESSORIES      96   $    4.08      $391.34
NGP-20610030000   INNER COVER OF WHEEL                                  PARTS & ACCESSORIES      80   $    0.88       $70.40
101257            CYLINDER, 22T HALF BEAM LOG SPLITTER                  PARTS & ACCESSORIES       6   $   65.21      $391.27
102019            TOP LINK REPAIR END 3/4 X 6 X 1-1/8IN RH              PARTS & ACCESSORIES     124   $    3.02      $388.79
107068            FSTNR, BOLT KIT, BATTERY ICE AUGER                    PARTS & ACCESSORIES   2,471   $    0.03       $69.19
102202            GREY HITCH PIN, 1? DIA. PIN X 10? L                   PARTS & ACCESSORIES     102   $    3.79      $386.19
102196            GREY HITCH PIN, 1/2? DIA.PIN X 6-5/8? L               PARTS & ACCESSORIES     292   $    1.32      $386.11
108423            DECAL, SERIAL NO, BDH27, PRODUCT                      PARTS & ACCESSORIES     345   $    0.20       $69.00
108424            DECAL, SERIAL NO, BDH27, PACKAGING                    PARTS & ACCESSORIES     345   $    0.20       $69.00
102651            IDLER SPROCKET #50 15 TEETH X 5/8IN BORE              PARTS & ACCESSORIES     103   $    3.75      $385.83
102647            IDLER SPROCKET, 17 TEETH X 5/8IN BORE                 PARTS & ACCESSORIES     100   $    3.86      $385.61
102654            IDLER SPROCKET #60 11 TEETH X 1/2IN BORE              PARTS & ACCESSORIES     100   $    3.86      $385.61
102655            IDLER SPROCKET #60 11 TEETH X 5/8IN BORE              PARTS & ACCESSORIES     100   $    3.86      $385.61
102264            FRG HITCH PIN, 7/8IN DIA.X 10-11/16IN L               PARTS & ACCESSORIES     148   $    2.59      $383.82
102646            IDLER SPROCKET, 17 TEETH X 1/2IN BORE                 PARTS & ACCESSORIES      99   $    3.86      $381.75
102260            FRG HITCH PIN, 5/8IN DIA.X 9-3/16IN L                 PARTS & ACCESSORIES     237   $    1.61      $381.04
102836            THRUST BEARING, ALL 2,000 LBS. JACKS                  PARTS & ACCESSORIES     300   $    1.27      $380.87
102629            SPROCKET, #60 CHAIN, 15 TEETH                         PARTS & ACCESSORIES     188   $    2.01      $378.28
102656            IDLER SPROCKET #60 13 TEETH X 1/2IN BORE              PARTS & ACCESSORIES      95   $    3.97      $376.79
106035            GEARBOX PULLEY, FWD/RVS TILLER                        PARTS & ACCESSORIES      44   $    8.50      $374.00
102840            DETENT PIN, 5/8? TUBE MOUNT HOLE                      PARTS & ACCESSORIES     300   $    1.25      $373.93
102628            SPROCKET, #60 CHAIN, 14 TEETH                         PARTS & ACCESSORIES     202   $    1.85      $373.52
102259            FRG HITCH PIN, 5/8IN DIA.X 6-15/16IN L                PARTS & ACCESSORIES     278   $    1.34      $373.52
102336            DETENT PIN, 1/2IN DIA. X 1-25/32IN L                  PARTS & ACCESSORIES     242   $    1.54      $373.06
102130            1-1/8IN PIN X 6-1/8IN L X 1-1/8IN NF THD              PARTS & ACCESSORIES     186   $    1.99      $370.96
102649            IDLER SPROCKET #50 13 TEETH X 5/8IN BORE              PARTS & ACCESSORIES     100   $    3.69      $369.08
102275            HITCH PIN, 3/4IN DIA.PIN X 6.25IN USABLE              PARTS & ACCESSORIES     316   $    1.17      $368.62
102377            1-1/8? TO 1-1/4? DIAMETER STOKE CNTRL                 PARTS & ACCESSORIES     100   $    3.68      $368.00
102648            IDLER SPROCKET #50 13 TEETH X 1/2IN BORE              PARTS & ACCESSORIES      99   $    3.69      $365.39
102608            SPROCKET, #50 CHAIN, 20 TEETH                         PARTS & ACCESSORIES     196   $    1.86      $364.62
102262            FRG HITCH PIN, 3/4IN DIA.X 9-7/16IN L                 PARTS & ACCESSORIES     168   $    2.17      $364.04
102650            IDLER SPROCKET #50 15 TEETH X 1/2IN BORE              PARTS & ACCESSORIES      97   $    3.75      $363.36
102208            BLUE HITCH PIN, 5/8? DIA. PIN X 9? L                  PARTS & ACCESSORIES     183   $    1.98      $363.12
102684            WELD-ON HUB, X-SERIES, 13/16IN BORE                   PARTS & ACCESSORIES     202   $    1.79      $361.34
102686            WELD-ON HUB, X-SERIES, 15/16IN BORE                   PARTS & ACCESSORIES     201   $    1.79      $359.55
102261            FRG HITCH PIN, 3/4IN DIA.X 7-7/16IN L                 PARTS & ACCESSORIES     182   $    1.96      $356.45
102682            WELD-ON HUB, X-SERIES, 11/16IN BORE                   PARTS & ACCESSORIES     199   $    1.79      $356.16
102692            WELD-ON HUB, X-SERIES, 1-5/16IN BORE                  PARTS & ACCESSORIES     199   $    1.79      $356.16
102590            SPROCKET, #40 CHAIN, 30 TEETH                         PARTS & ACCESSORIES     175   $    2.03      $355.27
104883            8" EARTH AUGER - SINGLE FLIGHT                        PARTS & ACCESSORIES      40   $    8.80      $352.00
102685            WELD-ON HUB, X-SERIES, 7/8IN BORE                     PARTS & ACCESSORIES     196   $    1.79      $350.98
102031            TOP LINK SOCKET SD, BO, .75&1 X 1.5&1.25              PARTS & ACCESSORIES     250   $    1.40      $350.02
102198            GREY HITCH PIN, 5/8? DIA. PIN X 9? L                  PARTS & ACCESSORIES     176   $    1.98      $348.89
102627            SPROCKET, #60 CHAIN, 13 TEETH                         PARTS & ACCESSORIES     204   $    1.70      $345.93
NGP-70860400000   21IN -GT TRASNMISSION ASSY                            PARTS & ACCESSORIES      14   $   24.63      $344.82
102597            SPROCKET, #40 CHAIN, 60 TEETH                         PARTS & ACCESSORIES      45   $    7.65      $344.42
102445            SLEEVE INCREASER,1-3/8?X6M, 1-1/8?X6FX2?              PARTS & ACCESSORIES     171   $    2.01      $343.71
102589            SPROCKET, #40 CHAIN, 28 TEETH                         PARTS & ACCESSORIES     196   $    1.75      $343.02
102718            PULLEY, 14IN DIA., A OR B STYLE V-BELT                PARTS & ACCESSORIES     100   $    3.42      $342.00
104950-21         CENTRIFUGAL CLUTCH, PLATE COMPACTOR                   PARTS & ACCESSORIES      25   $   13.67      $341.63
102678            WELD-ON HUB, W-SERIES, HEX BORE, 1IN                  PARTS & ACCESSORIES     206   $    1.65      $340.44
102044            BALL SOCKET, 1-1/8IN DIA. PIN X 1-5/16IN              PARTS & ACCESSORIES     262   $    1.30      $340.18
102727            FLAT IDLER PULLEY,3-1/4IN ODX3/4IN BORE               PARTS & ACCESSORIES     191   $    1.77      $337.55
106881            STUMP GRINDER, WLDMNT FACEPLATE                       PARTS & ACCESSORIES      10   $   33.69      $336.94
107198            DECAL, OIL TYPE NOTICE, FRENCH                        PARTS & ACCESSORIES     301   $    0.22       $66.36
27067             Belt                                                  PARTS & ACCESSORIES     101   $    3.33      $336.33
109390            VINSETTA STUMP GRINDER WARNINGS DECAL                 PARTS & ACCESSORIES     250   $    1.34      $335.00
102737            V IDLER PULLEY, 5? OD                                 PARTS & ACCESSORIES     181   $    1.85      $334.37
102736            V IDLER PULLEY, 4-1/2? OD                             PARTS & ACCESSORIES     155   $    2.15      $333.85


                                                             Page 14 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page22 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
102606            SPROCKET, #50 CHAIN, 18 TEETH                         PARTS & ACCESSORIES     202   $    1.65      $333.75
102143            DRAW PIN,1-1/8IN&1-7/16IN DIA.X 9.25IN L              PARTS & ACCESSORIES      92   $    3.61      $331.87
102689            WELD-ON HUB, X-SERIES, 1-1/8IN BORE                   PARTS & ACCESSORIES     181   $    1.80      $326.11
102588            SPROCKET, #40 CHAIN, 26 TEETH                         PARTS & ACCESSORIES     204   $    1.59      $325.36
DECAL CHAINSAW    ALPHA CHIANSAW DECAL                                  PARTS & ACCESSORIES     250   $    1.30      $325.00
109111            VINSETTA 44IN BRUSH MOWER CONTROL PANEL               PARTS & ACCESSORIES     250   $    1.29      $322.50
102222            RED HITCH PIN, 3/4? DIA. PIN X 9-1/2? L               PARTS & ACCESSORIES     245   $    1.30      $319.21
4.61219E+11       1200W INVERTER, INVERTER MODULE                       PARTS & ACCESSORIES       5   $   63.79      $318.94
102700            WELD-ON HUB, X-SERIES, 6 SPLINE, 1-3/8IN              PARTS & ACCESSORIES     144   $    2.21      $318.17
102677            WELD-ON HUB, W-SERIES, HEX BORE, 7/8IN                PARTS & ACCESSORIES     206   $    1.54      $317.74
109386            PROFESSIONAL GRADE STUMP GRINDER DECAL                PARTS & ACCESSORIES     250   $    1.27      $317.50
102690            WELD-ON HUB, X-SERIES, 1-3/16IN BORE                  PARTS & ACCESSORIES     176   $    1.79      $315.67
102205            GREY HITCH PIN, 1.5? DIA.PIN X 11.5? L                PARTS & ACCESSORIES      36   $    8.76      $315.22
102265            FRG HITCH PIN, 1IN DIA.X 8-17/32IN L                  PARTS & ACCESSORIES     117   $    2.68      $313.46
102257            FRG HITCH PIN, 7/16IN DIA.X 5-11/16IN L               PARTS & ACCESSORIES     296   $    1.06      $312.83
107081            LOWES DECAL 25 TON                                    PARTS & ACCESSORIES     270   $    1.16      $312.34
102061            ARM BALL, 1-1/8" HOLE X 2.25" OD                      PARTS & ACCESSORIES     248   $    1.26      $312.24
102413            SHAFT SET COLLAR, 1-7/8? BORE                         PARTS & ACCESSORIES     231   $    1.35      $311.85
102735            V IDLER PULLEY, 4? OD                                 PARTS & ACCESSORIES     153   $    2.03      $310.63
102734            V IDLER PULLEY, 3-1/2? OD                             PARTS & ACCESSORIES     192   $    1.61      $309.60
102605            SPROCKET, #50 CHAIN, 17 TEETH                         PARTS & ACCESSORIES     199   $    1.55      $309.19
102054            ARM END,STRT, 3.38IN X 1.44IN DIA. HOLE               PARTS & ACCESSORIES      70   $    4.41      $308.88
102714            PULLEY, 9IN DIA., A OR B STYLE V-BELT                 PARTS & ACCESSORIES     198   $    1.55      $307.38
102374            1-1/8?1-1/4?1-3/8"1-1/2?DIA STROKE CNTRL              PARTS & ACCESSORIES      48   $    6.40      $307.20
101588            WLDMNT, SPINDLE HOUSING, BRUSH MOWER                  PARTS & ACCESSORIES      14   $   21.86      $306.07
102587            SPROCKET, #40 CHAIN, 24 TEETH                         PARTS & ACCESSORIES     201   $    1.52      $306.05
107024            VINSETTA SP MOWER WARNINGS ICON DECAL                 PARTS & ACCESSORIES     250   $    1.22      $305.00
107498            AUGER/DRIVE BELT, V10X675RLS, 21IN SNOW               PARTS & ACCESSORIES      80   $    3.80      $303.83
102726            FLAT IDLER PULLEY,2-3/4IN ODX7/8IN BORE               PARTS & ACCESSORIES     191   $    1.59      $303.63
102139            ROLL PIN, 1-1/8? DIA. PIN X 9? L                      PARTS & ACCESSORIES     153   $    1.98      $302.88
102586            SPROCKET, #40 CHAIN, 23 TEETH                         PARTS & ACCESSORIES     205   $    1.47      $301.22
102745            ROLLER CHAIN #41, 10 FEET X 1/2IN PITCH               PARTS & ACCESSORIES      68   $    4.41      $299.90
108127            ELECTRICAL, 6 PIN CONNECTOR, FEMALE                   PARTS & ACCESSORIES     322   $    0.18       $61.50
NGP-70670220000   120V CHAINSAW, CHAIN WHEEL                            PARTS & ACCESSORIES      70   $    0.86       $60.84
102185            SWIVEL HITCH PIN, 1/2? DIA.PIN X4-7/8? L              PARTS & ACCESSORIES     111   $    0.53       $59.06
106049            DECAL-ASSEMBLED IN USA                                PARTS & ACCESSORIES     245   $    0.24       $58.80
101838            THROTTLE CONTROL LEVER ASSEMBLY                       PARTS & ACCESSORIES      84   $    3.57      $299.88
102051            ARM END,STRT, 3.13IN X 1-1/8IN DIA. HOLE              PARTS & ACCESSORIES      72   $    4.15      $299.05
102585            SPROCKET, #40 CHAIN, 22 TEETH                         PARTS & ACCESSORIES     204   $    1.44      $294.47
104370            STUMP GRINDER, PLATE GRINDER PULLEY                   PARTS & ACCESSORIES      10   $   29.20      $291.97
102238            LOCK HITCH PIN, 3/4? DIA. PIN X 7-1/2? L              PARTS & ACCESSORIES     186   $    1.57      $291.32
KCA30-01-03       30IN SNOW BLOWERS, AUGER LEFT, 2018                   PARTS & ACCESSORIES      14   $   20.68      $289.54
NGP-30080210000   120V CHAINSAW, CHAIN                                  PARTS & ACCESSORIES      19   $   14.79      $289.02
106144             22/25T LOG SPLITTER PALLET                           PARTS & ACCESSORIES      34   $    7.65      $288.94
106568            TRIDENT FLAIL CHIPPER/SHREDDER                        PARTS & ACCESSORIES     199   $    1.45      $288.55
102694            WELD-ON HUB, X-SERIES, 1-7/16IN BORE                  PARTS & ACCESSORIES     159   $    1.81      $287.89
100349            DHT 4-WAY WEDGE SYSTEM                                PARTS & ACCESSORIES       5   $   56.88      $284.38
107192            ASSY, RETAIL HD AUGER REPLACEMENT TIP                 PARTS & ACCESSORIES      29   $    9.70      $281.33
102058            ARM BALL, 1-1/8IN DIA. HOLE X2.25IN OD                PARTS & ACCESSORIES     199   $    1.41      $280.73
104328            STUMP GRINDER, WLDMNT GRINDER                         PARTS & ACCESSORIES      10   $   28.03      $280.35
109388            VINSETTA TOOLS LOGO DECAL                             PARTS & ACCESSORIES     250   $    1.12      $280.00
108445            DEAD MAN SWITCH, DHT STUMP GRINDER                    PARTS & ACCESSORIES      35   $    7.95      $278.25
181920044-0001    6500W-8750W GENERATOR, CARBON CANISTER                PARTS & ACCESSORIES      40   $    6.95      $277.83
101197            TUBE, 3PT A FRAME ROUND, MODEL 90                     PARTS & ACCESSORIES      15   $   18.51      $277.61
109387            THROTTLE AND WHEEL BRAKE DECAL                        PARTS & ACCESSORIES     250   $    1.11      $277.50
107171            MANUAL, 25T/30T LOWES LOG SPLITTER                    PARTS & ACCESSORIES     251   $    1.11      $277.45
102664            WELD-ON HUB, W-SERIES, 1/2IN BORE                     PARTS & ACCESSORIES     206   $    1.34      $276.55
102665            WELD-ON HUB, W-SERIES, 9/16IN BORE                    PARTS & ACCESSORIES     206   $    1.34      $276.55
101392            ASSY, LOG CATCHER KIT, INTEGRATED BEAM                PARTS & ACCESSORIES      24   $   11.50      $276.00
NGP-30041000000   CHRG BASE ROBOT MOWER, BOUNDARY LINE                  PARTS & ACCESSORIES       9   $   30.42      $273.81
102670            WELD-ON HUB, W-SERIES, 7/8IN BORe                     PARTS & ACCESSORIES     203   $    1.34      $272.52
102675            WELD-ON HUB, W-SERIES, 1-3/16IN BORE                  PARTS & ACCESSORIES     203   $    1.34      $272.52
100738            DANGER IF GUARD IS MISSING DECAL                      PARTS & ACCESSORIES     250   $    1.09      $272.50
102673            WELD-ON HUB, W-SERIES, 1-1/16IN BORE                  PARTS & ACCESSORIES     202   $    1.34      $271.09
102004            FORGED TOP LINK, 3/4IN X 20IN X 1-1/8IN               PARTS & ACCESSORIES      29   $    9.22      $270.99
102703            PULLEY,2-1/2IN DIA., A OR B STYLE V-BELT              PARTS & ACCESSORIES     192   $    1.41      $270.89
102522            MID LINK, 5/8? CHAIN SIZE                             PARTS & ACCESSORIES     194   $    1.39      $270.02
102674            WELD-ON HUB, W-SERIES, 1-1/8IN BORE                   PARTS & ACCESSORIES     200   $    1.34      $268.68
102667            WELD-ON HUB, W-SERIES, 11/16IN BORE                   PARTS & ACCESSORIES     200   $    1.34      $268.49
109351            POST HOLE DIGGER BRAND DECAL                          PARTS & ACCESSORIES     250   $    1.07      $267.50
100028            TUBE, 1/2 OD, FLARED, 3/4-16 NUTS                     PARTS & ACCESSORIES     113   $    2.53      $267.48
102217            BLUE HITCH PIN, 1.5? DIA.PIN X 11.5? L                PARTS & ACCESSORIES      32   $    8.35      $267.25
100343            DECAL, 28 TON, LUG, RIGHT                             PARTS & ACCESSORIES     344   $    0.17       $57.23
1.54209E+13       2000W INVERTER, CARB ASSY                             PARTS & ACCESSORIES      31   $    8.62      $267.13


                                                             Page 15 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page23 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
100962            ENGINE PULLEY                                         PARTS & ACCESSORIES      98   $    2.72      $266.56
100125            HEX BOLT, M8x1.25x20MM G8.8                           PARTS & ACCESSORIES   1,012   $    0.06       $56.79
100923            CABLE CLEVIS SHACKLE                                  PARTS & ACCESSORIES     515   $    0.11       $56.65
107197            DECAL, PINCH POINT, FRENCH                            PARTS & ACCESSORIES     528   $    0.11       $56.50
102150            TOP LINK PIN, 3/4IN DIA. X 6-3/8IN L                  PARTS & ACCESSORIES      86   $    0.65       $55.52
102688            WELD-ON HUB, X-SERIES, 1-1/16IN BORE                  PARTS & ACCESSORIES     152   $    1.75      $266.23
102591            SPROCKET, #40 CHAIN, 32 TEETH                         PARTS & ACCESSORIES     111   $    2.38      $264.69
102729            FLAT IDLER PULLEY,4IN ODX3/4IN BORE                   PARTS & ACCESSORIES     129   $    2.04      $263.30
102676            WELD-ON HUB, W-SERIES, 1-1/4IN BORE                   PARTS & ACCESSORIES     196   $    1.34      $263.12
107897            VINSETTA 22IN WHEELED STRING TRIMMER DEC              PARTS & ACCESSORIES     250   $    1.05      $262.50
109394            VINSETTA SP 21IN MOWER LOGO DECAL, L                  PARTS & ACCESSORIES     250   $    1.05      $262.50
102681            WELD-ON HUB, X-SERIES, 5/8IN BORE                     PARTS & ACCESSORIES     146   $    1.79      $261.58
100549            BOOM, MODEL 100, PHD                                  PARTS & ACCESSORIES       8   $   32.50      $260.00
107893            VINSETTA TRIMMER WARNINGS DECAL                       PARTS & ACCESSORIES     250   $    1.04      $260.00
109342            VINSETTA 25 TON LUG DECAL, LEFT                       PARTS & ACCESSORIES     250   $    1.04      $260.00
109343            VINSETTA 25 TON LUG DECAL, RIGHT                      PARTS & ACCESSORIES     250   $    1.04      $260.00
109397            VINSETTA SP 21IN MOWER, WARNINGS DECAL                PARTS & ACCESSORIES     250   $    1.04      $260.00
102129            1.13IN DIA.PIN X6.13IN L X1-1/8IN NF THD              PARTS & ACCESSORIES     138   $    1.88      $259.52
102702            IDLER HUB, X-SERIES, 5/8IN & 1/2IN BORE               PARTS & ACCESSORIES     200   $    1.30      $259.37
107147            RETAIL BOX, FWD/RVS TILLER                            PARTS & ACCESSORIES      44   $    5.88      $258.72
1.4761E+13        800W INVERTER, IGNITION COIL                          PARTS & ACCESSORIES      82   $    3.14      $257.81
102237            LOCK HITCH PIN, 3/4? DIA. PIN X 5-1/2? L              PARTS & ACCESSORIES     196   $    1.31      $257.24
104849            STUMP GRINDER, WLDMNT LOWER HANDLE BAR                PARTS & ACCESSORIES      10   $   25.67      $256.74
102602            SPROCKET, #50 CHAIN, 14 TEETH                         PARTS & ACCESSORIES     209   $    1.22      $255.70
102581            SPROCKET, #40 CHAIN, 18 TEETH                         PARTS & ACCESSORIES     201   $    1.27      $255.58
101057            DANGER CUTTING HEAD ROTATION DECAL                    PARTS & ACCESSORIES     250   $    1.02      $255.00
100926            ASSY, HANDLE BAR, TILLER                              PARTS & ACCESSORIES      36   $    7.05      $253.80
106057            40V ICE AUGER, 8IN AUGER, 24IN EXTENSION              PARTS & ACCESSORIES       9   $   28.00      $252.00
102138            ROLL PIN, 1-1/8? DIA. PIN X 7? L                      PARTS & ACCESSORIES     165   $    1.52      $250.31
102580            SPROCKET, #40 CHAIN, 17 TEETH                         PARTS & ACCESSORIES     205   $    1.21      $248.95
102669            WELD-ON HUB, W-SERIES, 13/16IN BORE                   PARTS & ACCESSORIES     185   $    1.34      $248.44
108308            DECAL, LOG SPLITTER 27T R, BLACK DIAMOND              PARTS & ACCESSORIES     195   $    2.62      $247.65
108309            DECAL, LOG SPLITTER 27T L, BLACK DIAMOND              PARTS & ACCESSORIES     195   $    2.62      $247.65
102712            PULLEY, 7IN DIA., A OR B STYLE V-BELT                 PARTS & ACCESSORIES     200   $    1.24      $247.54
102127            1-1/8IN DIA. PIN X 5-1/4IN L X/8IN THD                PARTS & ACCESSORIES     179   $    1.38      $246.92
101000            CLEVIS PIN, 1/4IN X 1/2IN                             PARTS & ACCESSORIES     496   $    0.11       $54.56
102119            7/8IN DIA. PIN X 5IN L X 7/8IN NF THD                 PARTS & ACCESSORIES      66   $    0.79       $53.00
102770            REPLACEMENT TIP ASSY, 102768 BREAKER                  PARTS & ACCESSORIES     100   $    0.53       $52.88
100398            DHT 3/4IN DIAMETER BORE JAW COUPLER                   PARTS & ACCESSORIES      82   $    3.05      $246.72
104307            2-PACK CUTTING BLADES, DHT HAND HELD PHD              PARTS & ACCESSORIES     197   $    1.25      $246.25
1.47606E+13       800W INVERTER, RECOIL STARTER                         PARTS & ACCESSORIES      85   $    2.89      $245.72
102691            WELD-ON HUB, X-SERIES, 1-1/4IN BORE                   PARTS & ACCESSORIES     136   $    1.80      $244.20
102582            SPROCKET, #40 CHAIN, 19 TEETH                         PARTS & ACCESSORIES     188   $    1.29      $243.39
101622            ASSY, CARBON CANISTER, 300CC 3/16IN PORT              PARTS & ACCESSORIES      21   $   11.58      $243.18
102057            ARM BALL, 7/8IN DIA. PIN HOLE X2.25IN OD              PARTS & ACCESSORIES     193   $    1.26      $242.76
14 065 64-S       KOHLER XT675 FUEL TANK                                PARTS & ACCESSORIES      14   $   17.24      $241.36
109344            VINSETTA 30 TON LUG DECAL, LEFT                       PARTS & ACCESSORIES     232   $    1.04      $241.28
104881            4" EARTH AUGER - SINGLE FLIGHT                        PARTS & ACCESSORIES      37   $    6.50      $240.50
109345            VINSETTA 30 TON LUG DECAL, RIGHT                      PARTS & ACCESSORIES     230   $    1.04      $239.20
102140            ROLL PIN, 1-1/8? DIA. PIN X 10-3/4? L                 PARTS & ACCESSORIES     110   $    2.17      $239.05
102668            WELD-ON HUB, W-SERIES, 3/4IN BORE                     PARTS & ACCESSORIES     177   $    1.34      $237.62
101164            ASSY, THROTTLE CABLE, TRIMMER                         PARTS & ACCESSORIES      72   $    3.28      $236.16
102720            PULLEY, 6IN DIA., C STYLE V-BELT                      PARTS & ACCESSORIES     181   $    1.30      $234.71
3LXP870           30IN SNOW BLOWERS, DRIVE BELT 2018                    PARTS & ACCESSORIES      32   $    7.32      $234.38
108442            STUMP GRINDER, CHAIN STRING                           PARTS & ACCESSORIES     215   $    1.09      $233.69
POP-55L_60L       PROP-55L_60L                                          PARTS & ACCESSORIES      15   $   15.56      $233.38
102197            GREY HITCH PIN, 5/8? DIA. PIN X 7? L                  PARTS & ACCESSORIES     136   $    1.70      $231.60
100914            BAIL BAR                                              PARTS & ACCESSORIES     193   $    1.20      $231.60
102541            BOLT HOOK, 5/8? X 8?                                  PARTS & ACCESSORIES     199   $    1.16      $230.03
102574            WOVEN WIRE STRETCHER WITH HOOKS                       PARTS & ACCESSORIES      12   $   19.03      $228.32
102144            DRAW PIN, 1-1/8? DIA. PIN X 6? L                      PARTS & ACCESSORIES     152   $    1.49      $227.17
102600            SPROCKET, #50 CHAIN, 12 TEETH                         PARTS & ACCESSORIES     203   $    1.11      $225.93
102710            PULLEY, 6IN DIA., A OR B STYLE V-BELT                 PARTS & ACCESSORIES     200   $    1.12      $224.54
102741            BUSHING FOR PULLEY, 1/2IN ID X 0.8IN L                PARTS & ACCESSORIES     200   $    0.25       $49.11
107083            LOWES DHT 25 TON SERIAL DECAL VINYL                   PARTS & ACCESSORIES     222   $    0.19       $49.03
107084            LOWES DHT 25 TON SERIAL DECAL PAPER                   PARTS & ACCESSORIES     222   $    0.19       $49.00
100111            FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE                PARTS & ACCESSORIES      62   $    0.80       $48.63
100222            22 TON LUG RIGHT                                      PARTS & ACCESSORIES      82   $    0.59       $48.38
102902            JAW HANDLEBAR ADJUSTER L, TRIMMER                     PARTS & ACCESSORIES     109   $    0.44       $47.96
102903            JAW HANDLEBAR ADJUSTER R, TRIMMER                     PARTS & ACCESSORIES     108   $    0.44       $47.52
NGP-20610080000   INNER COVER OF WHEEL                                  PARTS & ACCESSORIES      79   $    0.60       $47.40
NGP-20620180046   40V 19IN MOWER, OUTER COVER OF WHEEL                  PARTS & ACCESSORIES      79   $    0.59       $46.83
27026             Grip                                                  PARTS & ACCESSORIES      56   $    0.83       $46.48
101224            HANG TAG, 22IN TRIMMER                                PARTS & ACCESSORIES      52   $    0.87       $46.06


                                                             Page 16 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page24 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES        1,493   $      26.81   $39,558.47
108485            DECAL, PROP 65 CO AND CANCER, FRENCH                  PARTS & ACCESSORIES          255   $       0.18       $46.02
104855            STRAIGHT ARM OPENER PIVOT PIPE                        PARTS & ACCESSORIES           51   $       0.90       $45.85
100221            22 TON LUG LEFT                                       PARTS & ACCESSORIES           76   $       0.59       $44.84
107970            PLATE, COUPLER GUARD 37T, LS                          PARTS & ACCESSORIES           53   $       0.86       $44.80
107199            DECAL, TANK, WARNING, OPERATOR ZONE                   PARTS & ACCESSORIES          201   $       0.22       $44.36
100162            HUB CAP TOOL                                          PARTS & ACCESSORIES           80   $       0.55       $43.79
100118            FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT                  PARTS & ACCESSORIES           45   $       0.93       $41.71
107200            DECAL, WARNING, HOT SURFACE, FRENCH                   PARTS & ACCESSORIES          216   $       0.19       $41.16
270920162-0001    4000W GENERATOR, COIL ASSY.,IGNNTION                  PARTS & ACCESSORIES           42   $       0.93       $39.24
102401            SHAFT SET COLLAR, 1/2? BORE                           PARTS & ACCESSORIES          217   $       0.18       $39.06
108311            DECAL, LOG SPLITTER 37T L, BLACK DIAMOND              PARTS & ACCESSORIES           89   $       0.46       $38.27
104283            PART, CAP, VALVE - LVA1-95N21C5-07                    PARTS & ACCESSORIES          122   $       0.30       $36.60
NGP-20040070046   40V 19IN MOWER, ADJ KNOB                              PARTS & ACCESSORIES          160   $       0.22       $35.10
NGP-20040050060   KNOB                                                  PARTS & ACCESSORIES          155   $       0.22       $34.10
104950-48         SEAL FB30X42X6, BOTH PLATE COMPACTORS                 PARTS & ACCESSORIES           64   $       0.53       $34.08
100033            ASSEMBLY, CLEVIS PIN, 1IN OD, WITH                    PARTS & ACCESSORIES           69   $       0.50       $33.45
1.47608E+13       800W/1200W INVERTER, CHROME CARB SCREW                PARTS & ACCESSORIES           90   $       0.36       $32.27
108409            DECAL, ENGINE OIL INCLUDED, FRENCH                    PARTS & ACCESSORIES          145   $       0.22       $32.04
60426             Bolt M6X160                                           PARTS & ACCESSORIES           56   $       0.57       $31.92
101550            MANUAL, 22IN TRIMMER                                  PARTS & ACCESSORIES           48   $       0.66       $31.68
4.80201E+11       800W INVERTER, FUEL HOSE, 2.5X5X120                   PARTS & ACCESSORIES           78   $       0.40       $31.28
NGP-70780080000   GAS MOWER SELF PROPELLED CABLE                        PARTS & ACCESSORIES           48   $       0.64       $30.72
100481-110        HANDLEBAR GRIP                                        PARTS & ACCESSORIES           50   $       0.60       $30.00
100360            4X WEDGE OD DETENT BALL PIN                           PARTS & ACCESSORIES           60   $       0.49       $29.83
101161            HANDLE, HANDLEBAR ADJUSTER, TRIMMER                   PARTS & ACCESSORIES           88   $       0.33       $29.04
106733            MANUAL REAR TINE TILLER, FWD/RVS TILLER               PARTS & ACCESSORIES           44   $       0.66       $29.04
106609            16.25 - 22.25 INCH RATCHET JACK                       PARTS & ACCESSORIES            4   $      25.66      $224.44
102579            SPROCKET, #40 CHAIN, 16 TEETH                         PARTS & ACCESSORIES          194   $       1.15      $223.61
102055            TOP LINK BALL, 3/4IN DIA. HOLE X 2IN OD               PARTS & ACCESSORIES          184   $       1.21      $222.86
100481-113        CARTON FOR 5TON LOG SPLITTER 100481                   PARTS & ACCESSORIES           95   $       2.32      $220.41
106134            TINE COVER, FWD/RVS TILLER                            PARTS & ACCESSORIES           44   $       4.97      $218.68
109346            VINSETTA 35 TON LUG DECAL, LEFT                       PARTS & ACCESSORIES          210   $       1.04      $218.40
109347            VINSETTA 35 TON LUG DECAL, RIGHT                      PARTS & ACCESSORIES          210   $       1.04      $218.40
107138            KIT, 2 PACK, AUGER CUTTING TOOTH, HD                  PARTS & ACCESSORIES           50   $       4.36      $218.07
102193            CHAIN HITCH PIN, 1? DIA.PIN X 7-3/4? L                PARTS & ACCESSORIES          125   $       1.73      $215.88
102709            PULLEY,5-1/2IN DIA., A OR B STYLE V-BELT              PARTS & ACCESSORIES          200   $       1.08      $215.84
101843            FRONT TINE TILLER BELT                                PARTS & ACCESSORIES           99   $       2.15      $213.93
102128            1-1/8IN & 7/8IN PIN X 8IN L X 1IN NF THD              PARTS & ACCESSORIES          103   $       2.07      $213.52
108632            BRAKE CALIPER, RIGHT AND LEFT, SG                     PARTS & ACCESSORIES           20   $      10.65      $213.00
102059            ARM BALL, 7/8IN DIA. PIN HOLE X 2IN OD                PARTS & ACCESSORIES          201   $       1.06      $212.46
102725            FLAT IDLER PULLEY,2-1/4IN ODX1IN BORE                 PARTS & ACCESSORIES          188   $       1.13      $212.44
102056            TOP LINK BALL, 1IN DIA. PIN HOLE X2IN OD              PARTS & ACCESSORIES          190   $       1.11      $210.58
102724            FLAT IDLER PULLEY,1-7/8IN ODX3/8IN BORE               PARTS & ACCESSORIES          172   $       1.21      $208.78
102598            SPROCKET, #50 CHAIN, 10 TEETH                         PARTS & ACCESSORIES          204   $       1.02      $207.43
102010            FORGED TOP LINK, 1IN X 20IN X 1-1/8IN                 PARTS & ACCESSORIES           16   $      12.16      $206.91
101062            40 OZ OIL KIT FOR 28 TON LOG SPLITTER                 PARTS & ACCESSORIES            6   $      34.11      $204.67
102599            SPROCKET, #50 CHAIN, 11 TEETH                         PARTS & ACCESSORIES          191   $       1.07      $204.50
101039            ROD, BLADE PIN, TRIMMER                               PARTS & ACCESSORIES          263   $       0.11       $28.93
100070            SHIM OD 75MM                                          PARTS & ACCESSORIES          288   $       0.10       $28.80
170021198-0001    6500W-8750W GENERATOR, CARBURETOR                     PARTS & ACCESSORIES           19   $      10.73      $203.89
106384            STUMP GRINDER, ASSY BELT TENSIONER                    PARTS & ACCESSORIES           10   $      19.94      $199.40
102335            DETENT PIN, 7/16IN DIA. X 3-23/32IN L                 PARTS & ACCESSORIES           89   $       2.24      $199.36
101831            ASSY, HANDLEBAR ADJUSTMENT, FRONT TILLER              PARTS & ACCESSORIES           34   $       5.95      $198.94
102577            SPROCKET, #40 CHAIN, 14 TEETH                         PARTS & ACCESSORIES          188   $       1.04      $196.40
CQ203-R-29        250MM DRILL BLADES, 52CC EARTH AUGER                  PARTS & ACCESSORIES           30   $       0.95       $28.50
39010110200       1.5IN WATER PUMP, PORCELAIN SEAL                      PARTS & ACCESSORIES           40   $       0.71       $28.40
101180            ENGINE PULLEY SHIELD                                  PARTS & ACCESSORIES           87   $       2.25      $195.75
102695            WELD-ON HUB, X-SERIES, 1-1/2IN BORE                   PARTS & ACCESSORIES          109   $       1.79      $195.39
104556            FSTNR, FENDER WASHER, M14                             PARTS & ACCESSORIES           95   $       0.29       $27.55
102732            V IDLER PULLEY, 2-5/8? OD                             PARTS & ACCESSORIES          179   $       1.08      $193.21
107405            DECAL, LOG SPLITTER, POWERED BY HONDA                 PARTS & ACCESSORIES          121   $       1.59      $192.96
100034            3500 PSI VALVE ADJ DETENT OPEN                        PARTS & ACCESSORIES            7   $      27.06      $191.18
102578            SPROCKET, #40 CHAIN, 15 TEETH                         PARTS & ACCESSORIES          175   $       1.09      $190.33
102624            SPROCKET, #60 CHAIN, 10 TEETH                         PARTS & ACCESSORIES          183   $       1.03      $188.39
101151            RUBBER, DEBRIS GUARD, TRIMMER                         PARTS & ACCESSORIES          150   $       0.18       $26.96
11005             M8 lock                                               PARTS & ACCESSORIES          111   $       0.24       $26.64
193490413-0002    6500W-8750W GENERATOR, MAN START ASSY                 PARTS & ACCESSORIES           20   $       9.40      $187.99
108248            LOG SPLITTER, 27T HONDA, BLACK DIAMOND                FINISHED GOODS INVENTORY      10   $     765.75    $7,684.21
100623            DHT MODEL 90 3PT HITCH POST HOLE DIGGER               FINISHED GOODS INVENTORY      33   $     219.68    $7,294.04
100624            DHT MODEL 110 3PT HITCH POST HOLE DIGGER              FINISHED GOODS INVENTORY      20   $     359.96    $7,138.34
106371            DHT 24IN DUAL STAGE SNOW BLOWER, 212CC                FINISHED GOODS INVENTORY      15   $     442.73    $6,749.84
101019            12 INCH COMPACT AUGER                                 FINISHED GOODS INVENTORY     201   $      30.98    $6,678.99
106922            DHT 46IN ROUGH CUT MOWER, 20HP LONCIN                 FINISHED GOODS INVENTORY       5   $   1,201.36    $6,006.80
100080            TONGUE STAND                                          PARTS & ACCESSORIES           27   $       6.83      $184.16


                                                             Page 17 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page25 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $      26.81   $39,558.47
108365            DECAL, ATTENTION, FILL WITH AW46                      PARTS & ACCESSORIES           145   $       0.18       $26.10
NGP-20120060000   21IN -SIDE DISCHARGE DOOR                             PARTS & ACCESSORIES            29   $       0.90       $26.04
101172            DHT 950W PEAK GAS POWERED GENERATOR                   PARTS & ACCESSORIES             3   $      61.00      $183.00
NGP-70131070      120V 22IN MOWER, BLADE 21"                            PARTS & ACCESSORIES            30   $       6.08      $182.53
100043            FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT                PARTS & ACCESSORIES           148   $       1.33      $179.38
104785            STUMP GRINDER, WLDMNT AXLE                            PARTS & ACCESSORIES            10   $      17.88      $178.78
101752            ROD, PULL CORD GUIDE, TRIMMER                         PARTS & ACCESSORIES            98   $       0.26       $25.48
4.62405E+11       2000W/3200W INVERTER, FUEL FILTER                     PARTS & ACCESSORIES            77   $       0.33       $25.14
106572            FLAIL BUSHING FOR 106817 CHIPPER/SHREDDR              PARTS & ACCESSORIES           147   $       0.17       $24.99
POP-46L           PROP_46L                                              PARTS & ACCESSORIES            14   $      12.68      $177.47
NGP-20040090046   120V CHAINSAW, TENSION KNOB                           PARTS & ACCESSORIES            57   $       0.43       $24.78
101810            PLATE, PULLEY BTM BRKT, TRIMMER                       PARTS & ACCESSORIES            98   $       0.25       $24.50
102583            SPROCKET, #40 CHAIN, 20 TEETH                         PARTS & ACCESSORIES           131   $       1.34      $175.92
107036            DHT 25T HOR/VERT LOG SPLITTER                         FINISHED GOODS INVENTORY       10   $     601.28    $5,326.72
100983            DHT COUNTER-ROTATING REAR TINE TILLER                 FINISHED GOODS INVENTORY       12   $     328.54    $3,949.79
103408            DHT ZT MOWER KAWASAKI ENGINE 60IN WIDTH               FINISHED GOODS INVENTORY        1   $   2,785.80    $2,785.80
103408R           DHT ZT MOWER KAWA 60IN REFURB                         FINISHED GOODS INVENTORY        1   $   2,785.80    $2,785.80
101162            CARRIAGE, M8X1.25X80, CUSTOM                          PARTS & ACCESSORIES            69   $       0.34       $23.46
102733            V IDLER PULLEY, 3? OD                                 PARTS & ACCESSORIES           147   $       1.18      $173.80
102854            CATEGORY 2 HEAVY DUTY QUICK HITCH                     FINISHED GOODS INVENTORY       25   $     103.29    $2,643.55
102853            CATEGORY 2 STANDARD QUICK HITCH                       FINISHED GOODS INVENTORY       25   $      85.83    $2,265.06
60030             Bolt M8x40                                            PARTS & ACCESSORIES            75   $       0.31       $23.25
104306            DHT SINGLE FLUTE HAND HELD PHD                        FINISHED GOODS INVENTORY       18   $     122.78    $2,240.90
107056            PLASTIC, CABLE TIE MOUNT                              PARTS & ACCESSORIES           272   $       0.08       $22.80
17 094 33-S       AIR FILTER BASE CH395                                 PARTS & ACCESSORIES            18   $       9.59      $172.62
107102            HANG TAG, FWD/RVS TILLER                              PARTS & ACCESSORIES            44   $       0.51       $22.44
NGP-60170910000   SELF-TAPPING SCREW ST3.5 X 14                         PARTS & ACCESSORIES            46   $       0.48       $22.08
102306            R CLIP, 1/16IN WIRE DIA. X 1-9/16IN L                 PARTS & ACCESSORIES         1,965   $       0.01       $21.79
100579            Hex Nut, M8x1.25                                      PARTS & ACCESSORIES         1,086   $       0.02       $21.72
102076            CAT 2 ADAPTER KIT-W/PINS & BUSHINGS                   PARTS & ACCESSORIES            49   $       3.53      $172.45
480201250511-2    800W INVERTER, FUEL HOSE, 2.5X5X80                    PARTS & ACCESSORIES            78   $       0.27       $21.40
100481-69         GEAR                                                  PARTS & ACCESSORIES            52   $       0.40       $20.80
104950-42         WASHER GROUPWARE, BOTH PLATE COMPACTORS               PARTS & ACCESSORIES            65   $       0.32       $20.74
101175            DHT 8750W GAS POWERED GENERATOR                       FINISHED GOODS INVENTORY        5   $     382.92    $1,914.59
108383            MANUAL, 27T/37T HONDA BD, FRENCH                      PARTS & ACCESSORIES           159   $       1.09      $171.72
12010002800       1.5IN WATER PUMP, SPARK PLUG                          PARTS & ACCESSORIES            40   $       0.51       $20.43
100481-16         ALUMINUM COVER, REAR                                  PARTS & ACCESSORIES            26   $       6.50      $169.00
108382            MANUAL, 27T/37T HONDA BD, ENGLISH                     PARTS & ACCESSORIES           156   $       1.09      $168.48
102849            CLIP PIN FOR 1? DIAMETER CYLINDER PINS                PARTS & ACCESSORIES           500   $       0.04       $20.00
1.4761E+13        800W INVERTER, SPARK PLUG CMR6A                       PARTS & ACCESSORIES            83   $       2.03      $168.13
NGP-20750040000   21IN -RUBBER DUST SHIELD                              PARTS & ACCESSORIES            20   $       0.99       $19.80
CQ203-R-27        150MM DRILL BLADES, 52CC EARTH AUGER                  PARTS & ACCESSORIES            25   $       0.79       $19.75
106761            FABRIC DEBRIS BAG CHIPPER SHREDDER                    PARTS & ACCESSORIES            41   $       4.13      $167.28
102338            DETENT PIN, 1/2IN DIA. X 2-25/32IN L                  PARTS & ACCESSORIES            77   $       2.15      $165.55
KCA30-01-02       30IN SNOW BLOWERS, AUGER RIGHT, 2018                  PARTS & ACCESSORIES             8   $      20.65      $165.20
98501             Wheel support                                         PARTS & ACCESSORIES            19   $       8.67      $164.73
102711            PULLEY,6-1/2IN DIA., A OR B STYLE V-BELT              PARTS & ACCESSORIES           132   $       1.25      $164.50
106844            3.5IN CHIPPER/SHREDDER BLADE                          PARTS & ACCESSORIES           172   $       0.95      $163.40
NGP-25170060046   120V CHAINSAW, OIL TANK COVER                         PARTS & ACCESSORIES           100   $       0.20       $19.70
100168            20OZ BOTTLES OF SAE 30OIL                             PARTS & ACCESSORIES            65   $       2.51      $163.21
103050            FSTNR, ROLL PIN 7/16IN X 1 3/8IN                      PARTS & ACCESSORIES           200   $       0.10       $19.56
NGP-70220050000   120V CHAINSAW, TENSION ROD                            PARTS & ACCESSORIES            70   $       0.27       $19.01
101872            DHT ALL TERRAIN POWER CART, 611LB LOAD                FINISHED GOODS INVENTORY        2   $     903.92    $1,807.84
NGP-20030040000   SLIDER                                                PARTS & ACCESSORIES            30   $       0.63       $18.90
107079U           30T LOG SPLITTER, USED                                FINISHED GOODS INVENTORY        3   $     579.52    $1,738.56
106817U           CHIPPER/SHREDDER, USED                                FINISHED GOODS INVENTORY        7   $     218.24    $1,527.66
104001R           PLATE COMPACTOR 6.5HP, REFURBISHED                    FINISHED GOODS INVENTORY        5   $     298.46    $1,492.28
108493R           CRAFTSMAN WALK BEHIND TRIMMER REFURB                  FINISHED GOODS INVENTORY        7   $     191.93    $1,343.48
106908            STUMP GRINDER, FACEPLATE BACK ASSY                    PARTS & ACCESSORIES            10   $      16.30      $163.04
108301            DECAL, LOG SPLITTER, BRAND BLACK DIAMOND              PARTS & ACCESSORIES            52   $       3.11      $161.72
101099            DHT 1.5IN SEMI-TRASH PUMP, W/HOSE KIT                 FINISHED GOODS COMPONENTS      47   $     124.05    $5,814.29
101157            TUBE, UPPER HANDLEBAR, TRIMMER                        PARTS & ACCESSORIES            41   $       3.89      $159.49
17 099 24-S       KILL SWITCH/OFF POSITION                              PARTS & ACCESSORIES            18   $       8.86      $159.48
108493            CRAFTSMAN WALK BEHIND TRIMMER                         FINISHED GOODS INVENTORY        7   $     191.56    $1,330.64
1.55909E+13       3200W INVERTER, CARB ASSY                             PARTS & ACCESSORIES            21   $       7.59      $159.46
101494            Hex Nut, Nylock, M6                                   PARTS & ACCESSORIES           941   $       0.02       $18.82
2.201E+12         900W GENERATOR, SPARK PLUG                            PARTS & ACCESSORIES            40   $       0.47       $18.80
SWT-55L_60L       SPEED SWITCH-55L_60L                                  PARTS & ACCESSORIES            12   $      13.25      $159.03
101836            PLATE, SAFETY SHIELD, FRONT TILLER                    PARTS & ACCESSORIES            68   $       2.37      $158.92
102679            WELD-ON HUB,W-SERIES, 6 SPLINE,1-1/8X6IN              PARTS & ACCESSORIES            99   $       1.58      $156.17
100481-63         GEAR PUMP COVER ASSY                                  PARTS & ACCESSORIES            26   $       6.00      $156.00
CQ203-R-32        52CC ICE AUGER, AUGER TIP                             PARTS & ACCESSORIES            24   $       0.78       $18.76
101148            BOLT, FRONT BELT GUIDE, TRIMMER                       PARTS & ACCESSORIES            93   $       0.20       $18.60
12021500001       2800W GENERATOR, RECOIL STARTER                       PARTS & ACCESSORIES            45   $       3.46      $155.63


                                                             Page 18 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page26 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES        1,493   $      26.81   $39,558.47
104950-78         EXCITER HOUSE GASKET, PLATE COMPACTOR                 PARTS & ACCESSORIES           84   $       0.21       $18.02
102683            WELD-ON HUB, X-SERIES, 3/4IN BORE                     PARTS & ACCESSORIES           86   $       1.79      $154.16
104950-6-1        SPRING, PLATE COMPACTOR 104950                        PARTS & ACCESSORIES           20   $       0.90       $18.00
12020003300       2IN/3IN WATER PUMP, SPARK PLUG                        PARTS & ACCESSORIES           35   $       0.51       $17.88
107555            DHT ADJ FRONT TINE TILLER                             FINISHED GOODS INVENTORY       8   $     180.02    $1,298.72
KC55-01-09        output shaft sleeve                                   PARTS & ACCESSORIES           20   $       0.89       $17.80
NGP-70850670130   21IN -REAR AXLE ASSY                                  PARTS & ACCESSORIES           20   $       7.54      $150.80
106926            STUMP GRINDER, WLDMNT FRONT END GUARD                 PARTS & ACCESSORIES           10   $      14.95      $149.54
SWT-36L_46L       SPEED SWITCH-36L_46L                                  PARTS & ACCESSORIES           12   $      12.39      $148.67
NGP-70010080000   FABRIC METAL FRAME                                    PARTS & ACCESSORIES           27   $       5.50      $148.50
102728            FLAT IDLER PULLEY,3-1/2IN ODX1IN BORE                 PARTS & ACCESSORIES           80   $       1.85      $147.82
102276            HITCH PIN, 7/8IN DIA.PIN X 4.25IN USABLE              PARTS & ACCESSORIES          114   $       1.28      $146.42
101569            TAPERED ROLLER BEARING, LOG SPLITTER                  PARTS & ACCESSORIES          142   $       1.03      $145.59
POP_36L           PROP_36L                                              PARTS & ACCESSORIES           14   $      10.37      $145.21
101872-80         TRACK 180X60, ATV CART 101872                         PARTS & ACCESSORIES            2   $      72.00      $144.00
14 112 19-S       XT675 SPACER, AIR CLEANER BASE                        PARTS & ACCESSORIES           24   $       0.74       $17.76
60131             Bolt M8X50                                            PARTS & ACCESSORIES          110   $       0.16       $17.60
NGP-20880082000   WHEEL ASSEMBLY                                        PARTS & ACCESSORIES           40   $       3.60      $144.00
NGP-20460010530   OUTLET                                                PARTS & ACCESSORIES           80   $       0.22       $17.60
NGP-20460030530   INLET                                                 PARTS & ACCESSORIES           80   $       0.22       $17.60
100378            ASSY, JACK, SCREW, 2T                                 PARTS & ACCESSORIES           11   $      12.48      $142.53
107404            AUGER BELT, V10X705, 24IN SNOW BLOWER                 PARTS & ACCESSORIES           35   $       4.03      $141.01
102048            LINK END, 2IN X 3/4IN DIA. HOLE                       PARTS & ACCESSORIES           97   $       1.45      $140.47
100481-73         MOTOR COVER ASSY                                      PARTS & ACCESSORIES           26   $       5.40      $140.40
102625            SPROCKET, #60 CHAIN, 11 TEETH                         PARTS & ACCESSORIES          108   $       1.29      $139.65
106062            REDBACK 40V LI-ION BLOWER KIT                         FINISHED GOODS INVENTORY       5   $      93.54      $467.69
106064            REDBACK 40V LI-ION EDGER, TRIMMER KIT                 FINISHED GOODS INVENTORY      36   $      78.92    $2,841.21
102419            TOOL BOX, 16? RED                                     PARTS & ACCESSORIES           18   $       7.73      $139.09
106072            REDBACK 40V LI-ION HEDGE TRIMMER KIT                  FINISHED GOODS INVENTORY       5   $      73.60      $368.00
KC21-09B          SPIRAL BRACKET                                        PARTS & ACCESSORIES           20   $       0.85       $17.04
106361            DECAL, GAS AND GO, LOWES LOG SPLITTER                 PARTS & ACCESSORIES          200   $       0.08       $17.00
104950-11         RUBBER SLEEVE, FOR BOTH PLATE COMPACTORS              PARTS & ACCESSORIES           70   $       0.23       $16.41
101634            WLDMNT, AXLE BRACKET RIGHT BRUSH MOWER                PARTS & ACCESSORIES           12   $      11.54      $138.67
4.60705E+11       800W INVERTER, NEGATIVE PRESSURE PUMP                 PARTS & ACCESSORIES           82   $       1.69      $138.42
102671            WELD-ON HUB, W-SERIES, 15/16IN BORE                   PARTS & ACCESSORIES          103   $       1.34      $138.27
106922U           20HP LONCIN ROUGH CUT MOWER                           FINISHED GOODS INVENTORY       1   $   1,284.00    $1,284.00
101137            WLDMT, TENS PULLEY BRKT, TRIMMER                      PARTS & ACCESSORIES           95   $       1.45      $137.75
101589            ROD, SPINDLE SHAFT, BRUSH MOWER                       PARTS & ACCESSORIES           27   $       5.06      $136.73
108282            VALVE, 3800PSI, ADJ DETENT, 30T/37T                   PARTS & ACCESSORIES            8   $      17.01      $136.08
CQ203-R-20        52CC ICE AUGER, AUGER ASSEMBLY                        PARTS & ACCESSORIES            7   $      19.32      $135.26
106205            REDBACK 40V LI-ION AUGER POWER HEAD KIT               FINISHED GOODS INVENTORY      12   $     185.00    $2,220.00
102626            SPROCKET, #60 CHAIN, 12 TEETH                         PARTS & ACCESSORIES          100   $       1.34      $134.23
4.62417E+11       ALL INVERTERS, IGNITION CONTROL MODULE                PARTS & ACCESSORIES           20   $       6.68      $133.60
101833            TUBE, UPPER HANDLEBAR RIGHT, FRONT TILLE              PARTS & ACCESSORIES           41   $       3.23      $132.43
101140            CAST, BELT PULLEY, ENGINE, TRIMMER                    PARTS & ACCESSORIES           44   $       3.00      $132.00
CQ203-R-26        100MM DRILL BLADES, 52CC EARTH AUGER                  PARTS & ACCESSORIES           26   $       0.63       $16.38
100884            Retaining Ring 1"                                     PARTS & ACCESSORIES          125   $       0.13       $16.25
102860            MOUNTING PIN FOR CAT 2 QUICK HITCH                    PARTS & ACCESSORIES           21   $       0.76       $16.05
106702            LEFT BELT RETAINER, FWD/RVS TILLER                    PARTS & ACCESSORIES           44   $       0.36       $15.84
106797            RIGHT BELT RETAINER, FWD/RVS TILLER                   PARTS & ACCESSORIES           44   $       0.36       $15.84
27052             Connect                                               PARTS & ACCESSORIES           19   $       0.83       $15.83
108310            DECAL, LOG SPLITTER 37T R, BLACK DIAMOND              PARTS & ACCESSORIES           35   $       0.54       $15.68
104950-36         SHOCK ABSORBER, BOTH PLATE COMPACTORS                 PARTS & ACCESSORIES           35   $       0.45       $15.67
106922R           20HP LONCIN, ROUGH CUT MOWER, REFURB                  FINISHED GOODS INVENTORY       1   $   1,201.83    $1,201.83
16X6.50-8         30IN SNOWBLOWER, WHEELS 2018                          PARTS & ACCESSORIES            3   $      43.59      $130.77
100971            ROD, COIL SPRING, TILLER                              PARTS & ACCESSORIES           86   $       1.52      $130.49
100955            Hex Bolt, M8x1.25x40mm, G8.8                          PARTS & ACCESSORIES          174   $       0.09       $15.66
102603            SPROCKET, #50 CHAIN, 15 TEETH                         PARTS & ACCESSORIES           98   $       1.33      $130.00
100481-105        PIPE SLEEVE                                           PARTS & ACCESSORIES           52   $       0.30       $15.60
100498            DHT MODEL 100 3PT HITCH POST HOLE DIGGER              FINISHED GOODS INVENTORY       5   $     229.22    $1,155.45
100950            DHT 22T FULL-BEAM HOR/VERT LOG SPLITTER               FINISHED GOODS INVENTORY       2   $     509.76    $1,019.52
106475            ASSY, 52CC ICE AUGER, TROPHY STRIKE                   FINISHED GOODS INVENTORY       4   $     128.09      $512.36
100124            JAW SPIDER L090                                       PARTS & ACCESSORIES          716   $       0.19      $129.69
102604            SPROCKET, #50 CHAIN, 16 TEETH                         PARTS & ACCESSORIES           92   $       1.39      $128.28
106482            120V ICE AUGER KIT, TROPHY STRIKE                     FINISHED GOODS INVENTORY      18   $     236.95    $4,265.10
180020696-0001    6500W-8750W GENERATOR, AIR FILTER                     PARTS & ACCESSORIES           39   $       3.22      $125.51
KC34-01-34        SHEAR PIN AND NUT                                     PARTS & ACCESSORIES          100   $       1.24      $124.18
106485            REDBACK 120V LI-ION BLOWER KIT, 2AH                   FINISHED GOODS INVENTORY     417   $     138.31   $57,997.15
106489            REDBACK 120V LI-ION HEDGE TRIMMER KIT                 FINISHED GOODS INVENTORY     210   $     145.76   $30,609.34
106491            ASSY, 120V SP MOWER KIT, REDBACK                      FINISHED GOODS INVENTORY       1   $     274.13      $264.68
39010102300       1.5IN WATER PUMP, REAR HOUSING                        PARTS & ACCESSORIES           48   $       0.32       $15.36
106493            120V 18IN CHAINSAW KIT, TRILINK                       FINISHED GOODS INVENTORY     230   $     162.25   $37,992.87
102009            FORGED TOP LINK, 1IN X 16IN X 1-1/8IN                 PARTS & ACCESSORIES           11   $      11.04      $123.21
102756            ROLLER CHAIN #60-H,10 FEET X 3/4IN PITCH              PARTS & ACCESSORIES           13   $       9.41      $122.33


                                                             Page 19 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page27 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
108489            TROLLING MOTOR, 55LB THRUST, TS                       PARTS & ACCESSORIES             2   $    60.76      $121.53
106711            PART, 6IN CURVE BLADE, TS                             PARTS & ACCESSORIES            11   $    11.01      $121.06
14096110-S        XT 675, AIR CLEANER COVER                             PARTS & ACCESSORIES            24   $     5.04      $120.96
100959            PARTS KIT                                             PARTS & ACCESSORIES            54   $     2.24      $120.96
NGP-20040100046   120V CHAINSAW, TENSION KNOB BRACKET                   PARTS & ACCESSORIES            70   $     0.22       $15.20
106570            FLAIL SPACER, CHIPPER/SHREDDER                        PARTS & ACCESSORIES            58   $     0.26       $15.08
NGP-20040080046   120V CHAINSAW, TENSION NUT                            PARTS & ACCESSORIES            69   $     0.22       $14.98
102557            TALL GATE WHEELS                                      PARTS & ACCESSORIES             8   $    15.15      $120.79
60006             Nut M8                                                PARTS & ACCESSORIES           248   $     0.06       $14.88
280786            Bushing 8.5X13X23                                     PARTS & ACCESSORIES            19   $     0.77       $14.63
NGP-20400060000   21IN -REAR BAFFLE                                     PARTS & ACCESSORIES            20   $     6.00      $120.00
280906            Bushing 8.5X13X22                                     PARTS & ACCESSORIES            19   $     0.77       $14.63
102708            PULLEY, 5IN DIA., A OR B STYLE V-BELT                 PARTS & ACCESSORIES           100   $     1.19      $119.00
106648            120V PUSH MOWER, 3AH KIT                              FINISHED GOODS INVENTORY       15   $   252.58    $3,775.90
106649            120V PUSH MOWER, REDBACK TOOL ONLY                    FINISHED GOODS INVENTORY        1   $   120.47      $120.48
60121             Bolt M8X120                                           PARTS & ACCESSORIES            29   $     0.50       $14.50
100215            DECAL - SERIAL NUMBER, DHT, 22 TON                    PARTS & ACCESSORIES            20   $     0.72       $14.40
104001-100        CARTON FOR 196CC PLATE COMPACTOR 104001               PARTS & ACCESSORIES            35   $     3.38      $118.22
106706            ASSY, 2 MAN ICE SHELTER, TS                           FINISHED GOODS INVENTORY      121   $    81.07   $10,515.03
106707            ASSY, 3 MAN ICE SHELTER, TS                           FINISHED GOODS INVENTORY      176   $    81.00   $14,256.00
106708            ASSY, 3 MAN THERMAL ICE SHELTER, TS                   FINISHED GOODS INVENTORY      191   $   129.00   $24,639.00
KC-13X4.00-6L     21IN SNOWBLOWER, WHEEL 2018                           PARTS & ACCESSORIES             7   $    16.67      $116.70
101030            DECAL, FWD/RVS TILLER                                 PARTS & ACCESSORIES            44   $     2.64      $116.16
4.63005E+11       2000W/3200W INVERTER, FUEL PUMP                       PARTS & ACCESSORIES            23   $     5.03      $115.58
101635            WLDMNT, AXLE BRACKET LEFT BRUSH MOWER                 PARTS & ACCESSORIES            10   $    11.41      $115.56
101719            Lower Belt Shield                                     PARTS & ACCESSORIES            37   $     3.12      $115.44
101141            CAST, BELT PULLEY, TRIMBALL, TRIMMER                  PARTS & ACCESSORIES            44   $     2.61      $114.84
102731            FLAT IDLER PULLEY,4IN ODX5/8IN BORE                   PARTS & ACCESSORIES            66   $     1.74      $114.84
100466            DHT 35T HOR/VERT LOG SPLITTER                         FINISHED GOODS INVENTORY        1   $   884.76      $904.24
100216            PRODUCT LABEL (UV RESISTANT PROD LABEL)               PARTS & ACCESSORIES            20   $     0.72       $14.40
1.2211E+13        3200W INVERTER, IGNITION COIL                         PARTS & ACCESSORIES            37   $     3.10      $114.72
106034            ENGINE DRIVER PULLEY, FWD/RVS TILLER                  PARTS & ACCESSORIES            41   $     2.79      $114.39
NGP-20670020000   120V CHAINSAW, UPPER COVER                            PARTS & ACCESSORIES            70   $     1.63      $114.09
101040            ROD, SPACER, SPINDLE, TRIMMER                         PARTS & ACCESSORIES            95   $     0.15       $14.25
101536            Hex Bolt, M6x1.0x20mm, G8.8                           PARTS & ACCESSORIES           471   $     0.03       $14.13
103067            TUBE, ENGINE PULLEY SPACER, TRIMMER                   PARTS & ACCESSORIES            94   $     0.15       $14.10
NGP-70130970000   40V 19IN MOWER, BLADE                                 PARTS & ACCESSORIES            20   $     5.65      $112.99
1.4611E+13        1200W/2000W INVERTER, IGNITION COIL                   PARTS & ACCESSORIES            36   $     3.13      $112.59
104950-41         PLUG, FOR BOTH PLATE COMPACTOR S                      PARTS & ACCESSORIES            65   $     0.21       $13.83
100342U           28 TON KOHLER CH395 LOG SPLITTER, USED                FINISHED GOODS INVENTORY        1   $   781.97      $841.99
104282            ASSY, HW KIT W MANUAL, FRONT TINE                     PARTS & ACCESSORIES            25   $     4.50      $112.50
V10*705RLS        24IN SNOW BLOWER, BELT (2016)                         PARTS & ACCESSORIES            37   $     3.01      $111.37
100397            DHT 1/2IN DIAMETER BORE JAW COUPLER                   PARTS & ACCESSORIES            37   $     3.02      $111.32
102839            WELD-ON TUBE MOUNT 9/16?, JACK                        PARTS & ACCESSORIES           101   $     1.10      $111.10
101708            Button Head Bolt, M8x1.25x20mm                        PARTS & ACCESSORIES           195   $     0.07       $13.65
101146            ROD, STAND OFF, IDLER, TRIMMER                        PARTS & ACCESSORIES            47   $     0.29       $13.63
NGP-20880152000   21IN -11" WHEEL ASSY                                  PARTS & ACCESSORIES            19   $     5.84      $110.96
100179            ASSY, LOG CATCHER KIT                                 PARTS & ACCESSORIES             9   $    12.24      $110.18
103400            DHT GAS POWERED POST DRIVER, DHT ENGINE               FINISHED GOODS INVENTORY        3   $   277.00      $831.00
102601            SPROCKET, #50 CHAIN, 13 TEETH                         PARTS & ACCESSORIES            92   $     1.19      $109.25
102334            DETENT PIN, 7/16IN DIA. X 2-23/32IN L                 PARTS & ACCESSORIES            67   $     1.63      $109.21
100342R           28TON KOHLER CH395, LOG SPLITTER, REFURB              FINISHED GOODS INVENTORY        1   $   794.54      $794.54
4.62405E+11       ALL INVERTERS, FUEL FILTER                            PARTS & ACCESSORIES            19   $     0.71       $13.49
107319            HONDA ENGINE GC190-LAQHGF, 30TON SPLITTE              FINISHED GOODS COMPONENTS      24   $   171.37    $4,184.74
4.62405E+11       800W/1200W INVERTER, FUEL OUTLET FILTER               PARTS & ACCESSORIES            89   $     0.15       $13.41
KC-13X4.00-6R     TIRE, 21IN SNOWBLOWER, RIGHT                          PARTS & ACCESSORIES             6   $    18.16      $109.11
101603            PLATE, IDLER ARM, BRUSH MOWER                         PARTS & ACCESSORIES            38   $     0.35       $13.30
100047            ASSY, SAFETY CHAIN, SPRING CLIP                       PARTS & ACCESSORIES            20   $     0.66       $13.20
NGP-20610060000   21IN -11" INNER WHEEL COVER                           PARTS & ACCESSORIES            20   $     0.66       $13.20
60355             Bolt M10X80                                           PARTS & ACCESSORIES            19   $     0.67       $12.73
101222            DECAL, SERIAL TAG, TRIMMER                            PARTS & ACCESSORIES            46   $     0.35       $12.73
106496            BATTERY, 120V 3.0AH, REDBACK                          PARTS & ACCESSORIES           112   $     1.04      $109.04
1.55601E+13       2000W/3200W INVERTER, OIL PLUG ASSY                   PARTS & ACCESSORIES            35   $     0.36       $12.62
NGP-20620100580   21IN -11? HUB CAP                                     PARTS & ACCESSORIES            19   $     0.64       $12.16
101663            WLDMNT, HITCH EXTENDER, BRUSH MOWER                   PARTS & ACCESSORIES            14   $     7.79      $109.03
102206            BLUE HITCH PIN 1/2" DIA x 6 5/8L                      PARTS & ACCESSORIES            82   $     1.33      $108.93
101389            DECAL, DHT 22 TON LOG SPLITTER                        PARTS & ACCESSORIES            98   $     1.11      $108.78
17 173 19-S       KOHLER SH265, GAS CAP                                 PARTS & ACCESSORIES             6   $    18.05      $108.30
101434            ASSY, LARGE BEAM, 35 TON, STRIPPER PLATE              FINISHED GOODS COMPONENTS      28   $   112.78    $3,207.29
107058            ENGINE, GXV390-DE33, ES, W/TANK, HONDA                FINISHED GOODS COMPONENTS       4   $   592.62    $2,370.46
108290            30T BEAM, BLACK DIAMOND, LS                           FINISHED GOODS COMPONENTS      20   $   101.75    $2,035.00
101844            ENGINE PULLEY, FRONT TINE                             PARTS & ACCESSORIES            25   $     4.33      $108.25
108291            35T LARGE BEAM, BLACK DIAMOND, LS                     FINISHED GOODS COMPONENTS      15   $   109.99    $1,649.85
CQ203-R-01        52CC ENGINE, 52CC ICE/EARTH AUG KIT                   PARTS & ACCESSORIES             2   $    53.74      $107.48


                                                             Page 20 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page28 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $    26.81    $39,558.47
108430            STUMP GRINDER, TUBE RIGHT HANDLE                      PARTS & ACCESSORIES            10   $    10.46       $104.57
NGP-70670200000   120V CHAINSAW, TENSION GEAR                           PARTS & ACCESSORIES            70   $     0.16        $11.41
16035             Wash                                                  PARTS & ACCESSORIES            38   $     0.30        $11.40
NGP-70050230000   21IN -BELT LIMIT ROD                                  PARTS & ACCESSORIES            20   $     0.57        $11.40
108431            STUMP GRINDER, TUBE LEFT HANDLE                       PARTS & ACCESSORIES            10   $    10.46       $104.57
101143            PLSTC, PULLEY, BELT IDLER, V, TRIMMER                 PARTS & ACCESSORIES            16   $     0.71        $11.36
102080            DRAWBAR, CAT 1, 1.125IN THICK                         PARTS & ACCESSORIES             8   $    13.04       $104.34
12030300026       2800W GENERATOR, CARBURETOR                           PARTS & ACCESSORIES            19   $     5.29       $100.51
104950-6          HARDWARE KIT, 79CC PLATE COMPACTOR                    PARTS & ACCESSORIES            35   $     0.32        $11.20
1.47608E+13       800W/1200W INVERTER, AIR FILTER GASKET                PARTS & ACCESSORIES            94   $     0.12        $10.91
39010102101       1.5IN WATER PUMP, PIPE JOINT                          PARTS & ACCESSORIES            35   $     0.31        $10.85
100300            SMALL SEEDS TUBE                                      PARTS & ACCESSORIES            25   $     0.43        $10.75
270960025-0001    LONCIN GENERATORS, SPARK PLUG                         PARTS & ACCESSORIES            20   $     0.54        $10.75
101872-181        L PIN, ATV CART 101872                                PARTS & ACCESSORIES            48   $     0.22        $10.56
102356            STEERING WHEEL SPINNER BLACK                          PARTS & ACCESSORIES            13   $     0.80        $10.40
100481-50         PLASTIC INSERT 2                                      PARTS & ACCESSORIES            26   $     0.40        $10.40
100481-67         GEAR SHAFT                                            PARTS & ACCESSORIES            26   $     0.40        $10.40
11037             Rubber                                                PARTS & ACCESSORIES            10   $     1.00        $10.00
107309            120V 8IN ICE AUGER KIT, TROPHY STRIKE                 FINISHED GOODS INVENTORY      135   $   245.55    $32,849.56
101144            PULLEY, BELT IDLER, SQUARE, TRIMMER                   PARTS & ACCESSORIES            14   $     0.71         $9.94
108050            SUB ASSY 44IN RC MOWER                                FINISHED GOODS COMPONENTS       4   $   400.97     $1,637.96
107330            ROBOT MOWER                                           FINISHED GOODS INVENTORY       22   $   320.98     $7,061.59
107386            40V 8IN ICE AUGER KIT, TROPHY STRIKE                  FINISHED GOODS INVENTORY        1   $   194.43       $194.43
107387            120V 8IN ICE AUGER KIT, TROPHY STRIKE                 FINISHED GOODS INVENTORY      680   $   234.90   $159,916.93
19990005500       2IN/3IN WATER PUMP, FUEL TANK CAP                     PARTS & ACCESSORIES            19   $     0.52         $9.91
120150252-0001    20HP ENGINE, GASKET FOR CYLINDER HEAD                 PARTS & ACCESSORIES            10   $     0.99         $9.90
KC90-03-08A       30IN SNOW BLOWER(T), PEDRAIL PULLEY                   PARTS & ACCESSORIES            17   $     5.90       $100.26
106761            FABRIC DEBRIS BAG CHIPPER SHREDDER                    PARTS & ACCESSORIES            10   $    10.01       $100.05
104998            BEARING, STUMP GRINDER                                PARTS & ACCESSORIES            20   $     5.00       $100.00
1.47608E+13       800W/1200W INVERTER, AIR FILTER ASSY                  PARTS & ACCESSORIES            90   $     1.11        $99.72
107477            40V 18IN PUSH LAWNMOWER KIT                           FINISHED GOODS INVENTORY        5   $   226.40     $1,132.00
107478            40V 19IN PUSH LAWN MOWER KIT                          FINISHED GOODS INVENTORY        6   $   245.66     $1,473.96
107479            120V 22IN LAWN MOWER KIT, SELF PROPELLED              FINISHED GOODS INVENTORY      189   $   390.14    $73,737.07
100968            WLDMT, TENSIONER PULLEY, TILLER                       PARTS & ACCESSORIES            49   $     2.03        $99.47
3LXP705           24IN SNOWBLOWER, AUGER BELT 2018                      PARTS & ACCESSORIES            20   $     4.97        $99.40
KC30A-04          Belt Cover                                            PARTS & ACCESSORIES            14   $     0.69         $9.71
107530            120V 8IN POLE SAW KIT, REDBACK                        FINISHED GOODS INVENTORY      193   $   161.33    $31,136.13
101017            6 INCH COMPACT AUGER                                  FINISHED GOODS INVENTORY       31   $    20.61       $643.17
11026             Bushing                                               PARTS & ACCESSORIES            57   $     0.17         $9.69
104996            BEARING, STUMP GRINDER                                PARTS & ACCESSORIES            20   $     4.85        $97.00
107694            120V 16IN TRIMMER KIT, 2PC, VST, REDBACK              FINISHED GOODS INVENTORY      351   $   144.23    $50,403.61
280219            Outside left blade                                    PARTS & ACCESSORIES            10   $     9.67        $96.70
110830054-0001    20HP ENGINE, CRANKCASE COVER GASKET                   PARTS & ACCESSORIES            10   $     0.97         $9.68
280214            Outside right blade                                   PARTS & ACCESSORIES            11   $     8.79        $96.70
CQ203-R-21        SPRING SCREWS, 52CC ICE/EARTH AUGER KIT               PARTS & ACCESSORIES            92   $     0.10         $9.20
NGP-20170040000   21IN -PAWL WASHER                                     PARTS & ACCESSORIES           100   $     0.09         $9.00
106040            REV PULLEY ARM ASSEMBLY, FWD/RVS TILLER               PARTS & ACCESSORIES            42   $     2.30        $96.60
107140            ENGINE, KOHLER, RH265, 1IN SHAFT                      FINISHED GOODS COMPONENTS      15   $   108.40     $1,626.00
104779            STUMP GRINDER, WLDMNT DECK                            FINISHED GOODS COMPONENTS      10   $   152.36     $1,523.56
108294            BRIGGS & STRATTON ENGINE, XR1150 250CC                FINISHED GOODS COMPONENTS      13   $   113.12     $1,470.56
NGP-20430030440   21IN -REAR WHEEL AXLE SLEEVE                          PARTS & ACCESSORIES            50   $     0.18         $9.00
104944            DECAL, DANGER, BRUSH MOWER                            PARTS & ACCESSORIES            53   $     0.17         $8.96
100408            DHT 27T HOR/VERT LOG SPLITTER                         FINISHED GOODS INVENTORY        1   $   613.55       $610.80
102039            BALL SOCKET SD BO 7/8 X 1-3/8IN                       PARTS & ACCESSORIES            71   $     1.34        $95.31
KC21-01-03        SHEAR PIN AND KEY, (SAFETY BOLT)                      PARTS & ACCESSORIES            33   $     0.27         $8.94
KCM24-19A         SAFETY FENCE                                          PARTS & ACCESSORIES            15   $     0.59         $8.90
108289            25T INTEGRATED BEAM, BLACK DIAMOND                    FINISHED GOODS COMPONENTS      15   $    88.38     $1,325.70
108292            BRIGGS & STRATTON ENGINE, CR950 208CC                 FINISHED GOODS COMPONENTS      12   $    84.72     $1,016.64
91026             Engine                                                FINISHED GOODS COMPONENTS       9   $   106.67       $960.03
1.55606E+13       2000W INVERTER, RECOIL STARTER PARTS                  PARTS & ACCESSORIES            17   $     5.59        $94.95
107832            BRAKE DISC, STUMP GRINDER                             PARTS & ACCESSORIES            20   $     4.70        $94.00
101192            OPERATION MANUAL, REAR TINE TILLER                    PARTS & ACCESSORIES            12   $     0.70         $8.77
100951            RT TILLER, CABLE LINKAGE (TIE ROD)                    PARTS & ACCESSORIES           125   $     0.07         $8.75
1.47608E+13       800W/1200W INVERTER, AIR FILTER FOAM                  PARTS & ACCESSORIES            92   $     0.10         $8.74
103880-4          30IN SNOW BLOWER(T), COG DRIVE WHEEL                  PARTS & ACCESSORIES             7   $    13.18        $92.23
100140            FSTNR, CASTLE NUT, 3/4-16, CLEAR ZINC                 PARTS & ACCESSORIES           815   $     0.11        $91.28
17 083 21-S       AIR FILTER ELEMENT CH395                              PARTS & ACCESSORIES            15   $     6.07        $91.05
108180            120V 10IN ICE AUGER KIT, TROPHY STRIKE                FINISHED GOODS INVENTORY      654   $   254.69   $164,303.17
106150            FWD PULLEY ARM ASSEMBLY, FWD/RVS TILLER               PARTS & ACCESSORIES            43   $     2.10        $90.30
280216            Inner right blade                                     PARTS & ACCESSORIES            10   $     9.00        $90.00
104000U           DHT 30T LOGSPLITTER USED                              FINISHED GOODS INVENTORY        1   $   606.56       $606.56
104800            DHT 28 TON LOG SPLITTER (WITH COVER)                  FINISHED GOODS INVENTORY        1   $   600.04       $600.04
104800U           DHT 28 TON LOG SPLITTER                               FINISHED GOODS INVENTORY        1   $   591.96       $591.96
101085R           WALK BEHIND STRING TRIMMER, REFURB                    FINISHED GOODS INVENTORY        3   $   187.02       $561.05


                                                             Page 21 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                    Entered:01/16/20 15:36:13 Page29 of
                                       43
                                                                EXHIBIT A-1

107318               WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $    26.81    $39,558.47
104318               STUMP GRINDER, RUBBER DEBRIS GUARD                    PARTS & ACCESSORIES            10   $     0.86         $8.62
280217               Inner left blade                                      PARTS & ACCESSORIES            10   $     9.00        $90.00
104320               LEFT BELT GUARD, STUMP GRINDER                        PARTS & ACCESSORIES            12   $     7.50        $90.00
104321               RIGHT BELT GUARD, STUMP GRINDER                       PARTS & ACCESSORIES            12   $     7.50        $90.00
170021293-0001       4000W GENERATOR, CARBURETOR                           PARTS & ACCESSORIES            15   $     5.97        $89.60
100390               CH395 ENGINE FOR 28 TON                               FINISHED GOODS COMPONENTS       4   $   221.29       $885.16
107403               SHEAR PIN (PACK OF 4)                                 PARTS & ACCESSORIES            64   $     1.40        $89.60
100180               BEAM 28 TON AND CYLINDER ASSEMBLY                     FINISHED GOODS COMPONENTS       4   $   212.23       $848.92
108296               BRIGGS & STRATTON ENGINE, XR1450 306CC                FINISHED GOODS COMPONENTS       3   $   174.46       $523.38
101101R              DHT 3IN TRASH PUMP W/O HOSE KIT REFURB                FINISHED GOODS COMPONENTS       3   $   137.89       $413.66
100479               17.5 GPM PUMP FOR 28/35 TON                           FINISHED GOODS COMPONENTS       8   $    46.79       $374.32
107134               HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE                 FINISHED GOODS COMPONENTS       5   $    61.77       $308.83
4.63519E+11          3200W INVERTER, INVERTER MODULE                       FINISHED GOODS COMPONENTS       2   $   132.58       $265.16
100917               REAR TINE TILLER, PULL CABLE                          PARTS & ACCESSORIES            15   $     5.73        $89.07
100873               TAIL MOUNT RT TILLER                                  PARTS & ACCESSORIES            48   $     1.85        $88.80
NGP-2088034000       40V 19IN MOWER, WHEEL ASSEMBLY                        PARTS & ACCESSORIES            80   $     1.11        $88.76
101713               Hex Bolt, M6x35mm                                     PARTS & ACCESSORIES           171   $     0.05         $8.55
KC21-02-25           Gear                                                  PARTS & ACCESSORIES             9   $     0.95         $8.55
100481-10            VALVE GROUPWARE ASSEMBLY                              PARTS & ACCESSORIES            26   $     3.40        $88.40
104353               TRIMBALL END CAP, TRIMMER                             PARTS & ACCESSORIES            80   $     1.10        $88.00
104373               BELT, V BELT, 6852 STUMP GRINDER                      PARTS & ACCESSORIES            10   $     8.69        $86.94
KC26-12              30IN SNOW BLOWERS, MANDREL, 2017                      PARTS & ACCESSORIES            25   $     0.34         $8.54
KC24-04C             21IN SNOWBLOWER, LONG WIRE                            PARTS & ACCESSORIES             9   $     0.94         $8.51
NGP-21100020000      SCREEN                                                PARTS & ACCESSORIES            28   $     0.30         $8.40
11053                Pin 4'10?65                                           PARTS & ACCESSORIES            38   $     0.22         $8.36
12030300016          2IN/3IN WATER PUMP, CARBURETOR                        PARTS & ACCESSORIES            15   $     5.76        $86.40
12570300002          1.5IN WATER PUMP, CARBURETOR ASSY                     PARTS & ACCESSORIES            19   $     4.54        $86.31
101179               PULLEY SHIELD FRAME                                   PARTS & ACCESSORIES            40   $     2.10        $84.00
14 227 25-S          XT675 GAS CAP                                         PARTS & ACCESSORIES            12   $     6.97        $83.64
27058                Left support                                          PARTS & ACCESSORIES            10   $     0.83         $8.30
27059                Right support                                         PARTS & ACCESSORIES            10   $     0.83         $8.30
107969               PLATE, COUPLER GUARD 27T, LS                          PARTS & ACCESSORIES             7   $     0.92         $8.19
NGP-70130630000      ROBOT MOWER, BLADE                                    PARTS & ACCESSORIES            25   $     0.33         $8.15
100887               Gearbox Gasket                                        PARTS & ACCESSORIES            28   $     0.29         $8.12
27029                Cap                                                   PARTS & ACCESSORIES            54   $     0.15         $8.10
102331               DETENT PIN, 3/8IN DIA. X 3-1/8IN L                    PARTS & ACCESSORIES            57   $     1.46        $83.22
NGP-20260230000      ASSISTANT HANDLE ASSY                                 PARTS & ACCESSORIES            23   $     3.60        $82.80
102687               WELD-ON HUB, X-SERIES, 1IN BORE                       PARTS & ACCESSORIES            46   $     1.80        $82.74
KC21-01-02A          24IN SNOW BLOWER, AUGER BLADE (R) 2018                PARTS & ACCESSORIES            12   $     6.86        $82.32
102666               WELD-ON HUB, W-SERIES, 5/8IN BORE                     PARTS & ACCESSORIES            61   $     1.35        $82.15
102730               FLAT IDLER PULLEY,4IN ODX1IN BORE                     PARTS & ACCESSORIES            44   $     1.86        $80.17
NGP-60320020000      21IN -V BELT                                          PARTS & ACCESSORIES            76   $     1.05        $79.80
NGP-20050090013      FABRIC GRASS BAG                                      PARTS & ACCESSORIES            17   $     4.60        $78.20
NGP-20590020000      CABLE STOPPER                                         PARTS & ACCESSORIES            80   $     0.10         $8.00
NGP-70140830000      GAS MOWER BLADE ADAPTER                               PARTS & ACCESSORIES            29   $     2.69        $77.87
320400043-0001       6500W-8750W GENERATOR, LEVER COMBINATION              PARTS & ACCESSORIES            40   $     1.92        $76.87
101230               BAR, KEY STOCK, SQ 3/16 IN X 3/4IN                    PARTS & ACCESSORIES            99   $     0.08         $7.92
1.47808E+13          800W/1200W INVERTER, CARB GASKET                      PARTS & ACCESSORIES            93   $     0.08         $7.83
11024                Wheel support                                         PARTS & ACCESSORIES            10   $     7.67        $76.70
100408U              27 TON KOHLER SH265 LOG SPLITTER, USED                FINISHED GOODS INVENTORY        1   $   535.40       $552.24
100481-24            ALUMINUM COVER, FRONT                                 PARTS & ACCESSORIES            26   $     2.90        $75.40
108245               LOG SPLITTER, 25T, B&S, BLACK DIAMOND                 FINISHED GOODS INVENTORY        1   $   546.56       $546.26
100481-8             PRESSURE LIMITED VALVE ASSY                           PARTS & ACCESSORIES            26   $     0.30         $7.80
KC-16X6.5-8L         TIRE, 30IN SNOWBLOWER, LEFT                           PARTS & ACCESSORIES             4   $    18.65        $74.60
KC-16X6.5-8R         TIRE, 30IN SNOWBLOWER, RIGHT                          PARTS & ACCESSORIES             4   $    18.65        $74.60
NGP-TRIMMER HEAD ASSEMBLY
                     120V TRIMMER                                          PARTS & ACCESSORIES            23   $     3.20        $73.60
100918               CABLE SPRING                                          PARTS & ACCESSORIES           193   $     0.04         $7.72
101227               ROD, ENGINE BELT GUIDE, TRIMMER                       PARTS & ACCESSORIES            96   $     0.08         $7.68
100481-57            WHEEL                                                 PARTS & ACCESSORIES            46   $     1.60        $73.60
101165               ROD, BAIL BAR, TRIMMER                                PARTS & ACCESSORIES            49   $     1.49        $73.01
108736               NILS 8IN AUGER, NMPE-800                              FINISHED GOODS INVENTORY       92   $   150.00    $13,800.00
108737               NILS 6IN AUGER, NMPE-600                              FINISHED GOODS INVENTORY       33   $    90.00     $2,970.00
100551               TUBE, 3PT A FRAME ROUND, MODEL 100                    PARTS & ACCESSORIES             5   $    14.60        $73.00
12020003600          1.5IN WATER PUMP, FUEL FILTER                         PARTS & ACCESSORIES            15   $     0.51         $7.66
KCM24-03             Connecting Rod                                        PARTS & ACCESSORIES            15   $     0.51         $7.62
NGP-60170740000      120V CHAINSAW, O-RING                                 PARTS & ACCESSORIES            70   $     0.11         $7.60
NGP-60390100000      120V CHAINSAW, TORSION SPRING                         PARTS & ACCESSORIES            70   $     0.11         $7.60
KC26-15              30IN SNOW BLOWERS, LWR CONNECTION TUBE                PARTS & ACCESSORIES            25   $     0.30         $7.54
1.5581E+13           3200W INVERTER, ROTOR 3.0KW                           PARTS & ACCESSORIES             2   $    36.29        $72.58
109148               120V 8" ICE AUGER KIT, CLAM                           FINISHED GOODS INVENTORY    1,087   $   291.52   $316,675.04
12011900001          1.5IN WATER PUMP, RECOIL START ASSY                   PARTS & ACCESSORIES            19   $     3.80        $72.27
WSP-36L_46L          PROPELLOR WASH_SCREWCAP_PIN                           PARTS & ACCESSORIES            15   $     4.75        $71.31
WSP-55L_60L          PROPELLOR WASH_SCREW_PIN                              PARTS & ACCESSORIES            15   $     4.75        $71.31
101757               WELDMENT, WHEEL DEFLECTOR, BRUSH MOWER                PARTS & ACCESSORIES            26   $     2.74        $71.24


                                                                Page 22 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page30 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $   26.81   $39,558.47
100030            FITTING, NIPPLE, 1/2NPT, 1/2NPT                       PARTS & ACCESSORIES           208   $    0.64       $71.18
1.4701E+13        1200W/2000W INVERTER, SPARK PLUG A5RTC                PARTS & ACCESSORIES            44   $    1.60       $70.54
106511            BATTERY CHARGER, 120V 1A, TROPHY STRIKE               PARTS & ACCESSORIES             4   $   17.62       $70.47
280206            Back plate                                            PARTS & ACCESSORIES            10   $    7.00       $70.00
NGP-6041008000    21 INCH GAS MOWER LIFT SPRING                         PARTS & ACCESSORIES            20   $    0.37        $7.40
29049910100       1.5IN WATER PUMP, MUFFLER GASKET                      PARTS & ACCESSORIES            10   $    0.74        $7.38
10035             Small clamp                                           PARTS & ACCESSORIES            56   $    0.13        $7.28
280209            Big pulley                                            PARTS & ACCESSORIES            10   $    7.00       $70.00
193490355-0004    4000W GENERATOR, MAN START ASSY                       PARTS & ACCESSORIES            13   $    5.37       $69.83
280117            Fender                                                PARTS & ACCESSORIES            10   $    6.85       $68.50
100179            ASSY, LOG CATCHER KIT                                 PARTS & ACCESSORIES             5   $   13.68       $68.42
101570            GREASE SEAL, LOG SPLITTER WHEEL                       PARTS & ACCESSORIES           341   $    0.20       $68.20
100481-17         PISTON GROUPWARE                                      PARTS & ACCESSORIES            26   $    2.60       $67.60
KC21-03-18        HANDLE LEVER                                          PARTS & ACCESSORIES            18   $    0.40        $7.22
KC21-03-15        30IN SNOW BLOWERS, LED LIGHT, 2018                    PARTS & ACCESSORIES            18   $    3.74       $67.59
271660054-0001    STOP SWITCH, AIR FILTER HOUSING, G210FDS              PARTS & ACCESSORIES            23   $    0.31        $7.13
101872-2          THROTTLE LEVER, ATV CART 101872                       PARTS & ACCESSORIES             7   $    1.00        $7.00
101147            PLATE, SPACER, IDLER, TRIMMER                         PARTS & ACCESSORIES            77   $    0.09        $6.93
104301            WOODRUFF KEY 1/4" X 3/4", ROUGH CUT                   PARTS & ACCESSORIES             9   $    0.76        $6.84
22010003400       900W GENERATOR, ABSORBER                              PARTS & ACCESSORIES            62   $    0.11        $6.82
1.55606E+13       2000W INVERTER, HANDLE                                PARTS & ACCESSORIES            28   $    0.24        $6.74
280011            Bushing 6.5x10x1                                      PARTS & ACCESSORIES            10   $    0.67        $6.70
104950-3          THROTTLE CONTROL SWITCH W/CABLE, PC'S                 PARTS & ACCESSORIES            63   $    1.07       $67.10
101156            TUBE, LOWER HANDLEBAR, TRIMMER                        PARTS & ACCESSORIES            37   $    1.80       $66.60
101823            CLEVIS PIN, 1.25IN X 4.25IN, CLEAR                    PARTS & ACCESSORIES            60   $    1.09       $65.40
280211            Belt support                                          PARTS & ACCESSORIES            10   $    0.67        $6.70
V10X675RLS        21IN SNOW BLOWER, AUGER/DRIVE BELT 2018               PARTS & ACCESSORIES            22   $    2.80       $65.32
101132            FSTNR, HEX NUT THIN, M8X1.25, G8.8                    PARTS & ACCESSORIES            83   $    0.08        $6.64
170430065-0001    21IN SNOWBLOWER, CARBURETOR GASKET                    PARTS & ACCESSORIES            50   $    0.13        $6.63
NGP-26220010440   ROBOT MOWER, STOP BUTTON                              PARTS & ACCESSORIES            10   $    0.65        $6.52
KC55-01-21        30IN SNOW BLOWERS, SHOVEL SUPPORT, 2017               PARTS & ACCESSORIES            51   $    1.28       $65.28
NGP-26350010130   ROBOT MOWER, COLLISION BRACKET II                     PARTS & ACCESSORIES            10   $    0.65        $6.52
NGP-60020650000   CHRG BASE ROBOT MOWER, TORS. SPRING LT                PARTS & ACCESSORIES            10   $    0.65        $6.52
270920170-0001    6500W-8750W GENERATOR, COIL ASSY IGN                  PARTS & ACCESSORIES            35   $    1.85       $64.83
NGP-60020670000   CHRG BASE ROBOT MOWER, TORS. SPRING RT                PARTS & ACCESSORIES            10   $    0.65        $6.52
101255            WLDMNT, BEAM, HALF BEAM                               FINISHED GOODS COMPONENTS       3   $   85.59      $256.76
170870106-0001    LONCIN GENERATORS, TANK COVER                         PARTS & ACCESSORIES            50   $    1.30       $64.83
NGP-70030870000   ROBOT MOWER, OMNI-DIRECTIONAL WHEEL AXLE              PARTS & ACCESSORIES            10   $    0.65        $6.52
NGP-70810150000   21IN -BRAKE CABLE                                     PARTS & ACCESSORIES            50   $    1.28       $64.00
KC26-04A          30IN SNOW BLOWERS, CONNECTING ROD, 2017               PARTS & ACCESSORIES            12   $    0.54        $6.51
104950-25         HOSE, FOR BOTH PLATE COMPACTORS                       PARTS & ACCESSORIES            35   $    1.81       $63.42
27033             Support                                               PARTS & ACCESSORIES            19   $    3.33       $63.27
KC26-10           30IN SNOW BLOWERS, ROTATING ALUM. FRAME               PARTS & ACCESSORIES            41   $    1.53       $62.61
100481-100        MOTOR SUPPORT RIGHT SHOE                              PARTS & ACCESSORIES            26   $    0.25        $6.50
181920004-0001    4000W GENERATOR, CARBON CANISTER ASSY                 PARTS & ACCESSORIES            15   $    4.17       $62.51
29014300081       2800W GENERATOR, FUEL TANK                            PARTS & ACCESSORIES             6   $   10.32       $61.92
100481-99         MOTOR SUPPORT LEFT SHOE                               PARTS & ACCESSORIES            26   $    0.25        $6.50
380741145-0002    20HP ENGINE, BREATHER TUBE                            PARTS & ACCESSORIES             5   $    1.30        $6.49
12010006831       1.5IN WATER PUMP, FUEL TANK                           PARTS & ACCESSORIES            15   $    4.09       $61.29
NGP-20260100530   AUXILIARY HANDLE                                      PARTS & ACCESSORIES            30   $    2.04       $61.20
100112            FITTING, M 3/4 NPT, M3/4 NPT                          PARTS & ACCESSORIES           112   $    0.57       $60.69
4.60703E+11       800W INVERTER, LEFT SIDE COVER                        PARTS & ACCESSORIES            37   $    1.63       $60.13
102340            DETENT PIN, 1/2IN DIA. X 3-25/32IN L                  PARTS & ACCESSORIES            19   $    3.16       $60.11
NGP-20610070000   21IN -INNER WHEEL COVER                               PARTS & ACCESSORIES            20   $    0.32        $6.40
4.60703E+11       800W INVERTER, RIGHT SIDE COVER                       PARTS & ACCESSORIES            37   $    1.59       $58.95
100999            COTTER PIN, 1/16IN X 1/2IN                            PARTS & ACCESSORIES           637   $    0.01        $6.37
GB/T879-2000      30IN SNOW BLOWER(W), CYLINDRICAL PIN, 3*              PARTS & ACCESSORIES            63   $    0.10        $6.31
12010002900       1.5IN WATER PUMP, PANEL COVER                         PARTS & ACCESSORIES            20   $    0.32        $6.30
KC21-01-05A       24IN SNOWBLOWER, AUGER BLADE (L) 2018                 PARTS & ACCESSORIES            10   $    5.88       $58.80
27047             Square Tap                                            PARTS & ACCESSORIES            19   $    0.33        $6.27
60166             Bolt M8X65                                            PARTS & ACCESSORIES            19   $    0.33        $6.27
100481-49         PLASTIC INSERT 1                                      PARTS & ACCESSORIES            26   $    0.24        $6.24
60046             Screw                                                 PARTS & ACCESSORIES           207   $    0.03        $6.21
NGP-70040070000   GAS MOWER BLADE WASHER                                PARTS & ACCESSORIES            30   $    0.21        $6.15
101872-200        ATV CART, LEFT HANDLE ASSEMBLY                        PARTS & ACCESSORIES             5   $   11.56       $57.80
NGP-21090022000   120V BLOWER, FRONT BLOWING PIPE                       PARTS & ACCESSORIES            28   $    2.06       $57.76
29920000500       2IN/3IN WATER PUMP, FUEL TANK                         PARTS & ACCESSORIES            10   $    5.76       $57.60
27054             Foot wheel                                            PARTS & ACCESSORIES            19   $    3.00       $57.00
60122             Bolt M6X14                                            PARTS & ACCESSORIES           203   $    0.03        $6.09
280213            Bushing 13x8.5x75                                     PARTS & ACCESSORIES            19   $    0.32        $6.08
101829            ASSY, CLUTCH LEVER AND CABLE, FRONT TILL              PARTS & ACCESSORIES            19   $    3.00       $57.00
KC55-29           30IN SNOW BLOWER(T), B PINCHCOCK, 2018                PARTS & ACCESSORIES            73   $    0.08        $6.03
100956            Belt Guide Rod                                        PARTS & ACCESSORIES            50   $    0.12        $6.00
102067            REDUCER BUSHING,CAT 1 ARM PINS, 1-3/4IN               PARTS & ACCESSORIES            28   $    0.21        $5.88


                                                             Page 23 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page31 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
14 227 22-S       KOHLER XT675, DIPSTICK/OIL PLUG                       PARTS & ACCESSORIES            27   $     2.10       $56.70
NGP-30080030000   SWITCH                                                PARTS & ACCESSORIES            60   $     0.94       $56.40
22010003575       900W GENERATOR, FUEL TANK                             PARTS & ACCESSORIES            10   $     5.61       $56.10
102181            SWIVEL HITCH PIN,1? DIA. PIN X 7-3/4? L               PARTS & ACCESSORIES            35   $     1.57       $55.09
108312            DECAL, LOG SPLITTER, POWERED BY HONDA                 PARTS & ACCESSORIES            51   $     1.07       $54.57
NGP-26370010130   ROBOT MOWER, BLADE DISH                               PARTS & ACCESSORIES             9   $     0.65        $5.87
10001             HANDLEBAR COVER                                       PARTS & ACCESSORIES            13   $     0.45        $5.85
108276            DECAL, PROP 65 CARB MONOXIDE                          PARTS & ACCESSORIES            51   $     0.11        $5.81
KC26-11           30IN SNOW BLOWERS, LONG WASHERS, 2017                 PARTS & ACCESSORIES            25   $     0.23        $5.78
101714            Hex Bolt, M6x1.0x12mm, G8.8                           PARTS & ACCESSORIES           247   $     0.02        $5.76
NGP-20620090580   21IN -8? HUB CAP                                      PARTS & ACCESSORIES            18   $     0.32        $5.76
KC55-01-03A       24IN SNOW BLOWER, SHAVE PLATE                         PARTS & ACCESSORIES            17   $     3.19       $54.26
200238            Clamp                                                 PARTS & ACCESSORIES            19   $     0.30        $5.70
NGP-20880260000   21IN -WHEEL ASSY                                      PARTS & ACCESSORIES            16   $     3.39       $54.24
NGP-70040120000   120V CHAINSAW, CHECK RING                             PARTS & ACCESSORIES            26   $     0.22        $5.65
100159            BAR, KEY STOCK, SQ 3/16 IN X 1-1/2IN                  PARTS & ACCESSORIES            56   $     0.10        $5.60
101872-70         GASKET 42X30X7, ATV CART 101872                       PARTS & ACCESSORIES            10   $     0.56        $5.60
60005             Nut M6                                                PARTS & ACCESSORIES           273   $     0.02        $5.46
27023             C2 middle handlebar                                   PARTS & ACCESSORIES            18   $     3.00       $54.00
KC26-14           30IN SNOW BLOWERS, HOLLOW WORM, 2017                  PARTS & ACCESSORIES            25   $     2.16       $54.00
NGP-26090010290   ROBOT MOWER, WHEEL COVER                              PARTS & ACCESSORIES            10   $     0.54        $5.43
27022             C2 lower handlebar                                    PARTS & ACCESSORIES            17   $     3.17       $53.89
NGP-26110010130   ROBOT MOWER, OMNI-DIRECTIONAL WHEEL LT                PARTS & ACCESSORIES            10   $     0.54        $5.43
NGP-26120010130   ROBOT MOWER, OMNI-DIRECTIONAL WHEEL RT                PARTS & ACCESSORIES            10   $     0.54        $5.43
NGP-21090021000   REAR BLOWING PIPE                                     PARTS & ACCESSORIES            28   $     1.92       $53.76
NGP-26310010130   ROBOT MOWER, OUTER COVER                              PARTS & ACCESSORIES            10   $     0.54        $5.43
NGP-20380050000   21IN -REAR DOOR                                       PARTS & ACCESSORIES            18   $     2.96       $53.28
NGP-26360010130   ROBOT MOWER, BLADE DISH COVER                         PARTS & ACCESSORIES            10   $     0.54        $5.43
280421            Bolt                                                  PARTS & ACCESSORIES            10   $     0.54        $5.40
11004             Bushing 17x9x8                                        PARTS & ACCESSORIES            19   $     0.28        $5.32
102120            7/8IN DIA.PIN X 5-1/2IN L X 7/8IN NF THD              PARTS & ACCESSORIES             8   $     0.66        $5.28
106816            CABLE MANAUGER, FWD/RVS TILLER                        PARTS & ACCESSORIES            44   $     0.12        $5.28
106051            REDBACK 40V LI-ION BATTERY 4.0AH                      PARTS & ACCESSORIES             1   $    53.00       $53.00
102542            BOLT HOOK, 3/4? X 10?FOR10?&12?STRAP                  PARTS & ACCESSORIES            34   $     1.54       $52.52
100045            4IN CYLINDER                                          PARTS & ACCESSORIES             1   $    52.28       $52.20
108434            STUMP GRINDER, BAR BRAKE CABLE PULLEY                 PARTS & ACCESSORIES            10   $     5.17       $51.72
4.63005E+11       2000W/3200W INVERTER, FUEL OUTLET FILTER              PARTS & ACCESSORIES            10   $     0.52        $5.20
106863            HOPPER CHECK, SUPPORT, CHIP/SHRED                     PARTS & ACCESSORIES            16   $     3.18       $50.88
100481-89         PREVENT OUT                                           PARTS & ACCESSORIES            26   $     0.20        $5.20
NGP-20920650000   Protective Cover                                      PARTS & ACCESSORIES            22   $     2.30       $50.60
102523            TRACTOR DRAWBAR GRAB HOOK                             PARTS & ACCESSORIES             9   $     5.58       $50.18
100346            STRIPPER PLATE, 4 WAY, RT                             PARTS & ACCESSORIES            10   $     4.89       $48.90
4.62405E+11       2000W/3200W INVERTER, FUEL CAP ASSY                   PARTS & ACCESSORIES            31   $     1.56       $48.33
108319            RUBBER DAMPER, 25T BLACK DIAMOND                      PARTS & ACCESSORIES           100   $     0.05        $5.00
170022114-0001    20HP ENGINE, CARBURETOR                               PARTS & ACCESSORIES             5   $     9.62       $48.11
NGP-70840120130   21IN -FRONT AXLE ASSY                                 PARTS & ACCESSORIES            10   $     4.79       $47.90
1.5421E+13        2000W INVERTER , STATOR                               PARTS & ACCESSORIES             2   $    23.74       $47.48
101872-177        PLUG 25, ATV CART 101872                              PARTS & ACCESSORIES            50   $     0.10        $5.00
100061            2IN ASSEMBLY BALL COUPLER                             PARTS & ACCESSORIES            42   $     1.13       $47.46
CQ203-R-04        52CC ICE AUGER, SWITCH ASSEMBLY                       PARTS & ACCESSORIES            30   $     1.58       $47.40
NGP-20160060000   21IN -MULCHING PLUG                                   PARTS & ACCESSORIES            17   $     2.74       $46.58
101969            ASSY, HYDRAULIC TANK, LARGE                           PARTS & ACCESSORIES             1   $    46.42       $46.42
104425            FRONT PLASTIC COVER, FRONT TINE                       PARTS & ACCESSORIES            38   $     1.20       $45.60
101100R           DHT 2IN SEMI-TRASH PUMP, W/O HOSE REFURB              FINISHED GOODS COMPONENTS       2   $   113.93      $227.86
NGP-70010050057   21IN -FABRIC METAL FRAME                              PARTS & ACCESSORIES             8   $     5.66       $45.28
GB/T 70.1-1985    30IN SNOW BLOWERS, SHOULDER SCREWS M6*6               PARTS & ACCESSORIES            50   $     0.10        $5.00
GB/T96.1-2002     Big Washer8                                           PARTS & ACCESSORIES            50   $     0.10        $5.00
GB/T894.1-1986    30IN SNOW BLOWERS, SHAFT CIRCLIP 25                   PARTS & ACCESSORIES            49   $     0.10        $4.90
106378            IDLER BUSHING STOP, FWD/RVS TILLER                    PARTS & ACCESSORIES            44   $     0.11        $4.84
22010001200       900W GENERATOR, CYLINDER GASKET                       PARTS & ACCESSORIES            40   $     0.12        $4.80
NGP-70290050130   21IN - RH DRIVE BRACKET                               PARTS & ACCESSORIES            20   $     0.24        $4.80
100102            ASSY, HYDRAULIC TANK, SMALL                           PARTS & ACCESSORIES             1   $    45.24       $45.24
KCM24-02C-02A     Friction Pulley                                       PARTS & ACCESSORIES            24   $     1.88       $45.09
NGP-70290070130   21IN -LH DRIVE BRACKET                                PARTS & ACCESSORIES            20   $     0.24        $4.80
12020003400       2IN/3IN WATER PUMP, MUFFLER ASSEMBLY                  PARTS & ACCESSORIES            10   $     4.48       $44.77
4.63005E+11       2000W/3200W INVERTER, FUEL LUBRICATOR                 PARTS & ACCESSORIES            10   $     0.47        $4.70
103022            PLATE, CONTROL BOX, BRUSH MOWER                       PARTS & ACCESSORIES            16   $     2.79       $44.64
1.55707E+13       3200W INVERTER, MUFFLER                               PARTS & ACCESSORIES             2   $    22.26       $44.52
1.54208E+13       2000W INVERTER, AIR FILTER ASSY                       PARTS & ACCESSORIES            17   $     2.60       $44.13
KC55-24           30IN SNOW BLOWERS, SNOW REMOVAL TOOL                  PARTS & ACCESSORIES            47   $     0.10        $4.70
2.20104E+12       900W GENERATOR, RECOIL ASSEMBLY                       PARTS & ACCESSORIES            20   $     2.17       $43.40
NGP-70470010130   21IN -RH FRONT AXLE SUPPORT                           PARTS & ACCESSORIES            10   $     0.47        $4.70
101100U           2" SEMI-TRASH PUMP, USED                              FINISHED GOODS COMPONENTS       2   $   113.93      $227.86
280001            Gas assembly                                          PARTS & ACCESSORIES            10   $     4.33       $43.30


                                                             Page 24 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page32 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $   26.81   $39,558.47
NGP-70180380130   21 INCH GAS MOWER LIFT ROD                            PARTS & ACCESSORIES            20   $    2.16       $43.20
101841            TINE AXLE SLEEVE                                      PARTS & ACCESSORIES             4   $   10.73       $42.92
NGP-70470020130   21IN -LH FRONT AXLE SUPPORT                           PARTS & ACCESSORIES            10   $    0.47        $4.70
NGP-60100110      GAS MOWER HEX FLANGE BOLT                             PARTS & ACCESSORIES            30   $    0.16        $4.65
NGP-70140510      120V 22IN MOWER, BLADE ADAPTER ASSY                   PARTS & ACCESSORIES            15   $    2.83       $42.38
NGP-20420040046   120V BLOWER, REAR COVER                               PARTS & ACCESSORIES            28   $    1.51       $42.30
NGP-60390060000   21IN -SIDE DISCHARGE SPRING                           PARTS & ACCESSORIES            20   $    0.23        $4.60
106373            SAE 30 ENGINE OIL, 1 GAL                              PARTS & ACCESSORIES             6   $    6.78       $42.19
104950-14         BELT COVER, PLATE COMPACTOR 104950                    PARTS & ACCESSORIES            21   $    1.99       $41.74
100481-65         GEAR HOUSING PLATE                                    PARTS & ACCESSORIES            26   $    1.60       $41.60
101056            DECAL SHEET, DHT STUMP GRINDER                        PARTS & ACCESSORIES            10   $    4.14       $41.40
280207            Bushing 13x8.5x40                                     PARTS & ACCESSORIES            19   $    0.24        $4.56
KCW-03            30IN SNOW BLOWERS, D PIN 6X40, 2017                   PARTS & ACCESSORIES            13   $    0.35        $4.55
29019900602       900W GENERATOR, FUEL FILTER                           PARTS & ACCESSORIES            41   $    0.11        $4.51
101872-174        LOCKING DEVICE, ATV CART 101872                       PARTS & ACCESSORIES            10   $    0.45        $4.50
98497             Handlebar assembly                                    PARTS & ACCESSORIES            19   $    2.17       $41.23
3LXP820           Belt                                                  PARTS & ACCESSORIES             7   $    5.88       $41.16
14 584 16-S       XT675 IGNITION COIL                                   PARTS & ACCESSORIES             3   $   13.71       $41.13
NGP-20240020000   21IN -CABLE CLIP                                      PARTS & ACCESSORIES            50   $    0.09        $4.50
16040             Reverse Gear                                          PARTS & ACCESSORIES            11   $    0.40        $4.40
27057             Right cover                                           PARTS & ACCESSORIES            10   $    4.00       $40.00
KC21-02C-07       24IN SNOW BLOWER, BIG TEETH GEAR, 2017                PARTS & ACCESSORIES             8   $    4.97       $39.76
100397            DHT 1/2IN DIAMETER BORE JAW COUPLER                   PARTS & ACCESSORIES            11   $    3.31       $39.00
22010001900       900W GENERATOR, INTAKE VALVE GASKET                   PARTS & ACCESSORIES            40   $    0.11        $4.40
100398            DHT 3/4IN DIAMETER BORE JAW COUPLER                   PARTS & ACCESSORIES            11   $    3.31       $39.00
22010002000       900W GENERATOR, INTAKE GASKET                         PARTS & ACCESSORIES            40   $    0.11        $4.40
V10X675           Belt                                                  PARTS & ACCESSORIES            22   $    1.77       $38.92
22010002100       900W GENERATOR, CARBURETOR GASKET B                   PARTS & ACCESSORIES            40   $    0.11        $4.40
380741010-0002    20HP ENGINE, BREATHER TUBE                            PARTS & ACCESSORIES             5   $    0.87        $4.34
107184            ASSY, PACKAGED COMPACT AUGER RPLCMT TIP               PARTS & ACCESSORIES            12   $    3.24       $38.89
101832            TUBE, UPPER HANDLEBAR LEFT, FRONT TILLER              PARTS & ACCESSORIES            24   $    1.62       $38.76
29840105901       2800W GENERATOR, MUFFLER                              PARTS & ACCESSORIES             5   $    7.69       $38.45
4.6072E+11        800W - 2000W INVERTER, STEPPER MOTOR                  PARTS & ACCESSORIES            14   $    2.74       $38.36
27046             Square Tube                                           PARTS & ACCESSORIES            10   $    3.83       $38.30
1.5421E+13        2000W INVERTER , ROTOR                                PARTS & ACCESSORIES             2   $   18.79       $37.58
KC21-08C          24IN SNOW BLOWER, BELT COVER                          PARTS & ACCESSORIES             9   $    0.48        $4.32
13040             Pin 10x75                                             PARTS & ACCESSORIES            10   $    0.43        $4.30
39010102202       1.5IN WATER PUMP, JOINT GRIP                          PARTS & ACCESSORIES            36   $    1.03       $37.08
27050             Bushing 13?8.5?4                                      PARTS & ACCESSORIES            10   $    0.40        $4.00
NGP-20200020000   21IN -DECK SHROUD                                     PARTS & ACCESSORIES            10   $    3.70       $37.00
101549            INSTRUCTION SHEET, 4 WAY WEDGE                        PARTS & ACCESSORIES           200   $    0.02        $4.00
104424            REAR PLASTIC COVER, FRONT TINE                        PARTS & ACCESSORIES            24   $    1.54       $36.96
101872-13         HANDLE SLEEVE, ATV CART 101872                        PARTS & ACCESSORIES             8   $    0.50        $4.00
16041             ALU Gear                                              PARTS & ACCESSORIES            10   $    3.67       $36.70
NGP-60370020000   O RING                                                PARTS & ACCESSORIES            80   $    0.05        $4.00
280210            Cover                                                 PARTS & ACCESSORIES            10   $    3.67       $36.70
17 083 15-S       CH395 ELEMENT PRE-CLEANER                             PARTS & ACCESSORIES            20   $    1.82       $36.40
107119            8IN ICE AUGER BLADE REPLACEMENT, RETAIL               PARTS & ACCESSORIES             5   $    7.23       $36.14
12021000012       2IN/3IN WATER PUMP, AIR CLEANER                       PARTS & ACCESSORIES            20   $    1.79       $35.86
NGP-60320091      120V 22IN MOWER, V BELT                               PARTS & ACCESSORIES            30   $    1.20       $35.86
27034             Bushing 8?6?43                                        PARTS & ACCESSORIES            12   $    0.33        $3.96
106103            REV SPRING BRACKET, FWD/RVS TILLER                    PARTS & ACCESSORIES            44   $    0.09        $3.96
1.54207E+13       2000W INVERTER , MUFFLER                              PARTS & ACCESSORIES             2   $   17.89       $35.78
17 344 01-S       KIT, LATCH CLIP                                       PARTS & ACCESSORIES            32   $    1.11       $35.36
1.54208E+13       2000W INVERTER , INSULATION BOARD                     PARTS & ACCESSORIES             5   $    0.79        $3.95
NGP-70030040000   21IN -REAR DOOR HINGE ROD                             PARTS & ACCESSORIES             8   $    0.47        $3.76
108428            STUMP GRINDER, RUBBER DEBRIS GUARD                    PARTS & ACCESSORIES            10   $    0.37        $3.75
16044             Spring                                                PARTS & ACCESSORIES            37   $    0.10        $3.70
100610            Hex Nut, 3/8-16, G5                                   PARTS & ACCESSORIES           123   $    0.03        $3.69
12010004100       1.5IN WATER PUMP, AIR CLEANER GASKET                  PARTS & ACCESSORIES            25   $    1.41       $35.31
1.2211E+13        3200W INVERTER, SPARK PLUG A7RTC                      PARTS & ACCESSORIES            22   $    1.60       $35.28
280522            Clutch assemble                                       PARTS & ACCESSORIES            19   $    1.83       $34.77
101392            ASSY, LOG CATCHER KIT, INTEGRATED BEAM                PARTS & ACCESSORIES             3   $   11.50       $34.50
NGP-70520360130   21IN -LOWER HANDLE                                    PARTS & ACCESSORIES             9   $    3.81       $34.29
4.61203E+11       1200W INVERTER, VIBRATION ABSORBER                    PARTS & ACCESSORIES             8   $    0.45        $3.60
100136            HYD HOSE 1/2 IN X 59 IN                               PARTS & ACCESSORIES             5   $    6.81       $34.05
CQ203-M-19        52CC ICE AUGER, RECOIL ASSEMBLY                       PARTS & ACCESSORIES            28   $    1.20       $33.73
1.4611E+12        1200W INVERTER, STATOR                                PARTS & ACCESSORIES             2   $   16.77       $33.54
101872-175        SPRING, ATV CART 101872                               PARTS & ACCESSORIES            20   $    0.18        $3.60
5208003           Ignition Switch/Starter 60" Brush Mower               PARTS & ACCESSORIES             2   $   16.72       $33.44
12012100001       1.5IN WATER PUMP, FUEL TANK COVER                     PARTS & ACCESSORIES            30   $    0.12        $3.59
120250050-0001    20HP ENGINE, GASKET FOR CYL HEAD COVER                PARTS & ACCESSORIES            10   $    0.35        $3.52
11033             Engine Pulley                                         PARTS & ACCESSORIES            10   $    3.34       $33.40
100158            13 GPM PUMP                                           FINISHED GOODS COMPONENTS       4   $   49.70      $198.80


                                                             Page 25 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page33 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
104306U           8IN SINGLE FLUTE, 52CC, HAND HELD PHD                 FINISHED GOODS INVENTORY        5   $   107.00      $535.00
101278            DHT 22T HALF-BEAM HOR/VERT LOG SPLITTER               FINISHED GOODS INVENTORY        1   $   537.10      $534.41
101020            18 INCH HD AUGER                                      FINISHED GOODS INVENTORY        5   $    91.56      $457.80
17 096 79-S       AIR FILTER COVER CH395                                PARTS & ACCESSORIES             5   $     6.62       $33.10
11052             Pin 4'10?55                                           PARTS & ACCESSORIES            19   $     0.18        $3.42
22010003801       900W GENERATOR, HANDLEBAR                             PARTS & ACCESSORIES            20   $     0.17        $3.40
4.60703E+11       800W INVERTER, VIBRATION ABSORBER                     PARTS & ACCESSORIES             8   $     0.42        $3.36
100978            REAR TINE TILLER BELT                                 PARTS & ACCESSORIES            27   $     2.74       $32.40
101872-168        DRIVING WHEEL, ATV CART 101872                        PARTS & ACCESSORIES             6   $     5.20       $31.20
12012000001       1.5IN WATER PUMP, AIR CLEANER ASSEMBLY                PARTS & ACCESSORIES            24   $     1.30       $31.20
102550            2-WAY GATE LATCH                                      PARTS & ACCESSORIES             7   $     4.39       $30.76
NGP-60370150000   O-RING                                                PARTS & ACCESSORIES            30   $     0.11        $3.30
NGP-26130010130   ROBOT MOWER, DUSTPROOF COVER OF WHEEL                 PARTS & ACCESSORIES            10   $     0.33        $3.26
NGP-60410660      120V 22IN MOWER, FRONT DRIVE SPRING                   PARTS & ACCESSORIES            30   $     0.11        $3.26
NGP-70600160000   ROBOT MOWER, OMNI-DIRECTIONAL WHEEL BUSH              PARTS & ACCESSORIES            10   $     0.33        $3.26
1.4761E+13        800W INVERTER, STATOR                                 PARTS & ACCESSORIES             2   $    15.32       $30.64
100880            MOLD, DRAG BAR KNOB, REAR TINE TILLER                 PARTS & ACCESSORIES            13   $     0.25        $3.25
NGP-60380140000   21IN -REAR DOOR SPRING                                PARTS & ACCESSORIES            18   $     0.18        $3.24
101872-1          HANDLEBAR BRACKET, ATV CART                           PARTS & ACCESSORIES             8   $     0.40        $3.20
1.55608E+13       3200W INVERTER, FOAM/SPONGE                           PARTS & ACCESSORIES            20   $     0.16        $3.17
27030             Switch                                                PARTS & ACCESSORIES            18   $     1.67       $30.06
27025             C2 right handlebar                                    PARTS & ACCESSORIES            20   $     1.50       $30.00
NGP-70070510130   21IN -LEFT HANDLE BRACKET                             PARTS & ACCESSORIES            10   $     2.96       $29.60
NGP-60180110000   WASHER                                                PARTS & ACCESSORIES           158   $     0.02        $3.16
60073             Bolt M8X45                                            PARTS & ACCESSORIES            38   $     0.08        $3.04
101872-146        SEAL FB16X22X4, ATV CART 101872                       PARTS & ACCESSORIES            10   $     0.30        $3.00
101872-162        SEAL FB42X25X7, ATV CART 101872                       PARTS & ACCESSORIES            10   $     0.30        $3.00
100348            STRIPPER PLATE, 4 WAY, LT                             PARTS & ACCESSORIES             6   $     4.89       $29.34
KC55-15           30IN SNOW BLOWERS, HELICAL BRKT WASHER                PARTS & ACCESSORIES            25   $     1.15       $28.63
101872-36         GASKET 25X47X7, ATV CART 101872                       PARTS & ACCESSORIES            10   $     0.30        $3.00
29049910200       2IN/3IN WATER PUMP, MUFFLER GASKET                    PARTS & ACCESSORIES            29   $     0.10        $2.99
60008             Bolt M8X20                                            PARTS & ACCESSORIES            27   $     0.11        $2.97
100498R           MODEL 100 POST HOLER DIGGER, REFURB                   FINISHED GOODS INVENTORY        2   $   225.07      $450.14
100481-3          LEVER GROUPWARE                                       PARTS & ACCESSORIES            26   $     1.10       $28.60
101105            DHT 3300W GAS POWERED GENERATOR                       FINISHED GOODS INVENTORY        3   $   141.00      $423.00
104369U           POWER POST DRIVER, HONDA, USED                        FINISHED GOODS INVENTORY        1   $   393.00      $393.00
101571U           FRONT TINE TILLER, USED                               FINISHED GOODS INVENTORY        2   $   179.86      $359.71
100450            DHT 3PT HOR/VERT LOG SPLITTER, CAT. 2                 FINISHED GOODS INVENTORY        1   $   343.22      $354.00
101091U           4000 WATT GENERATOR, USED                             FINISHED GOODS INVENTORY        2   $   165.00      $330.00
106543            FEED TUBE CHECK, RUBBER, CHIP/SHRED                   PARTS & ACCESSORIES            13   $     0.23        $2.94
NGP-60410760000   21IN -TRANSMISSION SPRING                             PARTS & ACCESSORIES            49   $     0.06        $2.94
4.61619E+11       2000W INVERTER, INVERTER MODULE                       FINISHED GOODS COMPONENTS       2   $    98.20      $196.39
100481-41         WASHER GROUPWARE 16                                   PARTS & ACCESSORIES            26   $     0.11        $2.86
101136R           KOHLER ENGINE XT675, 3/4 SHAFT, REFURB                FINISHED GOODS COMPONENTS       2   $    87.72      $175.44
100121R           KOHLER SH265 ENGINE, REFURB                           FINISHED GOODS COMPONENTS       1   $   133.49      $133.49
60177             B0LTM8X90                                             PARTS & ACCESSORIES            19   $     0.15        $2.85
101099R           1.5IN WATER PUMP W/HOSE KIT, REFURB                   FINISHED GOODS COMPONENTS       1   $   124.50      $124.50
101101U           3" SEMI-TRASH PUMP, USED                              FINISHED GOODS INVENTORY        1   $   137.89      $137.89
101091            DHT 4000W GAS POWERED GENERATOR                       FINISHED GOODS INVENTORY        2   $   169.62      $339.24
LCD180FDS-R       LONCIN 302CC ENIGNE, REFURB                           FINISHED GOODS COMPONENTS       1   $   120.00      $120.00
104502R           DHT 6500W STORM READY GENERATOR, REFURB               FINISHED GOODS INVENTORY        1   $   329.81      $329.81
101175R           DHT 8750W GAS POWERED GENERATOR, REFURB               FINISHED GOODS INVENTORY        1   $   382.92      $382.92
104950-65         CLUTCH SPRING, BOTH PLATE COMPACTORS                  PARTS & ACCESSORIES            20   $     0.14        $2.80
12001             Spring                                                PARTS & ACCESSORIES            10   $     0.27        $2.70
NGP-70060050057   21IN -SIDE DISCHARGE BRACKET                          PARTS & ACCESSORIES            10   $     0.27        $2.70
101160            SPRING, HANDLEBAR ADJUSTER, TRIMMER                   PARTS & ACCESSORIES            89   $     0.03        $2.67
100983R           DHT REAR TINE TILLER, REFURB                          FINISHED GOODS INVENTORY        1   $   329.15      $329.15
104348            TUBE, SPACER, IDLER PULLEY (SMALL)                    PARTS & ACCESSORIES            18   $     0.15        $2.61
100481-25         PISTON ROD SEAL                                       PARTS & ACCESSORIES            26   $     0.10        $2.60
100481-27         WING BOLT M5X12                                       PARTS & ACCESSORIES            26   $     0.10        $2.60
27024             C2 left up handleabar                                 PARTS & ACCESSORIES            19   $     1.50       $28.50
27035             Clutch                                                PARTS & ACCESSORIES            19   $     1.50       $28.50
106862            HOPPER CHECK, RUBBER, CHIP/SHRED                      PARTS & ACCESSORIES             9   $     3.09       $27.81
100481-28         WASHER GROUPWARE 14                                   PARTS & ACCESSORIES            26   $     0.10        $2.60
100481-55         WHEEL COVER                                           PARTS & ACCESSORIES            52   $     0.05        $2.60
NGP-70070520130   21IN -RIGHT HANDLE BRACKET                            PARTS & ACCESSORIES            10   $     0.26        $2.60
100435            FSTNR, FWD/RVS TILLER                                 PARTS & ACCESSORIES            86   $     0.03        $2.58
100137            HYD HOSE 1/2 IN X 41 IN                               PARTS & ACCESSORIES             5   $     5.53       $27.65
101036            WLDMNT, TRIMBALL BLADE, TRIMMER                       PARTS & ACCESSORIES             5   $     0.50        $2.50
101872-134        SEAL FB17X40X7, ATV CART 101872                       PARTS & ACCESSORIES            10   $     0.25        $2.50
14 227 14-S       KOHLER XT675, GAS CAP                                 PARTS & ACCESSORIES             3   $     9.21       $27.63
100482            DHT 1IN DIAMETER BORE JAW COUPLER                     PARTS & ACCESSORIES            25   $     1.07       $26.84
101872-84         GEARSHIFT LEVER KNOB, ATV CART 101872                 PARTS & ACCESSORIES            10   $     0.25        $2.50
101872-88         SEAL FB17X47X7, ATV CART 101872                       PARTS & ACCESSORIES            10   $     0.25        $2.50


                                                             Page 26 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page34 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES        1,493   $    26.81   $39,558.47
GB/T12-1988       30IN SNOW BLOWERS, CARRIAGE BOLT M8*20                PARTS & ACCESSORIES           25   $     0.10        $2.50
GB/T5780-2000     30IN SNOW BLOWERS, BOTL M10X25, 2017                  PARTS & ACCESSORIES           25   $     0.10        $2.50
39010110100       1.5IN WATER PUMP, MECHANICAL SEAL                     PARTS & ACCESSORIES           16   $     1.65       $26.40
GB894.2-86        24IN SNOW BLOWER, CIR CLIP, 2017                      PARTS & ACCESSORIES           25   $     0.10        $2.50
108429            STUMP GRINDER, PLATE CLAMP PLATE                      PARTS & ACCESSORIES           10   $     2.55       $25.49
1.54208E+13       2000W INVERTER, AIR FILTER COVER ASSY                 PARTS & ACCESSORIES           18   $     1.39       $25.07
NGP-70030060000   21IN -SIDE DISCHARGE HINGE ROD                        PARTS & ACCESSORIES           10   $     0.25        $2.50
HY64              30IN SNOW BLOWER(T), ARC SWITCH, 2017                 PARTS & ACCESSORIES           19   $     0.13        $2.48
170021719-0001    24IN SNOW BLOWER, LC170FDS/G210FDS CARB               PARTS & ACCESSORIES            4   $     6.14       $24.56
27031             Front fender                                          PARTS & ACCESSORIES           19   $     1.27       $24.13
1.46108E+13       1200W INVERTER, INSULATION BOARD COMPNTS              PARTS & ACCESSORIES            5   $     0.48        $2.40
101872-28         BELT B33, ATV CART 101872, *2018/2019*                PARTS & ACCESSORIES           12   $     2.00       $24.00
12010004000       1.5IN WATER PUMP, CARBURETOR GASKET                   PARTS & ACCESSORIES           20   $     0.12        $2.38
12020004100       2IN/3IN WATER PUMP, AIR CLEANER GASKET                PARTS & ACCESSORIES           20   $     0.12        $2.38
1.54208E+13       2000W INVERTER, FOAM/SPONGE                           PARTS & ACCESSORIES           18   $     0.13        $2.28
16031             Cap                                                   PARTS & ACCESSORIES           13   $     0.17        $2.21
10004             Bolt 5/16 -24?20                                      PARTS & ACCESSORIES           10   $     0.22        $2.20
NGP-60020610000   ROBOT MOWER, STOP RESET SPRING                        PARTS & ACCESSORIES           10   $     0.22        $2.18
100481            DHT 5T ELECTRIC HORIZONTAL LOG SPLITTER               FINISHED GOODS INVENTORY       2   $   141.53      $287.51
103350            DHT 10IN MINI CULTIVATOR                              FINISHED GOODS INVENTORY       3   $    95.00      $285.00
106145R           DHT REAR TINE TILLER, FWD/REV REFURB                  FINISHED GOODS INVENTORY       1   $   274.18      $274.18
60099             Bolt M8?16                                            PARTS & ACCESSORIES           53   $     0.04        $2.12
60045             Nut M5                                                PARTS & ACCESSORIES          207   $     0.01        $2.07
KC30-03-11GGP     30IN SNOW BLOWERS, GEAR CONTROL HNDLBR                PARTS & ACCESSORIES            3   $     0.68        $2.05
KC55-02-25A       30IN SNOW BLOWERS, SUPPORT BRACKET, 2017              PARTS & ACCESSORIES           17   $     0.12        $2.05
100378            ASSY, JACK, SCREW, 2T                                 PARTS & ACCESSORIES            2   $    11.92       $23.84
106461            DHT 21IN SELF-PROPELLED MOWER, HONDA                  FINISHED GOODS INVENTORY       1   $   230.25      $230.25
NGP-20260010580   21IN -HEIGHT ADJUSTMENT HANDLE                        PARTS & ACCESSORIES           18   $     1.30       $23.40
104950R           79CC PLATE COMPACTOR, REFURBISHED                     FINISHED GOODS INVENTORY       1   $   226.37      $226.37
104001U           PLATE COMPACTOR 6.5HP, USED                           FINISHED GOODS INVENTORY       1   $   301.79      $301.79
104306R           DHT SINGLE SLUTE HAND HELD PHD REFURB                 FINISHED GOODS INVENTORY       5   $   107.00      $535.00
104950U           PLATE COMPACTOR, 2.5HP ENGINE, USED                   FINISHED GOODS INVENTORY       1   $   226.37      $226.37
104611            DHT 2000W GAS POWERED INVERTER GENERATOR              FINISHED GOODS INVENTORY       1   $   225.28      $225.28
106461            DHT 21IN SELF-PROPELLED MOWER, HONDA                  FINISHED GOODS INVENTORY       2   $   107.40      $214.79
104284            FSTNR, M10X70 HEX BOLT                                PARTS & ACCESSORIES            9   $     0.23        $2.03
10059             Pin 4.74x15                                           PARTS & ACCESSORIES           10   $     0.20        $2.00
106817R           CHIPPER/SHREDDER, REFURB                              FINISHED GOODS INVENTORY       1   $   213.63      $213.63
1.46108E+13       1200W INVERTER, INSULATION GASKET                     PARTS & ACCESSORIES            5   $     0.40        $2.00
104950-99         79CC PLATE COMPACTOR, AIR FILTER                      PARTS & ACCESSORIES            2   $     1.00        $2.00
S03*00493         30IN SNOW BLOWERS, B PIN 1.5X25, 2017                 PARTS & ACCESSORIES           20   $     0.10        $2.00
100499R           6 INCH HD AUGER                                       PARTS & ACCESSORIES            1   $    23.35       $23.35
100448            OIL FILTER, GENERIC NO LOGO                           PARTS & ACCESSORIES           17   $     1.37       $23.32
KCM24-01-08A      21IN SNOWBLOWER, AUGER BLADE (L) 2018                 PARTS & ACCESSORIES            3   $     7.41       $22.23
KCM24-01-13A      21IN SNOWBLOWER, AUGER BLADE (R) 2018                 PARTS & ACCESSORIES            3   $     7.41       $22.23
NGP-20040050580   21IN -TRIANGLE KNOB B3#                               PARTS & ACCESSORIES           49   $     0.04        $1.96
NGP-20040070580   21IN -TRIANGLE KNOB C                                 PARTS & ACCESSORIES           49   $     0.04        $1.96
100611            Lock Washer, 3/8                                      PARTS & ACCESSORIES           96   $     0.02        $1.92
1.46108E+13       1200W INVERTER, SM. INSLN. BOARD COMPNTS              PARTS & ACCESSORIES            4   $     0.48        $1.92
1.55607E+13       3200W INVERTER, MUFFLER GASKET                        PARTS & ACCESSORIES           10   $     0.19        $1.90
KC55-03-04        pretension spring                                     PARTS & ACCESSORIES           19   $     0.10        $1.90
KC55-10           30IN SNOW BLOWERS, UNIVERSAL JOINT, 2018              PARTS & ACCESSORIES            2   $     0.94        $1.88
101872-9          ATV CART, CLUTCH CONTROL BOLT M6X35                   PARTS & ACCESSORIES           18   $     0.10        $1.80
NGP-60380360000   PRESSURE SPRING                                       PARTS & ACCESSORIES           30   $     0.06        $1.80
12020004000       2IN/3IN WATER PUMP, CARBURETOR GASKET                 PARTS & ACCESSORIES           15   $     0.12        $1.79
101907            Hex Nut, Nylock 10-24                                 PARTS & ACCESSORIES          177   $     0.01        $1.77
39010101800       1.5IN WATER PUMP, RUBBER WASHER                       PARTS & ACCESSORIES           16   $     0.11        $1.76
103350U           10IN MINI CULTIVATOR, USED                            FINISHED GOODS INVENTORY       2   $    95.00      $190.00
101085            DHT STRING TRIMMER, WALK BEHIND                       FINISHED GOODS INVENTORY       1   $   185.14      $185.14
106067R           REDBACK 40V LI-ION 16IN MOWER REFURB                  FINISHED GOODS INVENTORY       1   $    76.00       $76.00
101085U           WALK BEHIND STRING TRIMMER, USED                      FINISHED GOODS INVENTORY       1   $   181.89      $181.89
106145U           DHT REAR TINE TILLER, FWD/REV USED                    FINISHED GOODS INVENTORY       2   $   274.18      $548.36
150290025-0001    20HP ENGINE, ENGINE OIL STRAINER                      PARTS & ACCESSORIES            5   $     0.35        $1.76
11047             Wash 22x9x2                                           PARTS & ACCESSORIES           10   $     0.17        $1.70
106461U           DHT 21IN HONDA SP MOWER USED                          FINISHED GOODS INVENTORY       1   $   175.04      $175.04
170010018-0001    20HP ENGINE, FUEL FILTER                              PARTS & ACCESSORIES           10   $     0.17        $1.70
106489U           REDBACK 120v HEDGE TRIMMER KIT USED                   FINISHED GOODS INVENTORY       1   $   145.73      $145.73
106491R           120V SP MOWER KIT, REDBACK, REFURB                    FINISHED GOODS INVENTORY       2   $   270.20      $540.40
90220             Wire                                                  PARTS & ACCESSORIES           56   $     0.03        $1.68
180660033-0001    20HP ENGINE, MUFFLER GASKET                           PARTS & ACCESSORIES            9   $     0.19        $1.68
106493R           120V 18IN CHAINSAW KIT, TRILINK REFURB                FINISHED GOODS INVENTORY      84   $   160.38   $13,471.51
106493U           120V 18IN CHAINSAW KIT, TRILINK USED                  FINISHED GOODS INVENTORY       3   $   160.38      $481.13
106648R           120V PUSH MOWER, 3AH KIT, REFURB                      FINISHED GOODS INVENTORY       2   $   251.23      $502.45
NGP-60290070000   21IN -PAWL PIN                                        PARTS & ACCESSORIES           21   $     0.08        $1.68
170430173-0001    20HP ENGINE, CARBURETOR GASKET                        PARTS & ACCESSORIES           10   $     0.17        $1.65


                                                             Page 27 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page35 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES        1,493   $    26.81   $39,558.47
104610            DHT 1200W GAS POWERED INVERTER GENERATOR              FINISHED GOODS INVENTORY       1   $   171.46      $171.46
107555R           DHT ADJ FRONT TINE TILLER REFURB                      FINISHED GOODS INVENTORY       1   $   162.34      $162.34
29019900605       2IN/3IN WATER PUMP, FUEL FILTER                       PARTS & ACCESSORIES           10   $     0.16        $1.63
101105R           DHT 3300W GAS POWERED GENERATOR REFURB                FINISHED GOODS INVENTORY       1   $   141.00      $141.00
101172R           DHT 950W GAS POWERED GENERATOR, REFURB                FINISHED GOODS INVENTORY       2   $    65.00      $130.00
101018            9 INCH COMPACT AUGER                                  FINISHED GOODS INVENTORY       4   $    27.62      $110.48
60272             Bolt M6x55                                            PARTS & ACCESSORIES           27   $     0.06        $1.62
1.54207E+13       2000W INVERTER , MUFFLER GASKET                       PARTS & ACCESSORIES           10   $     0.16        $1.60
107477R           40V 18IN PUSH LAWNMOWER KIT REFURB                    FINISHED GOODS INVENTORY       1   $   226.40      $226.40
107479R           1202V 22IN SELF PROP MOWER KIT REFURB                 FINISHED GOODS INVENTORY       1   $   390.14      $390.14
108490R           TROLLING MOTOR, 60LB THRUST, TS REFURB                FINISHED GOODS INVENTORY       1   $    64.11       $64.11
108180R           120V 10IN ICE AUGER KIT TS REFURB                     FINISHED GOODS INVENTORY       1   $   265.86      $265.86
108488            TROLLING MOTOR, 46LB THRUST, TS                       FINISHED GOODS INVENTORY       1   $    48.98       $48.98
100501R           12 INCH HD AUGER                                      FINISHED GOODS INVENTORY       1   $    44.52       $44.52
101872-3          THROTTLE CABLE, ATV CART 101872                       PARTS & ACCESSORIES            5   $     0.31        $1.55
60212             Bolt M10X20                                           PARTS & ACCESSORIES           19   $     0.08        $1.52
1.56008E+13       2000W INVERTER, AIR CLEANER GASKET                    PARTS & ACCESSORIES            5   $     0.29        $1.45
27080             Forward Arm Assemble                                  PARTS & ACCESSORIES           10   $     2.22       $22.20
GB/T93-1987       30IN SNOW BLOWERS, SPRING WASHER, 2017                PARTS & ACCESSORIES           14   $     0.10        $1.41
100886            Pulley Key Bar, CRT                                   PARTS & ACCESSORIES          140   $     0.01        $1.40
106535            AXLE ROD CHIPPER SHREDDER                             PARTS & ACCESSORIES            2   $     0.68        $1.36
60038             Wash 10                                               PARTS & ACCESSORIES           67   $     0.02        $1.34
100807            HEX BOLT, FWD/RVS TILLER                              PARTS & ACCESSORIES           44   $     0.03        $1.32
170430048-0001    21IN SNOWBLOWER, CARBURETOR GASKET                    PARTS & ACCESSORIES           49   $     0.03        $1.32
170430060-0001    21IN SNOWBLOWER, CARBURETOR GASKET                    PARTS & ACCESSORIES           49   $     0.03        $1.32
60264             Pin 8X50                                              PARTS & ACCESSORIES           10   $     0.13        $1.30
170440080-0001    8750W GENERATOR, INSLT PAD FOR CARB                   PARTS & ACCESSORIES            5   $     0.25        $1.26
12010003202       1.5IN WATER PUMP, MUFFLER                             PARTS & ACCESSORIES           10   $     0.12        $1.19
KC30-03-28        Upper Connector 24" Cable                             PARTS & ACCESSORIES            9   $     0.13        $1.18
1.55601E+13       2000W INVERTER, 0-RING 19*3.55                        PARTS & ACCESSORIES           12   $     0.10        $1.16
150910001-0001    20HP ENGINE, OIL FILTER HOUSING GASKET                PARTS & ACCESSORIES            5   $     0.23        $1.15
60126             Wash 10                                               PARTS & ACCESSORIES           38   $     0.03        $1.14
102068            REDUCER BUSHING,CAT 1 ARM PINS, 1-3/8IN               PARTS & ACCESSORIES            7   $     0.16        $1.11
180650115-0001    20HP ENGINE, OUTLET GASKET                            PARTS & ACCESSORIES           10   $     0.11        $1.10
380960120-0004    20HP ENGINE, CLIP COMBINATION                         PARTS & ACCESSORIES           20   $     0.06        $1.10
108433            MOLD, GRIP, DHT STUMP GRINDER                         PARTS & ACCESSORIES           20   $     1.08       $21.60
102184            SWIVEL HITCH PIN, 3/8? DIA. PIN X 5? L                PARTS & ACCESSORIES            2   $     0.54        $1.09
170870056-0001    21IN/24IN SNOWBLOWER, GAS CAP 2018                    PARTS & ACCESSORIES           10   $     2.15       $21.50
1.4761E+13        800W INVERTER, ROTOR                                  PARTS & ACCESSORIES            2   $    10.65       $21.30
32020000201       1.5IN WATER PUMP, HANDLEBAR ASSEMBLY                  PARTS & ACCESSORIES           15   $     1.41       $21.19
108425            DECAL, SERIAL NO, BDH37, PRODUCT                      PARTS & ACCESSORIES            5   $     0.21        $1.08
108426            DECAL, SERIAL NO, BDH37, PACKAGING                    PARTS & ACCESSORIES            5   $     0.21        $1.08
1.55208E+13       3200W INVERTER, HOLDER                                PARTS & ACCESSORIES           18   $     1.14       $20.51
27053             Earth hook                                            PARTS & ACCESSORIES           10   $     2.00       $20.00
27005             Right up handlebar                                    PARTS & ACCESSORIES            6   $     3.33       $19.98
27006             Left up handlebar                                     PARTS & ACCESSORIES            6   $     3.33       $19.98
1.46201E+13       1200W INVERTER, OIL LEVEL SENSOR                      PARTS & ACCESSORIES           10   $     1.97       $19.70
NGP-26190010600   ROBOT MOWER, STARTING KEY                             PARTS & ACCESSORIES           10   $     0.11        $1.08
1.47607E+13       800W INVERTER, MUFFLER GASKET                         PARTS & ACCESSORIES           10   $     0.10        $1.00
101872-103        VENT-PLUG, ATV CART 101872                            PARTS & ACCESSORIES           10   $     0.10        $1.00
101872-130        PLUG M14X1.5, ATV CART 101872                         PARTS & ACCESSORIES           10   $     0.10        $1.00
172920001-0001    CHOKER LEVER, 24IN SNOW BLOWER ENGINE                 PARTS & ACCESSORIES           10   $     0.10        $1.00
KCM24-02-23       HEXAGON SET                                           PARTS & ACCESSORIES           10   $     0.10        $1.00
1.47601E+13       800W/1200W INVERTER, OIL GAUGE GASKET                 PARTS & ACCESSORIES            9   $     0.11        $0.99
4.62405E+11       3200W INVERTER, FUEL COCK                             PARTS & ACCESSORIES            1   $     0.94        $0.94
380750435-0001    20HP ENGINE, OIL TUBE 20HP LONCIN ENGINE              PARTS & ACCESSORIES            3   $     0.30        $0.91
60119             Bolt M8X60                                            PARTS & ACCESSORIES           10   $     0.09        $0.90
60331             Bolt M8X55                                            PARTS & ACCESSORIES           10   $     0.09        $0.90
4.62419E+11       1200W - 3200W INVERTER, INVERTER GASKET               PARTS & ACCESSORIES            6   $     0.15        $0.90
170440081-0001    20HP ENGINE, HEAT INSULATING PAD FOR CAR              PARTS & ACCESSORIES            5   $     0.18        $0.88
173090001-0001    20HP ENGINE, LOCKER CHOKE VALVE PULL ROD              PARTS & ACCESSORIES           10   $     0.09        $0.88
101872-10         ATV CART, CLUTCH CONTROL WASHER 06                    PARTS & ACCESSORIES           17   $     0.05        $0.85
NGP-70540084057   21IN -BRAKE LEVER                                     PARTS & ACCESSORIES           10   $     1.97       $19.70
1.55808E+13       3200W INVERTER, AIR CLEANER GASKET                    PARTS & ACCESSORIES           10   $     0.08        $0.80
101872-133        GEAR BOX CASE PAPER SPACER, ATV CART                  PARTS & ACCESSORIES            4   $     0.20        $0.80
60031             Nut M10                                               PARTS & ACCESSORIES           19   $     0.04        $0.76
60137             Screw                                                 PARTS & ACCESSORIES           38   $     0.02        $0.76
KC55-01-06        small bush for output shaft                           PARTS & ACCESSORIES           12   $     0.06        $0.72
4.61205E+11       1200W INVERTER, FUEL TANK                             PARTS & ACCESSORIES            2   $     9.84       $19.68
60124             Bolt M8X35                                            PARTS & ACCESSORIES           10   $     0.07        $0.70
380840665-0001    20HP ENGINE, SEAL RING                                PARTS & ACCESSORIES           10   $     0.07        $0.66
KC90-03-07        30IN SNOW BLOWER(W), RETAIN CLIPS 2018                PARTS & ACCESSORIES            6   $     0.10        $0.65
KC42-01-22        30IN SNOW BLOWERS, BIG WHEEL PULLEY                   PARTS & ACCESSORIES            3   $     6.91       $19.51
170020722-T251    30IN SNOWBLOWERS, CARB ASSY 2018                      PARTS & ACCESSORIES            1   $     3.16       $18.98


                                                             Page 28 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page36 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
106571            FLYWHEEL ASSEMBLY, CHIPPER SHREDDER                   PARTS & ACCESSORIES       1   $   18.95       $18.95
60297             Spring lock 35                                        PARTS & ACCESSORIES      10   $    0.06        $0.60
270920339-0001    20HP ENGINE, COIL ASSY.,IGNNTION                      PARTS & ACCESSORIES       5   $    3.74       $18.70
KC-13X4.00-6L     21IN SNOWBLOWER, WHEEL 2018                           PARTS & ACCESSORIES       4   $    4.62       $18.48
KC-13X4.00-6R     TIRE, 21IN SNOWBLOWER, RIGHT                          PARTS & ACCESSORIES       4   $    4.62       $18.48
4LXP990*2         30IN SNOW BLOWER-DRIVE BELTS                          PARTS & ACCESSORIES       5   $    3.68       $18.40
11020             Lock                                                  PARTS & ACCESSORIES      10   $    1.83       $18.30
4.60719E+11       800W/1200W INVERTER, INVERTER GASKET                  PARTS & ACCESSORIES      10   $    0.06        $0.60
NGP-20110030000   21IN HONDA MOWER -SIDE DISCHARGE CHUTE                PARTS & ACCESSORIES      15   $    1.20       $18.02
102328            DETENT PIN, 5/16IN DIA. X 3-17/32IN L                 PARTS & ACCESSORIES      16   $    1.12       $17.92
104950-10         LOCK NUT M10, FOR BOTH PLATE COMPACTORS               PARTS & ACCESSORIES      20   $    0.03        $0.60
60127             Wash 8                                                PARTS & ACCESSORIES      57   $    0.01        $0.57
NGP-26410010000   CHRG BASE ROBOT MOWER, CHRGNG FORK COMP               PARTS & ACCESSORIES      10   $    1.74       $17.38
100077            FSTNR, 1/2IN FLAT WASHER                              PARTS & ACCESSORIES      19   $    0.03        $0.57
102200            GREY HITCH PIN, 3/4? DIA. PIN X 9.5? L                PARTS & ACCESSORIES       7   $    2.44       $17.11
NGP-20660070000   21IN -BELT COVER                                      PARTS & ACCESSORIES      10   $    1.70       $17.00
27081             Reverse Arm Assemble                                  PARTS & ACCESSORIES      10   $    1.67       $16.70
280106            Forword cable                                         PARTS & ACCESSORIES      10   $    1.67       $16.70
1.48108E+13       800W INVERTER, INSULATION BOARD COMPNTS               PARTS & ACCESSORIES       5   $    0.11        $0.55
KC21-02C-01       30IN SNOW BLOWERS, AUGER WIRE, 2018                   PARTS & ACCESSORIES       1   $    0.53        $0.53
100481-66         CIRCLIP                                               PARTS & ACCESSORIES      52   $    0.01        $0.52
1.54208E+13       2000W INVERTER , INSULATION GASKET                    PARTS & ACCESSORIES       5   $    0.10        $0.50
104950-37         TENSION BOLT, PLATE COMPACTOR 104950                  PARTS & ACCESSORIES      10   $    0.05        $0.50
NGP-60240060000   21IN -RETAINING RING                                  PARTS & ACCESSORIES      50   $    0.01        $0.50
4.62405E+11       3200W INVERTER, FUEL COCK HANDLE                      PARTS & ACCESSORIES       1   $    0.42        $0.42
1.47601E+13       800W INVERTER, OIL GAUGE                              PARTS & ACCESSORIES       4   $    0.10        $0.40
1.55608E+13       3200W INVERTER, INSULATION GASKET                     PARTS & ACCESSORIES       5   $    0.08        $0.40
1.55608E+13       3200W INVERTER, CARBURATOR GASKET                     PARTS & ACCESSORIES       5   $    0.08        $0.40
104950-12         FLAT WASHER 10, BOTH PLATE COMPACTORS                 PARTS & ACCESSORIES      40   $    0.01        $0.40
60128             Wash 10                                               PARTS & ACCESSORIES      19   $    0.02        $0.38
171600121-0001    20HP ENGINE, GOVERNING SPRING                         PARTS & ACCESSORIES       5   $    0.08        $0.38
101872-19         SMALL BELT PULLEY COVER, ATV CART                     PARTS & ACCESSORIES       5   $    3.30       $16.50
NGP-70550075058   21IN -SELF-PROPELLED LEVER                            PARTS & ACCESSORIES       8   $    2.06       $16.48
171650046-0001    20HP ENGINE, CHOKE VALVE PULL ROD                     PARTS & ACCESSORIES       5   $    0.08        $0.38
170430153-0001    20HP ENGINE, CARBURETOR GASKET                        PARTS & ACCESSORIES      10   $    0.03        $0.33
170430154-0001    20HP ENGINE, CARBURETOR GASKET                        PARTS & ACCESSORIES      10   $    0.03        $0.33
1.56008E+13       2000W INVERTER , CARBURATOR GASKET                    PARTS & ACCESSORIES       4   $    0.08        $0.32
60330             Bolt M5X25                                            PARTS & ACCESSORIES      10   $    0.03        $0.30
1.46108E+13       1200W INVERTER, INSULATION BOARD GASKET               PARTS & ACCESSORIES       5   $    0.06        $0.30
100481-26         O-RING 7X1.9                                          PARTS & ACCESSORIES      26   $    0.01        $0.26
100481-68         STEEL BALL                                            PARTS & ACCESSORIES      26   $    0.01        $0.26
4.60705E+11       800W - 2000W INVERTER, FUEL COCK HANDLE               PARTS & ACCESSORIES       6   $    0.03        $0.18
31000601212       2000W INVERTER, INNER HEX SCREW M6?12                 PARTS & ACCESSORIES       3   $    0.05        $0.16
171590022-0001    20HP ENGINE, THROTTLE ROD                             PARTS & ACCESSORIES       5   $    0.03        $0.16
1.56006E+13       800W/1200W INVERTER, RECOIL STARTER BUSH              PARTS & ACCESSORIES      14   $    0.01        $0.14
380950193-0001    20HP ENGINE, PIPE CLIP                                PARTS & ACCESSORIES      10   $    0.01        $0.11
60023             Wash 8                                                PARTS & ACCESSORIES      10   $    0.01        $0.10
KC30-03-13A       30IN SNOW BLOWERS, HANDLE, LEFT, 2017                 PARTS & ACCESSORIES       9   $    1.83       $16.47
60136             Pin 3.2X20                                            PARTS & ACCESSORIES      10   $    0.01        $0.10
KCM22A-18         21IN SNOWBLOWER, LEAF SPRING                          PARTS & ACCESSORIES       1   $    0.10        $0.10
39020102000       RUBBER WASHER, 2" PUMP                                PARTS & ACCESSORIES       1   $    0.01        $0.01
39020102101       PIPE JOINT, 2" PUMP                                   PARTS & ACCESSORIES       1   $    0.01        $0.01
39020102300       REAR HOUSING, 2" PUMP                                 PARTS & ACCESSORIES       1   $    0.01        $0.01
NGP-26100010130   ROBOT MOWER, WHEEL TIRE                               PARTS & ACCESSORIES      10   $    1.63       $16.30
106493-1          REDBACK 18" CHAINSAW, RAIL                            PARTS & ACCESSORIES       1   $    0.01        $0.01
27027             MINI CULTIVATOR CABLE FOR PN 103350                   PARTS & ACCESSORIES       4   $     -          $0.00
27027             MINI CULTIVATOR CABLE FOR PN 103350                   PARTS & ACCESSORIES      15   $     -          $0.00
60196             Bolt M6X55                                            PARTS & ACCESSORIES       4   $     -          $0.00
100068            FSTNR, M10 NYLOC NUT                                  PARTS & ACCESSORIES       1   $     -          $0.00
100164            MANUAL, 22/27/28 TON, W KOHLER                        PARTS & ACCESSORIES       2   $     -          $0.00
100164            MANUAL, 22/27/28 TON, W KOHLER                        PARTS & ACCESSORIES      37   $     -          $0.00
100581            1/2-13X1-1/2 CARRIAGE BOLT & NYLOCK NUT               PARTS & ACCESSORIES       3   $     -          $0.00
100912            ENGINE, KOHLER SH265, OLD RECOIL ASSY                 PARTS & ACCESSORIES      24   $     -          $0.00
101094            ASSY, TRIMMER WHEEL, DHT                              PARTS & ACCESSORIES       1   $     -          $0.00
101664            CLUTCH SWITCH, ROUGH CUT MOWERS                       PARTS & ACCESSORIES       4   $     -          $0.00
NGP-30040960000   CHRG BASE ROBOT MOWER, USB CABLE                      PARTS & ACCESSORIES      10   $    1.63       $16.30
280350            Reverse cable                                         PARTS & ACCESSORIES      10   $    1.60       $16.00
102461            CLUTCH, MAX1K RPM, 1-3/8?X6M,1-1/8?X6F                PARTS & ACCESSORIES     429   $     -          $0.00
102462            CLUTCH,RELEASE,1-3/8?X6M,1-3/8?X6F                    PARTS & ACCESSORIES     466   $     -          $0.00
102701            IDLER HUB, W-SERIES, 5/8IN & 1/2IN BORE               PARTS & ACCESSORIES     200   $     -          $0.00
102837            LARGE BEARING, ALL 5,000 LBS. JACKS                   PARTS & ACCESSORIES     300   $     -          $0.00
102894            ASSY, 3/16IN OD x 1-1/2IN CLEVIS WITH R               PARTS & ACCESSORIES      99   $    0.03        $0.00
103600            FSTNR, M10X45 HEX BOLT                                PARTS & ACCESSORIES       3   $     -          $0.00
103901            FSTNR, M8X25 HEX BOLT                                 PARTS & ACCESSORIES      12   $     -          $0.00


                                                             Page 29 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                Entered:01/16/20 15:36:13 Page37 of
                                       43
                                                            EXHIBIT A-1

107318           WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
102224           RED HITCH PIN, 7/8 DIA. PIN X 9-1/2 L                 PARTS & ACCESSORIES      10   $    1.57       $15.64
100062           WHEEL / TIRE ASSEMBLY                                 PARTS & ACCESSORIES       1   $   15.47       $15.47
104191           FSTNR, M10X25 HEX BOLT                                PARTS & ACCESSORIES       4   $     -          $0.00
104273           PLATE, FRAME, FRONT TINE                              PARTS & ACCESSORIES       1   $     -          $0.00
104281           ASSY, WHEEL W DEPTH REGULATOR, FRNT TINE              PARTS & ACCESSORIES      11   $     -          $0.00
104323           BAR, 5MM KEYSTOCK, STUMP GRINDER                      PARTS & ACCESSORIES      10   $     -          $0.00
104343           FSTNR, M14 NYLOC NUT                                  PARTS & ACCESSORIES       9   $     -          $0.00
104986           M8 X 1.25 X 16MM HEX BOLT                             PARTS & ACCESSORIES       9   $     -          $0.00
106385           WIRE EXTENSION SPRING, STUMP GRINDER DHT              PARTS & ACCESSORIES      10   $     -          $0.00
130030205-0001   20HP ENGINE, PISTON                                   PARTS & ACCESSORIES       5   $    3.08       $15.40
106492           120V MOWER, SELF-PROPELLED, REDBACK TOOL              PARTS & ACCESSORIES      17   $     -          $0.00
V10*705RLS       24IN SNOW BLOWER, BELT (2016)                         PARTS & ACCESSORIES       5   $    3.01       $15.05
KC21-02-13       30IN SNOW BLOWERS, SLIDE BEARING, 2017                PARTS & ACCESSORIES       6   $    2.50       $15.01
106556           CHIPPER/SHREDDER FUEL TANK BRACKET                    PARTS & ACCESSORIES       1   $     -          $0.00
106658           PART, VALVE HANDLE BRACKET LVA-95N21A712              PARTS & ACCESSORIES      38   $     -          $0.00
106801           PULLEY, IDLER, STUMP GRINDER                          PARTS & ACCESSORIES      10   $     -          $0.00
KC55-01-13A      21IN/24IN SNOWBLOWER, AUGER WORM                      PARTS & ACCESSORIES       2   $    7.46       $14.93
107247           EXTENSION FOR 8IN AUGER BIT 107299                    PARTS & ACCESSORIES      14   $     -          $0.00
107299           8IN ICE AUGER WITH EXTENSION AND BLADE                PARTS & ACCESSORIES       2   $   32.03        $0.00
107510           ASSY, KIT ICE AUGER BLADE, 2017                       PARTS & ACCESSORIES     368   $     -          $0.00
107585           7IN WHEEL ONLY, ADJ. FTT                              PARTS & ACCESSORIES       1   $     -          $0.00
1.47601E+13      2000W INVERTER, OIL LEVEL SENSOR                      PARTS & ACCESSORIES       5   $    2.95       $14.75
107852           WLDMNT, 7/8IN BORE FLYWHEEL                           PARTS & ACCESSORIES       1   $     -          $0.00
108355           RUBBER DAMPER, 25T/30T BLACK DIAMOND                  PARTS & ACCESSORIES       2   $     -          $0.00
108443           ROD, BRAKE STANDOFF, DHT SG                           PARTS & ACCESSORIES      20   $     -          $0.00
108622           CARBON MONOXIDE, WARNING DECAL                        PARTS & ACCESSORIES     200   $     -          $0.00
108685           FT TILLER RIGHT TINE GUARD                            PARTS & ACCESSORIES       1   $     -          $0.00
108692           WHEEL AND DRAG BAR ASSY, ADJ. FTT                     PARTS & ACCESSORIES       1   $     -          $0.00
5000121          ZERO-TURN MOWER, FUEL TANK                            PARTS & ACCESSORIES       1   $     -          $0.00
6011001          BELT, ZT MOWER                                        PARTS & ACCESSORIES       2   $     -          $0.00
39020102200      3IN WATER PUMP, HOSE KIT REPACEMENT NUT               PARTS & ACCESSORIES      90   $     -          $0.00
4.63003E+11      LEFT COVER 3200 WATT INVERTER/GENERATOR               PARTS & ACCESSORIES       1   $     -          $0.00
4.80114E+11      3200W INVERTER, REMOTE CONTROLLER ASSY.               PARTS & ACCESSORIES      10   $     -          $0.00
101099-3         1.5IN WATER PUMP, AIR CLEANER BASE                    PARTS & ACCESSORIES       1   $     -          $0.00
101099-6         1.5IN WATER PUMP, CARTON                              PARTS & ACCESSORIES      20   $     -          $0.00
101100-2         CARTON FOR 2IN WATER PUMP W/O HOSE KIT                PARTS & ACCESSORIES       5   $     -          $0.00
101101-2         CARTON FOR 3IN WATER PUMP W/O HOSE KIT                PARTS & ACCESSORIES       5   $     -          $0.00
101485-1         24IN SNOW BLOWER, SPIRAL BRACKET ASSY                 PARTS & ACCESSORIES       1   $     -          $0.00
101485-2         24IN SNOW BLOWER, CHUTE DIRECT. CONTROL               PARTS & ACCESSORIES       1   $     -          $0.00
101485-3         24IN SNOW BLOWER, GEARBOX ASSY                        PARTS & ACCESSORIES       1   $     -          $0.00
101571-1         LOWER HNDLBR SUPPORT BRACKET, FRONT TINE              PARTS & ACCESSORIES     562   $     -          $0.00
103350-2         LOCKING PIN, 10" MINI CULTIVATOR                      PARTS & ACCESSORIES       1   $     -          $0.00
103350-3         COTTER PIN, 10" MINI CULTIVATOR                       PARTS & ACCESSORIES       1   $     -          $0.00
103350-6         HANDLEBAR ADJUSTER, 10" MINI-CULTIVATOR               PARTS & ACCESSORIES       1   $     -          $0.00
103879-3         30IN SNOWBLOWER, TRANSMISSION ASSY                    PARTS & ACCESSORIES       1   $     -          $0.00
103880-1         30IN SNOW BLOWER(T), TRACK WHEELS                     PARTS & ACCESSORIES       2   $     -          $0.00
103880-1         30IN SNOW BLOWER(T), TRACK WHEELS                     PARTS & ACCESSORIES       1   $     -          $0.00
103880-2         30IN SNOW BLOWER(T), CHUTE DIRECT. CONTR              PARTS & ACCESSORIES       1   $     -          $0.00
104611-1         2000W INVERTER, ECONOMIC SWITCH                       PARTS & ACCESSORIES       1   $     -          $0.00
104612-5         3200 INVERTER, FUEL PRIMER CHECK VALVE                PARTS & ACCESSORIES       1   $     -          $0.00
106371-3         24IN SNOW BLOWER, AUGER ASSEMBLY                      PARTS & ACCESSORIES       2   $     -          $0.00
106371-5         24IN SNOWBLOWER, CHUTE/CABLE CONTROL                  PARTS & ACCESSORIES       1   $     -          $0.00
106479-3         40V AUGER PLASTIC HANDLE (TROPHY STRIKE)              PARTS & ACCESSORIES       1   $     -          $0.00
106493-3         120V REDBACK CHAINSAW, TRIANGULAR KNOB                PARTS & ACCESSORIES       1   $     -          $0.00
270880157-0001   20HP ENGINE, VARIABLE VOLTAGE RECTIFIER               PARTS & ACCESSORIES       5   $    2.95       $14.74
1.54206E+13      2000W INVERTER , STARTING HUB                         PARTS & ACCESSORIES       5   $    2.94       $14.70
106717-3         19HP ROUGH CUT, TONGUE CONNECTION/DECK                PARTS & ACCESSORIES       1   $     -          $0.00
106717-4         BRUSH MOWER PIVOT PIN                                 PARTS & ACCESSORIES       2   $     -          $0.00
KCM24-03C        30IN SNOW BLOWER(T), PULL WIRE,LONG                   PARTS & ACCESSORIES      11   $    1.32       $14.56
106922-2         20HP ROUGH CUT, LONGIN EXHAUST ASSEMBLY               PARTS & ACCESSORIES       1   $     -          $0.00
KC30-03-12A      30IN SNOW BLOWERS, HANDLE, RIGHT, 2017                PARTS & ACCESSORIES      10   $    1.43       $14.30
160210104-0001   20HP ENGINE, FAN COVER COMP.                          PARTS & ACCESSORIES       4   $    3.55       $14.21
107299-2         BLADE GUIDE RING, 40V/120V ICE AUGERS                 PARTS & ACCESSORIES       2   $     -          $0.00
108493U          CRAFTSMAN WALK BEHIND TRIMMER USED                    PARTS & ACCESSORIES       1   $     -          $0.00
101480           DHT DELUXE WHEEL SPINNER                              PARTS & ACCESSORIES       5   $    2.84       $14.20
110690035-0001   Oil rule combination                                  PARTS & ACCESSORIES      20   $     -          $0.00
1.4611E+12       1200W INVERTER, ROTOR                                 PARTS & ACCESSORIES       1   $   14.15       $14.15
101872-12        ATV CART, RIGHT/LEFT STEERING LEVER                   PARTS & ACCESSORIES       7   $    2.00       $14.00
101872-6         ATV CART, CLUTCH CONTROL LEVER                        PARTS & ACCESSORIES       7   $    2.00       $14.00
100080           TONGUE STAND                                          PARTS & ACCESSORIES       2   $    6.98       $13.96
4.63005E+11      3200W INVERTER, FUEL TANK                             PARTS & ACCESSORIES       2   $    6.97       $13.94
110690036-0001   Oil rule combination                                  PARTS & ACCESSORIES       9   $     -          $0.00
110830037-0001   Gasket for crankcase cover                            PARTS & ACCESSORIES      10   $     -          $0.00
110850004-0001   Gasket for breath channel                             PARTS & ACCESSORIES      10   $     -          $0.00


                                                            Page 30 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                 Entered:01/16/20 15:36:13 Page38 of
                                       43
                                                             EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
120080509-0001    Cylinder end                                          PARTS & ACCESSORIES       3   $     -          $0.00
120080532-0001    Cylinder end                                          PARTS & ACCESSORIES       3   $     -          $0.00
120150137-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      10   $     -          $0.00
120150141-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      10   $     -          $0.00
V10X675RLS        21IN SNOW BLOWER, AUGER/DRIVE BELT 2018               PARTS & ACCESSORIES       5   $    2.78       $13.90
102863            ADAPTER FOR CAT 1 QUICK HITCH                         PARTS & ACCESSORIES       3   $    4.65       $13.89
120150144-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      19   $     -          $0.00
120150146-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      10   $     -          $0.00
120150193-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      20   $     -          $0.00
120230109-0001    Cylinder end cover                                    PARTS & ACCESSORIES       5   $     -          $0.00
120250028-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      10   $     -          $0.00
120250038-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      10   $     -          $0.00
120250043-0001    Gasket for cylinder end                               PARTS & ACCESSORIES      30   $     -          $0.00
130030188-0001    Piston                                                PARTS & ACCESSORIES       5   $     -          $0.00
130030208-0001    Piston                                                PARTS & ACCESSORIES       5   $     -          $0.00
14 100 16-S       NUT, HEX FLANGE, M6                                   PARTS & ACCESSORIES       3   $     -          $0.00
140020109-0001    Cam shaft Combination                                 PARTS & ACCESSORIES       5   $     -          $0.00
140020114-0001    Cam shaft Combination                                 PARTS & ACCESSORIES      10   $     -          $0.00
140250006-0001    Leaf valve                                            PARTS & ACCESSORIES       5   $     -          $0.00
140320001-0001    Valve adjustment cap                                  PARTS & ACCESSORIES      18   $     -          $0.00
14 123 26-S       XT675 TUBE ASSM, OIL FILL                             PARTS & ACCESSORIES       4   $    3.47       $13.88
1.55611E+13       2000W/3200W INVERTER, COOLING FAN                     PARTS & ACCESSORIES       4   $    3.45       $13.80
106053            REDBACK 40V BATTERY CHARGER 2A                        PARTS & ACCESSORIES       1   $   13.69       $13.68
4.6242E+11        3200W INVERTER, STEPPER MOTOR                         PARTS & ACCESSORIES       5   $    2.73       $13.65
140340022-0001    Inner spring of valve                                 PARTS & ACCESSORIES      19   $     -          $0.00
140340025-0001    Inner spring of valve                                 PARTS & ACCESSORIES      10   $     -          $0.00
140360010-0001    Retainer for inner sprin                              PARTS & ACCESSORIES      10   $     -          $0.00
101037            PLATE, BLADE SLOT, TRIMBALL, TRIMMER                  PARTS & ACCESSORIES       6   $    2.26       $13.56
101872-171        TIPPING HANDLE, ATV CART 101872                       PARTS & ACCESSORIES      10   $    1.35       $13.50
100042            FITTING, 45 DEG, M 3/4 NPT TO F 1/2                   PARTS & ACCESSORIES      10   $    1.35       $13.47
140380017-0001    Valve spring seat                                     PARTS & ACCESSORIES      19   $     -          $0.00
KCM24-02-19       Transmission Gear                                     PARTS & ACCESSORIES       7   $    1.92       $13.44
4.61605E+11       2000W INVERTER, FUEL TANK                             PARTS & ACCESSORIES       2   $    6.68       $13.36
140380021-0001    Valve spring seat                                     PARTS & ACCESSORIES      10   $     -          $0.00
140390015-0001    Valve locker                                          PARTS & ACCESSORIES      10   $     -          $0.00
16034             Gas Cable                                             PARTS & ACCESSORIES      10   $    1.33       $13.30
27066             Tube                                                  PARTS & ACCESSORIES      10   $    1.33       $13.30
100043            FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT                PARTS & ACCESSORIES      10   $    1.31       $13.14
140450054-0001    Valve rocker combination                              PARTS & ACCESSORIES      10   $     -          $0.00
108435            STUMP GRINDER, PLATE CLAMP PLATE                      PARTS & ACCESSORIES      10   $    1.31       $13.12
140450055-0001    Valve rocker combination                              PARTS & ACCESSORIES      10   $     -          $0.00
140450056-0001    Valve rocker combination                              PARTS & ACCESSORIES      20   $     -          $0.00
140670035-0001    Tappet combination                                    PARTS & ACCESSORIES      10   $     -          $0.00
140670041-0001    Tappet combination                                    PARTS & ACCESSORIES      20   $     -          $0.00
141730002-0001    Valve rocker shaft                                    PARTS & ACCESSORIES      10   $     -          $0.00
150010073-0001    Components of oil pump                                PARTS & ACCESSORIES       5   $     -          $0.00
NGP-26250010000   ROBOT MOWER, ADJUSTING COVER BOARD                    PARTS & ACCESSORIES      10   $    1.30       $13.04
150290027-0001    Engine oil screen                                     PARTS & ACCESSORIES      20   $     -          $0.00
150350023-0001    Secondary oil filter                                  PARTS & ACCESSORIES       5   $     -          $0.00
NGP-26270010600   ROBOT MOWER, ADJUSTING HANDLE                         PARTS & ACCESSORIES      10   $    1.30       $13.04
160180007-0001    FAN,COOLING                                           PARTS & ACCESSORIES      10   $     -          $0.00
160180023-0001    FAN,COOLING                                           PARTS & ACCESSORIES       5   $     -          $0.00
100035            WLDMNT, WEDGE, SMALL BEAM                             PARTS & ACCESSORIES       1   $   12.90       $12.90
17 041 37-S       GASKET, AIR CLEANER                                   PARTS & ACCESSORIES       2   $     -          $0.00
1.55806E+13       3200W INVERTER, STARTING HUB                          PARTS & ACCESSORIES       5   $    2.52       $12.60
102178            SWIVEL HITCH PIN,7/8? DIA.PIN X 5.75? L               PARTS & ACCESSORIES      11   $    1.13       $12.43
100117            FILTER BASE                                           PARTS & ACCESSORIES       4   $    3.10       $12.40
17 100 43-S       HEX NUT, M6 THREAD, M8 BODY                           PARTS & ACCESSORIES       4   $     -          $0.00
17 526 04-S       KOHLER SH265, OIL ALERT SENSOR                        PARTS & ACCESSORIES       1   $     -          $0.00
170021150-0001    Carburetor                                            PARTS & ACCESSORIES       5   $     -          $0.00
100135            TUBE, SUCTION LINE, WIRE REINFORCED,                  PARTS & ACCESSORIES      10   $    1.23       $12.24
170430156-0001    Carburetor gasket                                     PARTS & ACCESSORIES      10   $     -          $0.00
KCM24-06          21IN SNOWBLOWER, BELT COVER 2018                      PARTS & ACCESSORIES       4   $    3.02       $12.08
170440053-0001    Heat insulating pad                                   PARTS & ACCESSORIES      10   $     -          $0.00
NGP-20340060130   21IN -FOAM GRIP                                       PARTS & ACCESSORIES      10   $    1.18       $11.80
170440096-0001    Heat insulating pad                                   PARTS & ACCESSORIES      20   $     -          $0.00
170500725-T251    30IN SNOWBLOWERS, GAS TANK 2018                       PARTS & ACCESSORIES       1   $     -          $0.00
100028            TUBE, 1/2 OD, FLARED, 3/4-16 NUTS                     PARTS & ACCESSORIES       5   $    2.34       $11.70
KC21-02C-16       24IN SNOW BLOWER, BOTTOM SKID PLATE, '17              PARTS & ACCESSORIES       8   $    1.40       $11.17
18 096 02-S       SH265 VALVE COVER ASSY                                PARTS & ACCESSORIES       2   $    5.48       $10.96
170720009-0001    Pouring orifice filter                                PARTS & ACCESSORIES      10   $     -          $0.00
170870118-0001    Tank Cover                                            PARTS & ACCESSORIES      13   $     -          $0.00
102333            DETENT PIN, 3/8IN DIA. X 4-5/8IN L                    PARTS & ACCESSORIES      72   $    1.17       $10.67
100138            HOSE CLAMP, 15/16 IN TO 1-1/4 IN                      PARTS & ACCESSORIES      20   $    0.53       $10.51


                                                             Page 31 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                               Entered:01/16/20 15:36:13 Page39 of
                                       43
                                                           EXHIBIT A-1

107318            WLDMNT, UNIVERSAL METAL PALLET                      PARTS & ACCESSORIES         1,493   $    26.81   $39,558.47
171590021-0001    Accelerator rod                                     PARTS & ACCESSORIES             5   $      -          $0.00
171600020-0001    Speed control spring                                PARTS & ACCESSORIES             2   $      -          $0.00
171610020-0001    Choker return spring                                PARTS & ACCESSORIES             5   $      -          $0.00
1.46106E+13       1200W INVERTER, STARTING HUB                        PARTS & ACCESSORIES             5   $     2.10       $10.50
171620003-0004    Speed control bracket                               PARTS & ACCESSORIES             3   $      -          $0.00
171630003-0001    Speed control arm                                   PARTS & ACCESSORIES             5   $      -          $0.00
171680014-0001    Throttle valve control                              PARTS & ACCESSORIES             5   $      -          $0.00
1.55601E+13       3200W INVERTER, OIL LEVEL SENSOR                    PARTS & ACCESSORIES             5   $     2.08       $10.40
NGP-70300190000   21IN -LEFT L RATCHET                                PARTS & ACCESSORIES            10   $     1.03       $10.30
NGP-7030020000    21IN -RIGHT L RATCHET                               PARTS & ACCESSORIES            10   $     1.03       $10.30
1.47607E+13       800W INVERTER, MUFFLER                              PARTS & ACCESSORIES             2   $     5.11       $10.22
171750002-0001    Components of governor                              PARTS & ACCESSORIES             5   $      -          $0.00
172830008-0001    Tank breather valve                                 PARTS & ACCESSORIES            14   $      -          $0.00
18 584 01-S       SH265 IGNITION COIL                                 PARTS & ACCESSORIES             1   $      -          $0.00
1.56007E+13       1200W INVERTER, MUFFLER                             PARTS & ACCESSORIES             2   $     5.11       $10.22
108441            STUMP GRINDER, ROD CHAIN                            PARTS & ACCESSORIES            10   $     1.01       $10.12
4.80101E+11       800W/1200W INVERTER, SOCKET 5-15R                   PARTS & ACCESSORIES             4   $     2.44        $9.76
18 730 01-S       KIT, KOHLER EXHAUST DEFLECTOR                       PARTS & ACCESSORIES           146   $      -          $0.00
KC30A-02-26       30IN SNOW BLOWER, SHAVE PLATE                       PARTS & ACCESSORIES             3   $     3.24        $9.72
180020608-0001    Air filter                                          PARTS & ACCESSORIES             2   $      -          $0.00
180020633-0001    Air filter                                          PARTS & ACCESSORIES             2   $      -          $0.00
180020663-0001    Air filter                                          PARTS & ACCESSORIES             2   $      -          $0.00
130070182-0001    20HP ENGINE, PISTON RING COMBINATION                PARTS & ACCESSORIES             5   $     1.94        $9.68
180020712-0001    Air filter                                          PARTS & ACCESSORIES             4   $      -          $0.00
108175            DECAL, 44IN BRUSH MOWER, LEFT                       PARTS & ACCESSORIES             5   $     1.91        $9.57
180130187-0001    Air filter element                                  PARTS & ACCESSORIES             5   $      -          $0.00
180130188-0001    Air filter element                                  PARTS & ACCESSORIES             5   $      -          $0.00
180570827-0001    Muffler                                             PARTS & ACCESSORIES             3   $      -          $0.00
180571671-0001    Muffler                                             PARTS & ACCESSORIES             3   $      -          $0.00
101302            ASSY, HD MOD 110 GEAR BOX SHIELDED                  FINISHED GOODS COMPONENTS       1   $   117.29      $117.29
180571700-0002    Muffler                                             PARTS & ACCESSORIES             2   $      -          $0.00
180650065-0001    Outlet gasket                                       PARTS & ACCESSORIES            19   $      -          $0.00
180650074-0001    Outlet gasket                                       PARTS & ACCESSORIES             5   $      -          $0.00
181920003-0001    Assembly of oil steam filter                        PARTS & ACCESSORIES             5   $      -          $0.00
181920048-0001    Assembly of oil steam filter                        PARTS & ACCESSORIES             3   $      -          $0.00
181940024-0001    Connceting pipe of oil                              PARTS & ACCESSORIES             5   $      -          $0.00
181940039-0001    Connceting pipe of oil                              PARTS & ACCESSORIES             5   $      -          $0.00
181940041-0001    Connceting pipe of oil                              PARTS & ACCESSORIES            10   $      -          $0.00
181940058-0001    Connceting pipe of oil                              PARTS & ACCESSORIES            10   $      -          $0.00
101872-11         RIGHT/LEFT SEERING LEVER CABLE, 101872              PARTS & ACCESSORIES             6   $     1.56        $9.36
108176            DECAL, 44IN BRUSH MOWER, RIGHT                      PARTS & ACCESSORIES             5   $     1.83        $9.15
193490213-0008    Manual starting assembly                            PARTS & ACCESSORIES             2   $      -          $0.00
1.47606E+13       800W INVERTER, STARTING HUB                         PARTS & ACCESSORIES             5   $     1.73        $8.65
193490229-0004    Manual starting assembly                            PARTS & ACCESSORIES             2   $      -          $0.00
150490013-0001    20HP ENGINE, ENGINE OIL FILTER SEAT                 PARTS & ACCESSORIES             5   $     1.69        $8.47
193560004-0001    Pull rope handle                                    PARTS & ACCESSORIES            10   $      -          $0.00
4.63003E+11       3200W INVERTER, MUFFLER COVER GASKET                PARTS & ACCESSORIES             2   $     4.10        $8.20
4.60705E+11       800W/1200W/2000W INVERTER, FUEL COCK                PARTS & ACCESSORIES             6   $     1.35        $8.10
101872-113        GEARSHIFT LEVER, ATV CART 101872                    PARTS & ACCESSORIES             5   $     1.60        $8.00
106844            3.5IN CHIPPER/SHREDDER BLADE                        PARTS & ACCESSORIES             8   $     0.95        $7.60
4.60705E+11       800W INVERTER, FUEL TANK                            PARTS & ACCESSORIES             2   $     3.74        $7.48
1.5581E+13        3200W INVERTER, STARTER RELAY                       PARTS & ACCESSORIES             2   $     3.71        $7.42
KC21-07B          Spiral Weld Assembly                                PARTS & ACCESSORIES             7   $     1.05        $7.35
20 755 10-S       MUFFLER GUARD FOR KOHLER SV471 15HP                 PARTS & ACCESSORIES             1   $      -          $0.00
20 755 14-S       DEBRIS GUARD FOR KOHLER SV471 15HP                  PARTS & ACCESSORIES           415   $      -          $0.00
24 786 10-S       SV471 MUFFLER FOR PN 101684                         PARTS & ACCESSORIES             2   $      -          $0.00
25 086 223-S      SCREW, MR X 18                                      PARTS & ACCESSORIES             2   $      -          $0.00
270190012-0001    Components of charging c                            PARTS & ACCESSORIES             2   $      -          $0.00
270190018-0001    Components of charging                              PARTS & ACCESSORIES             3   $      -          $0.00
270960014-0001    21IN SNOWBLOWER, SPARK PLUG 2018                    PARTS & ACCESSORIES            20   $      -          $0.00
270960028-0001    Spark plug                                          PARTS & ACCESSORIES             5   $      -          $0.00
273210001-0001    SWITCH KEY LONCIN ENGINE                            PARTS & ACCESSORIES             9   $      -          $0.00
273210001-0001    SWITCH KEY LONCIN ENGINE                            PARTS & ACCESSORIES            92   $      -          $0.00
281850150-0001    Oil level sensor                                    PARTS & ACCESSORIES            10   $      -          $0.00
370310075-0001    Warnning mark                                       PARTS & ACCESSORIES            20   $      -          $0.00
370320219-0001    Reminder mark                                       PARTS & ACCESSORIES            20   $      -          $0.00
110690061-0001    20HP ENGINE, OIL RULE COMBINATION                   PARTS & ACCESSORIES             5   $     1.41        $7.04
100019            ASSY, STRIPPER PLATE RT                             PARTS & ACCESSORIES             2   $     3.18        $6.35
370320271-0003    Reminder mark                                       PARTS & ACCESSORIES            20   $      -          $0.00
100020            ASSY, STRIPPER PLATE LT                             PARTS & ACCESSORIES             2   $     3.18        $6.35
KC30A-04A         30IN SNOWBLOWERS, BELT COVER 2018                   PARTS & ACCESSORIES             5   $     1.27        $6.35
4.63003E+11       3200W INVERTER, MUFFLER COVER                       PARTS & ACCESSORIES             2   $     3.15        $6.30
4.80101E+11       2000W/3200W INVERTER, SOCKET 5-20R                  PARTS & ACCESSORIES             4   $     1.55        $6.20
101872-14         ON/OFF SWITCH, ATV CART 101872                      PARTS & ACCESSORIES             4   $     1.55        $6.20


                                                           Page 32 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                Entered:01/16/20 15:36:13 Page40 of
                                       43
                                                            EXHIBIT A-1

107318           WLDMNT, UNIVERSAL METAL PALLET                        PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
370320307-0001   Reminder mark                                         PARTS & ACCESSORIES      20   $     -          $0.00
101569           TAPERED ROLLER BEARING, LOG SPLITTER                  PARTS & ACCESSORIES       6   $    1.03        $6.15
1.5421E+13       2000W INVERTER , TRIGGER                              PARTS & ACCESSORIES       5   $    1.18        $5.90
370320324-0003   Reminder mark                                         PARTS & ACCESSORIES      20   $     -          $0.00
370340292-0001   Certification mark                                    PARTS & ACCESSORIES      10   $     -          $0.00
370340294-0001   Certification mark                                    PARTS & ACCESSORIES      10   $     -          $0.00
100029           FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE                PARTS & ACCESSORIES      10   $    0.59        $5.90
370340311-0001   Certification mark                                    PARTS & ACCESSORIES      10   $     -          $0.00
370350039-0001   Drawing mark                                          PARTS & ACCESSORIES      10   $     -          $0.00
380560056-0001   Roun dwire snap ring                                  PARTS & ACCESSORIES      20   $     -          $0.00
380650337-0001   Oil seal                                              PARTS & ACCESSORIES      10   $     -          $0.00
380650339-0001   Oil seal                                              PARTS & ACCESSORIES      10   $     -          $0.00
4.80101E+11      3200W INVERTER, SOCKET L5-30R                         PARTS & ACCESSORIES       2   $    2.94        $5.88
27032            Behind fender                                         PARTS & ACCESSORIES       5   $    1.17        $5.85
380740958-0001   Breather tube                                         PARTS & ACCESSORIES      10   $     -          $0.00
380741044-0001   Breather tube                                         PARTS & ACCESSORIES      20   $     -          $0.00
380750188-0001   Oil tube                                              PARTS & ACCESSORIES       5   $     -          $0.00
380750425-0001   Oil tube                                              PARTS & ACCESSORIES       5   $     -          $0.00
271280100-0001   20HP ENGINE, CONNECTING WIRE                          PARTS & ACCESSORIES       5   $    1.17        $5.83
1.55608E+13      3200W INVERTER, INSULATION BOARD                      PARTS & ACCESSORIES       5   $    1.13        $5.65
100116           DHT DHT 10 MICRON HYDRAULIC OIL FILTER                PARTS & ACCESSORIES       3   $    1.85        $5.55
101152           WLDMNT, AXLE, TRIMMER                                 PARTS & ACCESSORIES       3   $    1.79        $5.51
4.60705E+11      800W INVERTER, FUEL LUBRICATOR                        PARTS & ACCESSORIES       5   $    1.10        $5.50
KC90-04-04A      HEATED HANDLE                                         PARTS & ACCESSORIES       4   $    1.37        $5.48
380750579-0001   Oil tube                                              PARTS & ACCESSORIES      10   $     -          $0.00
380750597-0001   Oil tube                                              PARTS & ACCESSORIES      20   $     -          $0.00
380840443-0001   Seal ring                                             PARTS & ACCESSORIES       5   $     -          $0.00
380840467-0001   Seal ring                                             PARTS & ACCESSORIES       5   $     -          $0.00
380920086-0001   Flat rubber pad                                       PARTS & ACCESSORIES      20   $     -          $0.00
380930023-0001   Location cable clip                                   PARTS & ACCESSORIES      10   $     -          $0.00
380930085-0001   Location cable clip                                   PARTS & ACCESSORIES      10   $     -          $0.00
380960136-0003   Clip Combination                                      PARTS & ACCESSORIES      10   $     -          $0.00
381350004-0001   Pin clip                                              PARTS & ACCESSORIES      10   $     -          $0.00
SB204            30IN SNOW BLOWERS, GROOVE BALL BEARINGS               PARTS & ACCESSORIES       4   $    1.37        $5.47
1.4761E+13       800W/1200W INVERTER, TRIGGER                          PARTS & ACCESSORIES       5   $    1.08        $5.40
381350016-0001   Pin clip                                              PARTS & ACCESSORIES      10   $     -          $0.00
3LXP825          24IN SNOW BLOWER, DRIVE BELT 2018                     PARTS & ACCESSORIES       5   $     -          $0.00
3LXP825          24IN SNOW BLOWER, DRIVE BELT 2018                     PARTS & ACCESSORIES       5   $     -          $0.00
500550041-0001   Valve kit                                             PARTS & ACCESSORIES       5   $     -          $0.00
500550063-0001   Valve kit                                             PARTS & ACCESSORIES       5   $     -          $0.00
661280017-0001   21IN SNOWBLOWER, AIR COVER                            PARTS & ACCESSORIES       1   $     -          $0.00
G210FA           LONCIN ENGINE, 212CC, 24" SNOWBLOWER                  PARTS & ACCESSORIES       1   $     -          $0.00
GB 13871-1992    ROTARY SHAFT LIP TYPE SEAL 24 INCH MODEL              PARTS & ACCESSORIES       1   $     -          $0.00
GB/T 276-1997    GEARBOX BEARINGS, 30IN (W) SNOW BLOWER                PARTS & ACCESSORIES       1   $     -          $0.00
1.5561E+13       3200W INVERTER, TRIGGER                               PARTS & ACCESSORIES       5   $    1.03        $5.15
4.61603E+11      2000W INVERTER, MUFFLER COVER GASKET                  PARTS & ACCESSORIES       2   $    2.35        $4.70
GB/T1095-2003    FLAT KEY, PDRL PULLEY, 30IN SNOW BLOWER               PARTS & ACCESSORIES       1   $     -          $0.00
KC-14X4.60-6L    24IN SNOWBLOWER, LEFT WHEEL                           PARTS & ACCESSORIES       3   $     -          $0.00
KC-14X4.60-6R    24IN SNOWBLOWER, RIGHT WHEEL                          PARTS & ACCESSORIES       2   $     -          $0.00
KC30-01-02       30IN SNOW BLOWERS, SHAVE PLATE,LONG                   PARTS & ACCESSORIES       1   $     -          $0.00
KC30-03-22A      30IN SNOW BLOWERS, FLEXIBLE SHAFT ASSY                PARTS & ACCESSORIES       1   $     -          $0.00
KC30-03A-01R     UPPER HANDLE, RIGHT 30IN SNOW BLOWER                  PARTS & ACCESSORIES       2   $     -          $0.00
KC30A-02-14      30IN SNOW BLOWERS, SHAFT SLEEVE 25X34X16              PARTS & ACCESSORIES       1   $     -          $0.00
4.62403E+11      3200W INVERTER, SHOCK PAD 1525-2                      PARTS & ACCESSORIES       4   $    1.13        $4.52
KC30A-05-2       30IN SNOW BLOWERS, SPRING FOR CHUTE CAP               PARTS & ACCESSORIES       1   $     -          $0.00
KC30A-05-4       30IN SNOW BLOWERS, CHUTE CAP CNTRL WIRE               PARTS & ACCESSORIES      27   $     -          $0.00
100074           END CAP, TONGUE STAND & JACK CAP                      PARTS & ACCESSORIES      56   $    0.08        $4.48
KCA34-01-04      30IN SNOW BLOWERS, SHEAR PIN, 2017                    PARTS & ACCESSORIES      34   $     -          $0.00
4.60705E+11      1200W INVERTER, FUEL LUBRICATOR                       PARTS & ACCESSORIES       4   $    1.10        $4.40
4.61203E+11      1200W INVERTER, MUFFLER COVER                         PARTS & ACCESSORIES       2   $    2.05        $4.10
KC30-05          30IN SNOWBLOWER (W), HANDLE BAR SHIM                  PARTS & ACCESSORIES       3   $    1.34        $4.03
100063           BEARING COVER, 4.80X8 WHEEL                           PARTS & ACCESSORIES       8   $    0.50        $4.00
KC30-02-06A      30IN SNOW BLOWER(T), CLUTCH PULL WIRE                 PARTS & ACCESSORIES       3   $    1.28        $3.83
KCA34-03-02      30IN SNOWBLOWERS, CHUTE ROTATE ASSEMBLY               PARTS & ACCESSORIES      25   $     -          $0.00
KCM24-02C-09     24IN SNOW BLOWER, RETURN SPRING, 2018                 PARTS & ACCESSORIES       1   $     -          $0.00
KCM24-02C-17     PART, 21IN SNOWBLOWER, GEARBOX SPRING                 PARTS & ACCESSORIES       1   $     -          $0.00
1.56011E+13      1200W INVERTER, COOLING FAN                           PARTS & ACCESSORIES       2   $    1.84        $3.68
100030           FITTING, NIPPLE, 1/2NPT, 1/2NPT                       PARTS & ACCESSORIES      10   $    0.34        $3.40
KCM24-03C-1      30IN SNOW BLOWER(W), LONG WIRE 2018                   PARTS & ACCESSORIES       1   $     -          $0.00
LC168F           196CC 6.5HP 4.1KW LONCIN ENGINE                       PARTS & ACCESSORIES       1   $     -          $0.00
102207           BLUE HITCH PIN, 5/8? DIA. PIN X 7? L                  PARTS & ACCESSORIES       2   $    1.66        $3.33
100084           ASSY, MANUAL CANISTER                                 PARTS & ACCESSORIES       2   $    1.66        $3.32
101570           GREASE SEAL, LOG SPLITTER WHEEL                       PARTS & ACCESSORIES      16   $    0.20        $3.20
LC180FDS         LC180FDS LONCIN ENGINE                                PARTS & ACCESSORIES       1   $     -          $0.00


                                                            Page 33 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                      Entered:01/16/20 15:36:13 Page41 of
                                       43
                                                                  EXHIBIT A-1

107318                   WLDMNT, UNIVERSAL METAL PALLET                      PARTS & ACCESSORIES   1,493   $   26.81   $39,558.47
MISCELLANEOUS            MISCELLANEOUS                                       PARTS & ACCESSORIES      67   $     -          $0.00
NGP-20460010000          INLET PIPE, REDBACK PARTS                           PARTS & ACCESSORIES      50   $     -          $0.00
NGP-20460030000          OUTLET PIPE, REDBACK PARTS                          PARTS & ACCESSORIES      50   $     -          $0.00
4.61603E+11              2000W INVERTER, MUFFLER COVER                       PARTS & ACCESSORIES       1   $    3.16        $3.16
4.61203E+11              1200W INVERTER, MUFFLER COVER GASKET                PARTS & ACCESSORIES       2   $    1.58        $3.16
4.60703E+11              800W INVERTER, MUFFLER COVER                        PARTS & ACCESSORIES       2   $    1.39        $2.78
4.60703E+11              800W INVERTER, MUFFLER COVER GASKET                 PARTS & ACCESSORIES       2   $    1.39        $2.78
NGP-21080010530          120V REDBACK MOWER SAFETY KEY                       PARTS & ACCESSORIES       1   $     -          $0.00
101872-7                 CLUTCH CONTROL LEVER CABLE, ATV CART                PARTS & ACCESSORIES       2   $    1.20        $2.40
100124                   JAW SPIDER L090                                     PARTS & ACCESSORIES      11   $    0.19        $2.22
101043                   PLATE, TRIMBALL BEARING COVER, TRIMMER              PARTS & ACCESSORIES       2   $    1.09        $2.18
101166                   TRIMMER BELT ENGAGEMENT CABLE                       PARTS & ACCESSORIES       1   $    2.15        $2.15
NGP-70130950000          GAS MOWER BLADE                                     PARTS & ACCESSORIES       5   $     -          $0.00
NGP-PIPE CONNECTOR       REDBACK SPARE PARTS                                 PARTS & ACCESSORIES      50   $     -          $0.00
102584                   SPROCKET, #40 CHAIN, 21 TEETH                       PARTS & ACCESSORIES       1   $    1.70        $1.70
RC HEIGHT ADJUSTER KIT   REPLACEMENT HARDWARE FOR ROUGH CUTS                 PARTS & ACCESSORIES       3   $     -          $0.00
17 038 08-S              KOHLER SH265 DIPSTICK/OIL PLUG                      PARTS & ACCESSORIES       1   $    1.61        $1.61
100112                   FITTING, M 3/4 NPT, M3/4 NPT                        PARTS & ACCESSORIES       3   $    0.53        $1.59
102672                   WELD-ON HUB, W-SERIES, 1IN BORE                     PARTS & ACCESSORIES       1   $    1.35        $1.35
100029                   FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE              PARTS & ACCESSORIES       2   $    0.60        $1.20
KC30-03-19               Rotate Handle                                       PARTS & ACCESSORIES       4   $    0.10        $0.40
100074                   END CAP, TONGUE STAND & JACK CAP                    PARTS & ACCESSORIES       4   $    0.08        $0.32
100140                   FSTNR, CASTLE NUT, 3/4-16, CLEAR ZINC               PARTS & ACCESSORIES       2   $    0.10        $0.20
100015                   SMALL BEAM, W/O STRIPPER PLATE                      PARTS & ACCESSORIES       5   $    6.92        $0.00
101050                   TRIM BALL SPINDLE, STRING TRIMMER                   PARTS & ACCESSORIES       1   $     -          $0.00




                                                                  Page 34 of 34
  Case:19-18459-MER Doc#:175-3 Filed:01/16/20                                       Entered:01/16/20 15:36:13 Page42 of
                                       43

                                                                  EXHIBIT A-2

Including but not limited to the furniture, fixtures, machinery, equipment and rolling stock represented by the following asset registry items:
  Tooling - HK Chinabase                                 Tooling from HK Chinabase                            $16,038.34        October, 14 2014
  Tooling - HK Chinabase                                 Tooling from HK Chinabase                             $2,200.00       December 3, 2014
  Tooling - HK Chinabase                                 Tooling from HK Chinabase                            $11,200.00          July 20, 2015
  Tooling - Packaging Corp of America                    Tooling - Packaging Corp of America                   $4,062.00          June 16, 2016
  Tooling - Packaging Corp of America                    Tooling- Print Plates                                 $1,948.00        August 1st, 2016
  Tooling- Packaging Corp of America                     Tooling- Cutting Die Bottom                           $2,629.00       August 30th, 2016
  Tooling- Source One                                    Tooling- Ice Auger cutterhead                         $6,500.00         June 8th, 2017
  Tooling - HK Chinabase                                 Tooling from HK Chinabase                            $12,833.79        January 31, 2019
  Tooling - Ningbo NGP                                   Tooling - Clam Ice Auger                             $33,366.67         March 20, 2019
  Tooling - Agtec                                        Tooling - Agtec Log Splitters                         $5,000.00          July 24, 2019
  Office Furniture                                       Office Scapes                                        $16,519.13       November 7, 2012
  Pneumatic Tool                                         Tool                                                  $2,757.22           July 1, 2013
  Office Furniture                                       Office Furniture(Deposit)                            $55,000.00         Jan 27th, 2015
  Office Furniture                                       Office Furniture(Remainder)                          $36,007.15         Feb 28th, 2015
  Office Furniture                                       Office Furniture(Remainder)                          $23,955.34          April 1st, 2015
  Furniture                                              Office Furniture-OfficeScapes                         $1,129.91         June 1st, 2015
                                                                                                                                September 10th,
  Furniture                                              Office Furniture-OfficeScapes(Deposit)               $30,425.00                2015
                                                                                                                                September 16th,
  Furniture-IKEA                                         Tables and chairs for break room                      $1,716.53                2015
                                                                                                                                November 30th,
  Furniture                                              Office Furniture-OfficeScapes(Remainder)             $29,920.56                2015
  Furniture                                              OfficeScapes-50% Deposit & Remainder                 $25,442.53         June 1st, 2016
  Fork Lift #1                                           Crown Lift Trucks                                    $19,962.80 November 14, 2013
  Fork Lift #2                                           Crown Lift Trucks                                    $28,958.80         October 1, 2014
  Steel Dockboard                                        Dockboard to unload/load                              $1,395.74      December 23, 2014
  Standing Fork Lift                                     Crown Lift Trucks                                    $33,388.82          April 1st, 2015
  Wire Racks                                             Wire Racks                                            $1,106.63        March 19th, 2015
  Rack Sytem                                             Rack System(Downpayment)                             $30,348.02          March, 6 2015
  Rack System                                            Rack System (60% downpayment)                        $60,696.04         April 21st, 2015
  Rack System                                            Rack System (remainder)                              $16,884.10          May 1st, 2015
  Forklift Charger                                       Crown Lift Trucks                                     $1,303.20         June 29th, 2015
  4-Wheel Sit Down Counterbalance                        Warehouse Equipment                                  $34,329.08 September 1st, 2015

 Fork Lift Charger                                   3 Phase 480 AC Input Charger                  $3,385.76 September 9th, 2015
 Jamco Products Inc BS90                             Flammable Locker                              $1,164.00 September 15, 2015
 RF Scanner                                          Custom Hardware                               $6,457.90 December 1st, 2015
 RF Scanner                                          Spare battery, holster, cradle                $1,268.32 December 1st, 2015
 Crown Lift Trucks                                   Rack System (30% downpayment)                $25,350.00 February   19th, 2016
 Biometric Clock                                     Warehouse Time Clock                          $1,877.20   March 11th, 2016
 Selective Rack                                      Rack from Crown Lift                         $63,915.75    March 29, 2016
 Air Compressor                                      7.5-HP 53-Gallon Rotary Screw Compressor      $5,908.00    April 1st, 2016
 Fork Lift Forks                                     Extended length forks                         $1,222.58    April 5th, 2016
 Permit                                              Permit for the rack system                    $2,620.31     April 14, 2016
 Fridge                                              Fridge in warehouse                           $2,836.55   April 26th, 2016
 Tools                                               Warehouse tools                               $2,968.73   April 26th, 2016
 Scanner Guns                                        Scanner, battery, and holster                 $5,809.33    May 3rd, 2016
 Fork Lift                                           4-Wheel Sit Down Counterbalance              $37,835.70   June 20th, 2016
 Uline                                               Utlity Carts                                  $1,147.90    July 8th, 2016
 Uline                                               Work Platforms                                $3,754.34    July 13th, 2016
 Two Way Radio                                       Two Way Radio                                 $1,202.04  August 19th, 2016
 Crown Lift Trucks                                   84 Bays of Selective rack                     $1,221.75 September 1st, 2016
                                                                                                               September 25th,
 Two Way Radio                                       Two Way Radio                                  $912.07          2016
 AED Super Store                                     Defribrillator                                $1,377.00 September 30, 2016
 Sheet metal working tools                           Klutch Deluxe Foot Shear & Klutch Plate Shear $2,676.02  January 26th, 2017
 Discount Two Way Radio                              Discount Two Way Radio                        $1,083.19   June 30th, 2017
 Crown Lift Trucks                                   Fork Lift SP3520-30                          $32,981.11   October 27, 2017



                                                                    Page 1 of 2
 Case:19-18459-MER Doc#:175-3 Filed:01/16/20                 Entered:01/16/20 15:36:13 Page43 of
                                      43

                                              EXHIBIT A-2

Barreto Manufacturing Rototiller   Model 1320 Serial #13019                       $2,696.25       April 11, 2018
Vectrax Lathe                      Lathe                                          $4,370.00      March 20, 2018
Sharp Mill/Acu-Rite Readout        Mill                                           $5,931.75       June 21, 2018
Welch                              Rack System                                   $77,635.00       June 21, 2018
Sealed Air                         Insta Packer                                   $6,516.00    December 29, 2018
Air Compressor                     10-HP 120-Gallon Rotary Screw Compressor $6,970.74          January 29th, 2016
Lottman Oil                        8000 Gallon Tank                              $21,550.34      May 16th, 2016
Conveyor Assembly Line             Lynch Material Handling                       $254,713.73      July 1st, 2016
Conveyor Assembly Line             Lynch Material-Rough Cut Assembly             $31,374.04     August 1st, 2016
Conveyor Assembly Line             Assembly Line Electrical Work                 $40,217.00     January 1, 2017
Conveyor Assembly Line             Crane & Runway System - RC line                $8,271.89     January 1, 2018
Telephony                          Telephony Depot/Fax-Deposit                    $9,124.47      Dec26th, 2014
D2R Solutions                      IT Buildout                                   $68,525.70       Jan6th, 2015
D2R Solutions                      IT Buildout                                   $19,961.15       Jan9th, 2015
VTI Security                       Security System (Deposit)                     $23,000.00      Feb24th, 2015
VTI Security                       Security System (Remainder)                   $25,253.54      Feb24th, 2015
VTI Security                       Security System (Remainder)                    $4,921.17       April1st, 2015
Dell Business Credit               Laptop                                         $1,378.18       June 15, 2015
Apple Store                        IMAC 27"                                       $2,416.57      June24th, 2015
Dell Business Credit               3-OptiPlex 9020M BTX                           $2,203.77     January 1, 2016
D2R Solutions                      Second Production shipping station             $2,897.83     January 2, 2016
Amazon.com                         80" television                                 $3,998.00     January 4, 2016
Dell Business Credit               4-Dell UltraSharp 24 Monitor                   $1,129.36     January 7, 2016
Dell Business Credit               1-XPS 13 (9350)                                $1,561.65     January 7. 2016
B&H PHOTO                          Audio Equipment                                $5,454.29    January 13th, 2016
Dell Business Credit               2-Dell Precision Tower 5810 XCTO Base          $4,595.85    January 15th, 2016
Dell Business Credit               Computer and monitor                           $5,391.33    January 19th, 2016
Apple Online                       Computer and monitor                           $3,418.94    January 26th, 2016
D2R Solutions                      Port expansion for IT room                     $3,174.33    February 1st, 2016
D2R Solutions                      Additional Cabling & Installation for IT room  $7,134.18     April 30th, 2016
Dell Business Credit               Computer                                       $1,622.13     August 1st, 2016
Epicor                             UCC/128 Processing                             $3,950.00     August 1st, 2016
Dell Business Credit               Monitors                                       $1,941.24     August 1st, 2016
D2R Solutions                      Tablet and cordless imager                     $2,370.61    August 16th, 2016
Aspen Laser & Technology           Kyocera 4200 Printer - Shipping Station        $1,024.58    December 7, 2016
Dell Business Credit               Computer and monitors                          $6,355.32      May 10th, 2017
Dell Business Credit               Computer and monitors                          $4,590.45     June 20th, 2017
Dell Business Credit               Computer and monitors                          $1,330.44      July 27th, 2017
Dell Business Credit               Computer and monitors                          $4,225.62    August 19th, 2017
D2R Solutions                      HP Expansion Module                            $2,883.38     January 30, 2018




                                               Page 2 of 2
